LOANID_CASSIDY Compliance Event Compliance Exceptions Compliance Comments Eligible For Predatory Testing - Unable to Test Compliance Comp Factors AdditionalDetail1 AdditionalDetail2 S&P Compliance Grade Fitch Compliance Grade Moody's Compliance Grade DBRS Compliance Grade 12 2 [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice RB B B B 19 2 [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Fair Lending Notice [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Interim Interest Disclosure RB B B B 23 2 [2]State - Missing Application Disclosure Statement RB B B B 44 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD1 Incomplete [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly Comparison of GFE & HUD fees inaccurate; daily interest charges from final GFE dated 09/10/2010 reflects $377.28 however GFE column of comparison reflects $379.68 for daily interest charges. Final HUD not signed by the borrower or stamped by settlement agent. Finance charges under disclosed by $410.50 which exceeds the $35.00 tolerance for Refinance transactions. Unable to apply the $776.50 lender credit on line 204 of the HUD due to missing the credit itemization. GFE2 dated 09/07/2010 improper fee disclosure due to taxes due being disclosed until required services that you select. Taxes should not be disclosed on the GFE. GFE2 dated 09/07/2010 reflects an undocumented change in loan amount from $180,285 to $182,340. GFE3 dated 09/10/2010 improper fee disclosure due to taxes due being disclosed until required services that you select. Taxes should not be disclosed on the GFE. GFE3 dated 09/10/2010 reflects an undocumented change in loan amount from $182,340 to $181,199. Most recent GFE dated 09/10/2010 Summary of Loan Terms reflects a loan amount of $181,199 and a payment of $945.22 and the HUD summary of Loan Terms reflects a loan amount of $182,340 and a payment of $951.18. Most recent GFE dated 09/10/2010 Trade-Off Table reflects a loan amount of $181,199 and payment of $945.22 and the HUD reflects a loan amount of $182,340 and a payment of $951.18. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. YES APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains.Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. HUD Deficiency RC C C C 50 1 RA A A A 61 2 [2]State - Missing Application Disclosure [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note RB B B B 64 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 91 1 RA A A A 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure Finance charges under disclosed by $809 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Attorney Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice RB B B B 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]Increase in 10% tolerance fees exceeds 10% [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [3]GFE4 Reason(s) for interest rate-related revision(s) not documented [3]GFE5 Reason(s) for interest rate-related revision(s) not documented [3]GFE8 Reason(s) for interest rate-related revision(s) not documented [3]GFE7 Reason(s) for settlement charge revision(s) not documented [3]GFE8 Reason(s) for settlement charge revision(s) not documented [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE6 Reason(s) for any other revision(s) not documented [2]GFE7 Reason(s) for any other revision(s) not documented [2]GFE8 Reason(s) for any other revision(s) not documented [2]GFE8 Fees Not Disclosed Correctly [2]Loan is subject to IL Predatory Lending Database Program [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Description of Underwriting Criteria and Required Documentation GFE2 dated 04/27/2011 reflects an undocumented change in loan amount from $304,700 to $304,200. GFE2 dated 04/27/2011reflects an undocumented decrease in Credit for interest rate from ($1904.38) to ($1901.25) therefore an undocumented increase in Adjusted Origination charges from ($914.38) to ($911.25). GFE3 dated 05/04/2011 reflects an undocumented change in loan amount from $304,200 to $306,151. GFE4 dated 05/31/2011 reflects an undocumented change in loan amount from $306,151 to $305,829. GFE4 dated 05/31/2011 reflects an undocumented decrease in Credit for interest rate from ($1913.44) to ($1911.43) therefore an undocumented increase in Adjusted Origination charges from ($923.44) to ($921.43). GFE5 dated 06/07/2011 reflects an undocumented decrease in Credit for interest rate from ($1911.43)to ($764.57) therefore an undocumented increase in Adjusted Origination charges from ($921.43) to ($225.43). GFE6 dated 06/08/2011 reflects an undocumented change in loan amount from $305,829 to $307,041. GFE7 dated 06/14/2011 reflects an undocumented change in loan amount from $307,041 to $305,794. GFE7 dated 06/14/2011 reflects an undocumented increase in title services and lender's title insurance from $525 to $550. GFE8 dated 06/15/2011 improper fee disclosure due to deed prep of $125.00 being disclosed in Required services that you can shop for section instead of being disclosed under title services. GFE8 dated 06/15/2011 reflects an undocumented change in loan amount from $305,794 to $305,600. GFE8 dated 06/15/2011 reflects an undocumented decrease in Credit for interest rate from ($2232.30) to ($2230.88) therefore an undocumented increase in Adjusted Origination charges from ($1242.30) to ($1240.88) GFE8 dated 06/15/2011 reflects an undocumented increase in title services and lender's title insurance from $550.00 to $553.00, an undocumented increase in government recording charges from $81.00 to $133.00, and an undocumented increase in required services that you can shop for from $0.00 to $125.00. HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $675 and the total collected was $877, resulting in an increase of $202 or 29.93%. Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 6/14/2011; Adjusted Origination disclosed as ($1242.30) increased at closing to ($1240.88). No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 06/14/2011 of ($2232.30) but final HUD discloses a credit of ($2230.88). RESPA RC C C C 3 [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains.Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Attorney Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented Finance charges under disclosed by $224.36 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Also unable to apply $1261.50 lender credit on line 204 of the HUD due to missing the credit itemization. GFE2 dated 05/26/2011 reflects an undocumented change in loan amount from $161,415 to $159,350. GFE3 dated 05/27/2011 reflects an undocumented change in loan amount from $159,350 to $159,595. GFE4 dated 05/31/2011 reflects an undocumented change in loan amount from $159,595 to $159,286. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Collateral Protection Act Disclosure RB B B B 3 [3]HUD-1 Missing [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]State - Missing Notice to Cosigner YES Indeterminable RD D D D 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note [2]GFE2 Reason(s) for any other revision(s) not documented Finance charges under disclosed by $ 410.50 which exceeds the $35.00 tolerance for Refinance transactions. Unable to apply the $1042.50 lender credit on line 204 of the HUD due to missing the credit itemization. GFE2 dated 01/06/2011 reflects an undocumented change in loan amount from $107,825 to $107,840. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 2 [2]State - Missing Notice to Purchaser-Mortgagor RB B B B 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 2 [2]GFE1 Other Settlement Charges Good Through Date Not Completed RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Attorney Disclosure [2]State - Missing Initial Tax Authorization Notice [2]GFE2 Reason(s) for any other revision(s) not documented Finance charges under disclosed by $451.50 which exceeds the $35.00 tolerance for Refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amound financed.Unable to apply the $2,659.50 lender credit line 205 and $0.53 closing cost rebate line 206 of the HUD due to missing the credit itemizations. GFE2 dated 6/20/2011 reflects an undocumented change in loan amount from $405,250 to $402,510. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice RB B B B 2 [2]State - Missing Disclosure of Terms of Mortgage Application [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]State - Missing Oral Agreement Notice GFE1 dated 05/23/2013 Important Dates Section, Other Settlement Charges Good Through Date is 06/03/2013, which is less than the 10 business days required. GFE3 dated 06/17/2013 reflects an undocumented change in loan amount from $240,000 to $272,000. RB B B B 2 [2]State - Missing Loan Agreement Rider [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE1 Written list of service providers not given to borrower [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement GFE2 dated 06/04/2013 reflects an undocumented change in loan amount from $65,636.78 to $65,400. GFE3 dated 06/13/2013 reflects an undocumented change in loan amount from $65,400 to $63,900, as well as an undocumented increase in interest rate from 4.71% to 4.73%. RB B B B 3 [3]TIL Missing [2]Initial GFE Missing [2]Affiliated Business Doc Missing [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure NO Testing Not Required RC C C C 2 [2]State - Missing Stated Income Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE5 Reason(s) for any other revision(s) not documented [2]GFE6 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Final GFE dated 9/13/2013 reflects Daily interest charges of $431.75 however GFE column of comparison reflects Daily interest charges of $431.42. GFE2 dated 6/17/2013 reflects an undocumented change in loan amount from $331,377.88 to $329,884.54, as well an an undocumented increase in interest rate from 4.71% to 4.75%. GFE3 dated 8/12/2013 reflects an undocumented change in loan amount from $329,884.54 to $329,575.00. GFE5 dated 9/12/2013 reflects an undocumented change in loan amount from $329,575 to $328,475. GFE6 dated 9/13/2013 reflects an undocumented change in loan amount from $328,475 to $328,575. RB B B B 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Notice [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]State - Missing NMLS Unique Identifier # and WA CLA mortgage loan originator’s license number on the application [2]State - Missing Oral Agreement Notice RB B B B 3 [3]TIL Missing [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Notice [2]State - Missing Disclosure of Terms of Mortgage Application NO Testing Not Required RC C C C 3 [3]TIL Missing [2]Initial GFE Missing [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Fair Lending Notice [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]State - Missing Notice to Cosigner NO Testing Not Required RC C C C 3 [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]Initial GFE Missing Final TIL incomplete due to "e" in the APR, Finance charge, amount financed, Total payments and the payment streams. NO Testing Not Required RC C C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]APR Tolerance UnderDisclosed 0.25 [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Condominium Earthquake Insurance Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure APR under disclosed by .7716 which exceeds the 0.25 tolerance. Finance charges under disclosed by $9352.39 which exceeds the $100 tolerance for purchase transactions. Payment schedule does not seem to accurately disclose the first rate adjustment. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [3]GFE7 Reason(s) for interest rate-related revision(s) not documented [3]GFE8 Reason(s) for interest rate-related revision(s) not documented [3]GFE4 Reason(s) for settlement charge revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE5 Reason(s) for any other revision(s) not documented [2]GFE6 Reason(s) for any other revision(s) not documented [2]GFE7 Reason(s) for any other revision(s) not documented [2]GFE8 Reason(s) for any other revision(s) not documented [2]State - Missing Anti-Coercion Notice [2]State - Missing Rate Lock Disclosure GFE2 dated 6/8/2013 reflects an undocumented decrease in Credit for interest rate from ($250) to a charge of $142.06 therefore an undocumented increase in Adjusted Origination charges from a credit of ($250) to a charge of $142.06. GFE3 dated XX/XX/XXXX reflects an undocumented change in loan amount from $104,549.92 to $102,249.00. GFE4 dated 7/10/2013 reflects an undocumented increase in required services that we select from $10.57 to $605.57. GFE5 dated 7/16/2013 reflects an undocumented change in loan amount from $102,249 to $101,929. GFE6 dated 7/19/2013 reflects an undocumented change in loan amount from $101,929 to $100,809. GFE7 dated 7/24/2013 reflects an undocumented change in loan amount from $100,809 to $100,939. GFE7 dated 7/24/2013 reflects an undocumented increase in Charge for interest rate from $128.03 to $128.52 therefore an undocumented increase in Adjusted Origination charges from $128.03 to $128.52. GFE8 dated 8/1/2013 reflects an undocumented change in loan amount from $100,939 to $101,200. GFE8 dated 8/1/2013 reflects an undocumented increase in Charge for interest rate from $128.52 to $129.50 therefore an undocumented increase in Adjusted Origination charges from $128.52 to $129.50. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 6/6/2013; Adjusted Origination disclosed as a credit of ($250) increased at closing to a charge of $129.50. No tolerance fees increased at closing: credit for Interest Rate disclosed on the most recent binding GFE dated 6/6/2013 of ($250) but final HUD discloses a charge of $129.50. No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 6/6/2013 disclosed Origination charges of $0.00 increased at closing to a charge of $129.50. RESPA RC C C C 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 3 [3]HUD-1 Estimated [3]TIL Missing [2]Initial GFE Missing [2]Affiliated Business Doc Missing [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure [2]State - Missing Notice to Cosigner HUD in file is a signed estimated copy. NO Testing Not Required RC C C C 3 [3]TIL Missing [3]HUD1 Incomplete [2]Initial TIL Missing [2]Initial GFE Missing Final HUD not signed by the borrower or stamped by settlement agent. NO Testing Not Required RC C C C 3 [3]TIL Missing [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Notice [2]State - Missing Purchase Money Borrower Notification Dislcosure [2]State - Missing Disclosure of Terms of Mortgage Application NO Testing Not Required RC C C C 3 [3]Federal Higher-Priced Mortgage Loan [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [3]Increase in 10% tolerance fees exceeds 10% [2]HMDA-reportable rate spread (10/1/09 and later) [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Collateral Protection Insurance Notice Federal Higher-Priced Mortgage Loan - Stated APR (6.8210%) and Audited APR (6.8117%) exceed the HPML threshold of 5.95% (1.5% over applicable APOR, 4.45%). Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to Federal HPMLs. HUD 10% tolerance fees increased more than allowed.Total fees subject to 10% tolerance were disclosed from final GFEin the amount of $5,836.77, and the total collected was $6,784.09, resulting in an increase of $947.32, or 16.23%. The APR on the initial TIL (6.338%) is greater than .125 less than the APR on the Final TIL (6.821%). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. Preliminary TIL that disclosed APR of6.789% is dated 8/27/2013 which is within 6 days, which is not allowed per new RegZ guidelines due to the spread of the APR's. Federal Higher-Priced Mortgage Loan - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. FHPML/RESPA Compliant RC C C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 APR under disclosed by 0.2098 which exceeds the .125 tolerance. Finance charges under disclosed by $2225.15 which exceeds the $100 for purchase.There is a Seller credit on page one of HUD for $3668.61 which is not itemized therefore excluded. Most recent GFE dated 12/19/2013 Summary of Loan Terms reflects a loan amount of $93,180 and a payment of $500.05 and the HUD summary of Loan Terms reflects a loan amount of $92,198 and a payment of $494.79. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Collateral Protection Insurance Notice RB B B B 2 [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]Loan is subject to IL Predatory Lending Database Program [2]State - Missing FHA/VA Allowed / Disallowed Borrower Paid Charges Disclosure Loan is subject to IL Predatory Lending Database Program. Certificate of Exemption from IL Predatory Lending Database Program found in file. RB B B B 2 [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]Loan is subject to IL Predatory Lending Database Program Comparison of GFE & HUD fees inaccurate for the following charges from GFE1 dated 4/17/2013:Title services and lender's title insurance reflects $1,497.00 however, Title services and lender's title insurance is not reflected on the GFE column of comparison, and Owner's title insurance reflects $414.00 however, Owner's title insurance is not reflected on the GFE column of comparison. Loan is subject to IL Predatory Lending Database Program. Certificate of Exemption from IL Predatory Lending Database Program found in file. Most recent GFE dated 04/17/2013 Summary of Loan Terms reflects a payment of $359.28, and the HUD Summary of Loan Terms reflects a payment of $351.41. Most recent GFE dated 04/17/2013 Trade-Off Table reflects a payment of $359.28, and the HUD reflects a payment of $351.41. RB B B B 2 [2]State - Missing Anti-Coercion Notice [2]State - Missing Disclosure of Terms of Mortgage Application [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE5 Reason(s) for any other revision(s) not documented [2]GFE7 Reason(s) for any other revision(s) not documented [2]GFE8 Reason(s) for any other revision(s) not documented [2]State - Missing Prepayment penalty disclosure [2]State - Missing Oral Agreement Notice GFE4 dated 08/19/2013 reflects an undocumented change in loan amount from $147,250 to $147,800. COC in file only reflects changes to the discount points, origination fee and daily interest. GFE5 dated 08/19/2013 reflects an undocumented change in loan amount from $147,800 to $147,700. COC in file only reflects changes to the discount points, origination fee and daily interest. GFE7 dated 08/21/2013 reflects an undocumented change in loan amount from $147,700 to $147,590. COC in file only reflects changes to the discount points, origination fee and daily interest. GFE8 dated 08/23/213 reflects an undocumented change in loan amount from $147,590to $147,690. COC in file only reflects changes to the discount points, origination fee and daily interest. RB B B B 3 [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [2]GFE2 Reason(s) for any other revision(s) not documented [2]State - Missing Statutory Authority Disclosure GFE2 dated 11/17/2010 reflects an undocumented increase in interest rate from 4.625% to 4.875% The APR on the initial TIL (4.718) is greater than .125 less than the APR on the Final TIL (4.951). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Notice of Right to Discontinue Escrow [2]HUD Summary of Loan Terms does not match Note Terms [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Right to Choose Insurance Provider Comparison of GFE and HUD charges not accurate; final GFE dated 9/19/13 reflects a credit for the interest rate chosen of ($1,705.75), adjusted origination charges of ($1,705.75), daily interest of $219.30 and initial escrow deposit of $1381.41; however GFE column of comparison reflects ($1,748.25) for credit for interest rate chosen, ($1,748.25) for adjusted origination, $217.63 for daily interest and $0 for initial escrow deposit. GFE2 dated 09/12/2013 reflects an undocumented change in loan amount from $229,750 to $226,960.The change of circumstance letter in file only reflects changes to the preliminary interest. GFE3 dated 09/19/2013 reflects an undocumented change in loan amount from $226,960 to $228,370.The change of circumstance letter in file only reflects changes to the preliminary interest. GFE4 dated 09/19/2013 reflects an undocumented change in loan amount from $228,370 to $228,700.The change of circumstance letter in file only reflects changes to the preliminary interest. HUD Summary of loan terms reflects a loan amount of $228,292 and Note reflects a loan amount of $226,960. Most recent GFE dated 9/19/2013 Summary of Loan Terms reflects a loan amount of $228,700 and a payment of $1,509.32 and the HUD summary of Loan Terms reflects a loan amount of $228,292 and a payment of $1,497.84. Most recent GFE dated 9/19/2013 Trade-off Table reflects a loan amount of $228,700 and a payment of $1,509.32 and the HUD summary of Loan Terms reflects a loan amount of $228,292 and a payment of $1,497.84. RB B B B 1 RA A A A 1 RA A A A 2 [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 07/16/2013 reflects an undocumented change in loan amount from $92,319.00 to $90,400.00. The RESPA Changed Circumstance Detail Form in file only reflects changes to the origination fee and preliminary interest. RB B B B 3 [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]No tolerance fees increased at closing (Transfer Taxes) [3]GFE3 Reason(s) for interest rate-related revision(s) not documented [3]GFE4 Reason(s) for settlement charge revision(s) not documented [3]GFE2 Reason(s) for settlement charge revision(s) not documented [3]Finance Charge underdisclosed >$35 for Refinance [3]Initial TIL Missing [2]State - Missing Interest Rate Disclsoure Finance charges under disclosed by $1014.47 which exceeds the $35 tolerance for refinancetransactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. GFE2 dated 06/26/2010 reflects an undocumented increase in required services that we selectfrom $518 to $535.The change of circumstance letter in file only reflects changes the rate lock. GFE3 dated 07/27/2010 reflects an undocumented increase in Origination charges from $14,650.20 to $15,435 therefore an undocumented increase in Adjusted Origination charges from $9135 to $9674.68. GFE4 dated 07/28/2010 reflects an undocumented increase in required service that we selectfrom $520 to $544.50. No tolerance fees increase: Transfer Taxes increased; most recent GFE dated 06/18/2010 disclosed Transfer taxes as $2880 increased at closing to $3820. No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 06/29/2010; Adjusted Origination resulted from binding Origination fee of $14,650.20 and binding Credit for Interest rate of ($5760.32) for a new Adjusted Origination total of ($8,889.88), which increased at closing to $9624.68 No tolerance fees increased at closing: Origination charges increased from most recent GFE dated 06/29/2010 disclosed Origination charges as $14,650.20 increased at closing to $15,385. APR/Finance Charge/TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. RESPA RC C C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 2 [2]State - Missing Notice to Purchaser-Mortgagor RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [2]Adjusted Origination Charges calculated not correctly on GFE2 Finance charges under disclosed by $299.30 which exceeds the $100 for purchase. TIL Itemization did not disclose settlement fees: Closing protection letter fee of $50 and origination fee of $182.16 as prepaid finance charges. GFE2 dated 07/08/2011 Adjusted Origination Charges reflects $182.15, Origination charge of $12,214.29 and Credit or Charge for interest rate chosen ($12,032.13) which calculates to Adjusted amount of $182.16. GFE2 dated 07/08/2011 reflects an undocumented increase in Origination charges from $12101.25 to $12214.29. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 06/03/2011; Adjusted Origination disclosed as $182.15 increased at closing to $182.16. No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 06/03/2011 disclosed Origination charges as $12101.25 increased at closing to $12214.29. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. RESPA RC C C C 3 [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]No tolerance fees increased at closing (Origination Charge) [3]GFE4 Reason(s) for interest rate-related revision(s) not documented [2]Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or “safe harbor” to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or “safe harbor” to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. GFE4 dated 05/08/2013 reflects an undocumented increase in Origination charges from $4411.38 to $4657.50. No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 04/23/2013; Adjusted Origination disclosed as $1299.72 increased at closing to $1366.55. No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 04/23/2013 disclosed Origination charges as $4411.38 increased at closing to $4478.21. RESPA RC C C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 2 [2]State - Missing Collateral Protection Insurance Notice RB B B B 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Homeowner’s Insurance charges from final GFE dated 6/28/2012 reflects $900 however GFE column of comparison reflects $0 for Homeowner’s Insurance; also GFE reflects $0 for Owners Title Insurance and GFE column of comparison reflects $219 for Owners Title Insurance. RB B B B 1 RA A A A 3 [3]Federal Higher-Priced Mortgage Loan [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]Loan is subject to IL Predatory Lending Database Program [2]HMDA-reportable rate spread (10/1/09 and later) [2]State - Missing FHA/VA Allowed / Disallowed Borrower Paid Charges Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter Comparison of GFE & HUD fees inaccurate; Owner's Title Insurance charges from final GFE dated XX/XX/XXXX reflects $500; however, GFE column of comparison reflects $1,100 for Owner's Title Insurance. Federal Higher-Priced Mortgage Loan - stated APR (6.175%) and audited APR (6.1811%) exceeds the HPML threshold of 5.93% (1.5% over applicable APOR, 4.43%). Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to Federal HPMLs. Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program is in file. Most recent GFE dated XX/XX/XXXX Summary of Loan Terms reflects a loan amount of $85,500, an interest rate of 4.75%, and a payment of $537.99 and the HUD summary of Loan Terms reflects a loan amount of $85,500, an interest rate of 4.5%, and a payment of $525.17. Most recent GFE dated XX/XX/XXXX Trade-off Table reflects a loan amount of $85,500, an interest rate of 4.75%, and a payment of $537.99 and the HUD summary of Loan Terms reflects a loan amount of $85,500, an interest rate of 4.5%, and a payment of $525.17. Federal Higher-Priced Mortgage Loan - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability.The loan is within the SOL. FHPML Compliant RC C C C 2 [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 08/23/2013 reflects an undocumented change in loan amount from $327,000 to $327,900. RB B B B 2 [2]State - Missing Collateral Protection Act Disclosure [2]Loan is subject to IL Predatory Lending Database Program Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program is not in file. RB B B B 3 [3]Federal Higher-Priced Mortgage Loan [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE5 Reason(s) for any other revision(s) not documented [2]HMDA-reportable rate spread (10/1/09 and later) Federal Higher-Priced Mortgage Loan - Stated APR (5.7630%) and Audited APR (5.7043%) exceed the HPML threshold of 4.9% (1.5% over applicable APOR, 3.4%). Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to Federal HPMLs. GFE3 dated 7/17/2013 reflects an undocumented change in loan amount from $128,620. to $129,455. COC in file only reflects changes to the discount points, origination fee and daily interest. GFE4 dated 7/18/2013 reflects an undocumented change in loan amount from $129,455. to $128,471. COC in file only reflects changes to the discount points, origination fee and daily interest. GFE5 dated 7/24/2013 reflects an undocumented change in loan amount from $128,471. to $127,681. COC in file only reflects changes to the discount points, origination and daily interest. Federal Higher-Priced Mortgage Loan - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is within the SOL. FHPML Compliant RC C C C 2 [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 3 [3]Federal Higher-Priced Mortgage Loan [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]HMDA-reportable rate spread (10/1/09 and later) [2]State - Missing Collateral Protection Insurance Notice Comparison of GFE & HUD fees inaccurate; Origination charges from final GFE dated 09/06/2013 reflects $2,580.85; however, GFE column of comparison reflects $2,280.85 for Origination charges.Additionally, the Final GFE dated 09/06/2013 reflects neither a Compliance Fee nor a Funding Fee; however, GFE column of comparison reflects a $225 Compliance Fee and a $150 Funding Fee. Federal Higher-Priced Mortgage Loan - stated APR (6.526%) and audited APR (6.4791%) exceeds the HPML threshold of 6.07% (1.5% over applicable APOR, 4.57%). Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to Federal HPMLs. Federal Higher-Priced Mortgage Loan - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is within the SOL. FHPML Compliant RC C C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by 1300.03 which exceeds the $35 for refinances. TIL itemization did not disclose a closing fee of $1300 as a prepaid finance charge. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - MissingResidential Property Disclosure / Homeowner's Certification of Principal Residence [2]Missing GFE(s) [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Right to Choose Attorney or Title Insurance Company [2]State - Missing Wet Settlement / Delivery of Net Proceeds Authorization [2]State - Missing Disclosure of Seller-Paid Fees [2]State - Missing First Time Home Buyer Affidavit [2]State - Missing Office of Finance, Treasury Division Finance Affidavit [2]State - Missing Written Acknowledgement of Delivery of the Note [2]State - Missing Credit Grantor Election [2]State - Missing MD Notice of Housing Counseling and Services disclosure Missing GFE due to re-disclosure changed circumstance letter reflects GFE was issued on 05/14/2012. This GFE was not enclosed in the loan file. RB B B B 2 [2]State - Missing Notice of Material Change of Mortgage Loan Terms RB B B B 2 [2]State - Missing Application Disclosure [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly GFE1 dated 7/26/2013 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however box 2 was checked. GFE2 dated 8/7/2013 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however box 2 was checked. GFE3 dated 9/6/2013 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however box 2 was checked. RB B B B 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Adjusted Origination Charges calculated not correctly on GFE2 [2]State - Missing Complaints and Inquiries Notice [2]State - Missing Collateral Protection Insurance Notice Comparison of GFE & HUD fees inaccurate; Adjusted origination charges from final GFE dated 12/12/2011 reflects ($2031.69), however GFE column of comparison reflects ($2031.70). GFE2 dated 12/12/2011 Adjusted Origination Charges reflects $2031.69, Origination charge of $2754 and Credit or Charge for interest rate chosen ($4785.70) which calculates to Adjusted amount of ($2031.70). GFE2 dated 12/12/2011 reflects an undocumented decrease in Credit for interest rate from ($4914.29) to ($4785.70) therefore an undocumented increase in Adjusted Origination charges from ($2059.00) to ($2031.69). No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 10/20/2011 Adjusted Origination resulted from binding Origination fee of $2754 and binding Credit for Interest rate of ($4914.29) for a new Adjusted Origination total of ($2160.29), which increased at closing to ($2031.70). No tolerance fees increased at closing: Credit for Interest Rate disclosed on the binding GFE dated 10/20/2011as ($4914.29) but final HUD discloses a credit of ($4785.70). RESPA RC C C C 2 [2]State - Missing Notice to Mortgage Applicants / Legal Representation Notice [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 06/11/2013 reflects an undocumented change in loan amount from $259,000.00 to $257,800.00. The RESPA Changed Circumstance Detail Form in file only reflects changes to box 2 credit for interest rate chosen. RB B B B 3 [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Domestic Partnership Affidavit ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains.Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Tax Escrow Account Designation [2]GFE4 Fees Not Disclosed Correctly [2]GFE5 Fees Not Disclosed Correctly [2]GFE6 Fees Not Disclosed Correctly [2]State - MissingBorrower's Choice of Attorney Disclosure GFE4 dated 02/13/2013 improper fee disclosure due to Assignment Fee of $200 being disclosed in Required services that we select section instead of being disclosed under our Title services and lender's title insurance. GFE5 dated 02/13/2013 improper fee disclosure due to Assignment Fee of $200 being disclosed in Required services that we select section instead of being disclosed under our Title services and lender's title insurance. GFE6 dated 02/13/2013 improper fee disclosure due to Assignment Fee of $200 being disclosed in Required services that we select section instead of being disclosed under our Title services and lender's title insurance. RB B B B 3 [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]Adjusted Origination Charges calculated not correctly on GFE1 GFE1 dated 08/09/2011 Adjusted Origination Charges reflects $($943.67), Origination charge of $5844.07 and Credit or Charge for interest rate chosen ($6787.84) which calculates to Adjusted amount of ($943.77). GFE2 dated 08/09/2011 reflects an undocumented change in loan amount from $164,969 to $154,969. GFE3 dated 08/15/2011 reflects an undocumented change in lock period from 20 days to 30 days. The APR on the initial TIL (4.632) is greater than .125 less than the APR on the Final TIL (5.198). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 1 RA A A A 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]GFE1 Fees Not Disclosed Correctly Comparison of GFE & HUD fees inaccurate; Signing charges from final GFE dated 6/4/2013 reflects $0 and daily interest of $303.99, however GFE column of comparison reflects $135 for Signing fee and $243.20 for daily interest charge. GFE1 dated 04/03/2013 improper fee disclosure due to signing fee of $135 being disclosed in required services that we select section instead of being disclosed under title services. RB B B B 3 [3]Federal Higher-Priced Mortgage Loan [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE5 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]HMDA-reportable rate spread (10/1/09 and later) [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Comparison of GFE & HUD fees inaccurate; Final GFE dated 09/20/2013 reflects Origination and Adjusted Origination charges of $975 and an Escrow deposit of $ 2,182.73 however, GFE column of comparison reflects $2,270 for Origination and Adjusted Origination charges and $0 for an Escrow deposit. Federal Higher-Priced Mortgage Loan - stated APR (5.3860%) and audited APR (5.3556%) exceeds the HPML threshold of 4.97% (1.5% over applicable APOR, 3.47%). Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to Federal HPMLs. GFE2 dated 08/26/2013 reflects an undocumented change in loan amount from $131,000 to $131,900. The RESPA Changed Circumstance Detail Form in file only reflects changes to the origination fee and preliminary interest. GFE4 dated 09/05/2013 reflects an undocumented change in loan amount from $131,900 to $130,300. The RESPA Changed Circumstance Detail Form in file only reflects changes to the origination fee and preliminary interest. GFE5 dated 09/13/2013 reflects an undocumented change in loan amount from $130,300 to $129,500. The RESPA Changed Circumstance Detail Form in file only reflects changes to the origination fee and preliminary interest. Federal Higher-Priced Mortgage Loan - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is within the SOL. FHPML Compliant RC C C C 3 [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE3 Reason(s) for interest rate-related revision(s) not documented [3]GFE2 Reason(s) for interest rate-related revision(s) not acceptable [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]State - Missing Oral Agreement Notice Finance charges under disclosed by $729.820 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $7799.00 which is not itemized therefore excluded. GFE1 dated 04/26/2010 Important Dates Section, Other Settlement Charges Good Through Date is 04/26/2010, which is less than the 10 business days required. GFE2 dated 05/03/2010 does not sufficiently identify the reason for the increase in charge for interest rate from ($1830) to $3260 therefore an increase in Adjusted Origination charges from $3720 to $6626.29. COC in file reflects that the charge for interest rate has changed however it does not state the reason for the change. GFE3 dated 06/02/2010 reflects an undocumented increase in Origination charges from $3366.29 to $7333.71. No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 05/03/2010; Adjusted Origination resulted from binding Origination fee of $3336.29 and binding Credit for Interest rate of ($1630) for a new Adjusted Origination total of $1736.29, which increased at closing to $5350. No tolerance fees increased at closing: Origination charges increased from most binding GFE dated 05/03/2010; Origination charges disclosed as $3366.29 increased at closing to $7,333.71. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. RESPA RC C C C 3 [3]Initial GFE Missing [3]Rate value(s) in TIL Rate/Payment Disclosure inaccurate [3]Payment value(s) in TIL Rate/Payment Disclosure inaccurate [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Impound Authorization Disclosure [2]HUD Summary of Loan Terms does not match Note Terms [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented GFE2 dated 08/27/2013 reflects an undocumented change in loan amount from $268,000 to $266,150. The RESPA Changed Circumstance Detail Form in file only reflects changes to the origination fee and preliminary interest. GFE3 dated 08/27/2013 reflects an undocumented change in loan amount from $266,150 to $265,350. The RESPA Changed Circumstance Detail Form in file only reflects changes to the origination fee and preliminary interest. HUD Summary of Loan Terms reflects a loan amount of $265,350, a rate of 5.25% and a payment of $1465.28.The note reflects a loan amount of $265,350, a rate of 4.25% and a payment of $1305.37. Missing initial GFE due to lock dated 06/17/2013.This GFE was not enclosed in the loan file. Payment values in TIL Rate/Payment Disclosure are inaccurate. Final TIL reflects a payment of $1465.28, note reflects a payment of $1305.27 Rate value in TIL Rate/Payment Disclosure inaccurate. Rate on the Final TIL is 5.25, note rate is 4.25%. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is within the SOL. SOL Not Expired RC C C C 2 [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly Comparison of GFE & HUD fees inaccurate; Final GFE dated 06/12/2013 reflects an initial deposit to your escrow account of $773.84; however GFE column of comparison reflects $1116.55. GFE1 dated 05/20/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. GFE2 dated 06/12/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. RB B B B 2 [2]State - Missing Disclosure of Terms of Mortgage Application RB B B B 3 [3]Increase in 10% tolerance fees exceeds 10% [3]GFE2 Reason(s) for settlement charge revision(s) not acceptable [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Initial GFE Date not within 3 days of Initial Application Date Comparison of GFE & HUD fees inaccurate; appraisal charges from final GFE dated 07/25/2012 reflects $175 however GFE column of comparison reflects $450. GFE1 dated 7/24/2012 Important Dates Section, Other Settlement Charges Good Through Date is 08/01/2012, which is less than the 10 business days required. GFE2 dated 07/24/2012 does not sufficiently identify the reason for the increase other settlement charges; title services and lender's title insurance increased from $2703.36 to $3678.36. COC in file did not reflects that title services and lender's title insurance has changed. HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $3311.13 and the total collected was $3935.13 , resulting in an increase of $624.23 or 18.85%. RESPA RC C C C 3 [3]ROR Missing [2]Initial GFE Date not within 3 days of Initial Application Date [2]Initial TIL Missing ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 1 RA A A A 2 [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly GFE1 dated 10/30/2012 improper fee disclosure due to signing fee of $110 being disclosed in Required services that we select section instead of being disclosed under title services and lender's title insurance. GFE2 dated 11/09/2012 improper fee disclosure due to signing fee of $110 being disclosed in Required services that we select section instead of being disclosed under title services and lender's title insurance. RB B B B 3 [3]Increase in 10% tolerance fees exceeds 10% [3]GFE2 Reason(s) for settlement charge revision(s) not documented [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]State - Missing Finance Lender Information Disclosure GFE1 dated 12/04/2012 improper fee disclosure due to signing fee of $135.00 being disclosed in Required services that we select section instead of being disclosed under Title services and lender's title insurance. GFE2 dated 06/19/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in Required services that we select section instead of being disclosed under Title services and lender's title insurance. GFE2 dated 06/19/2013 reflects an undocumented increase in Required services that we select from $545.00 to $695.00. The Notice of Changed Circumstance in file only reflects changes to the interest rate. HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed from binding GFE dated 12/04/2012 in the amount of $924.00 and the total collected was $1055.30, resulting in an increase of $131.30 or 14.21%. RESPA RC C C C 2 [2]GFE2 Reason(s) for any other revision(s) not acceptable [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure [2]GFE2 Date Not within 3 business days of reason for interest rate-related revision GFE1 dated 02/26/2013 improper fee disclosure due to the Adjusted Origination Charges reflects $0.00 for the charge/credit for interest rate; box #1 should be checked however, no boxes were checked. GFE2 dated 07/15/2013 does not sufficiently identify the reason for decrease in loan amount from $492,000.00 to $472,000.00. The Changed Circumstance Request in file reflects the loan amount changed however, does not state the reason for the change. GFE2 dated 07/15/2013 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate; box #1 should be checked however, box #3 was checked. GFE2 is dated 07/15/2013, however The Changed Circumstance Request is dated 06/25/2013, which is not within 3 business days required. RB B B B 2 [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly GFE1 dated 06/13/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under Title services. GFE2 dated 06/18/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under Title services. RB B B B 3 [3]HUD1 Incomplete [2]GFE2 Reason(s) for any other revision(s) not acceptable [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Initial Deposit for your escrow account charges from final GFE dated 7/5/2013 reflects $735.06 however GFE column of comparison reflects $740.80 for Initial Deposit for your escrow account. Final HUD not signed by the borrower or stamped by settlement agent. GFE2 dated 07/05/2013 does not sufficiently identify the reason for increase in loan amount from $128,000 to $136,000, COC in file only reflects the loan amount changed however does not state the reason for the change. YES HUD Deficiency RC C C C 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Notice to Borrower/Prospective Borrower / Homeowner Protection Notice [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Comparison of GFE & HUD fees inaccurate; final GFE dated 06/24/2013 reflects Homeowners insurance of $1868.04 and daily interest of $846.78 however GFE column of comparison reflects $1767 for Homeowner’s Insurance and $923.76 for daily interest. RB B B B 2 [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly GFE1 dated 03/24/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. GFE2 dated 04/09/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. GFE3 dated 07/12/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. GFE3 dated 07/12/2013 reflects an undocumented change in the loan term from 20 year to 25 year. The Change of circumstance letter in file only reflects an increase in the loan amount. RB B B B 3 [3]HUD1 Incomplete [2]Missing GFE(s) [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly [2]GFE4 Fees Not Disclosed Correctly [2]GFE5 Fees Not Disclosed Correctly Comparison of GFE & HUD fees inaccurate; government recording charges from final GFE dated 07/06/2013 reflects $64.00 however GFE column of comparison reflects $66.00 for government recording charge. Final HUD not signed by the borrower or stamped by settlement agent. GFE1 dated 10/17/2012 improper fee disclosure due to signing fee of $135.00 being disclosed in required services that we select section instead of being disclosed under title services. GFE2 dated 10/20/2012 improper fee disclosure due to signing fee of $135.00 being disclosed in required services that we select section instead of being disclosed under title services. GFE3 dated 06/06/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in required services that we select section instead of being disclosed under title services. GFE4 dated 06/07/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in required services that we select section instead of being disclosed under title services. GFE5 dated 07/12/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in required services that we select section instead of being disclosed under title services. Missing GFE due to re-disclosure changed circumstance letter reflects GFE was issued on 05/30/2013. In addition Rate lock agreement in file reflects a change in loan terms on 04/05/2013.These GFE was not enclosed in the loan file. YES HUD Deficiency RC C C C 1 RA A A A 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE4 Reason(s) for interest rate-related revision(s) not documented [2]Loan is subject to IL Predatory Lending Database Program GFE4 dated 07/04/2013 reflects an undocumented decrease in Credit for interest rate from ($2565) to ($2090) therefore an undocumented increase in Adjusted Origination charges from ($570) to ($95). Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 6/26/2013; Adjusted Origination disclosed as ($570) increased at closing to ($95). No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 06/26/2013 of ($2565) but final HUD discloses a credit of ($2090). RESPA RC C C C 3 [3]Missing MA Borrower's Interest Worksheet MA Borrower's Interest worksheet missing from file.Required for all MA Refinance of principal residence within 60 months of consummation of existing loan. A violation may be used as a defense to foreclosure, as with many other issues.Before a borrower can allege a violation, the lender can require that the borrower give the lender notice and give the lender the option to resolve any issue.If this is done, and the borrower refuses the lender's offer to make the situation right, the borrower cannot recover costs and atty's fees.The burden of proof as far as complying with the Borrowers' Interest standard is on the lender, but it appears there is minimal risk in a missing worksheet. State Issue RC C C C 2 [2]State - Missing Commitment Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Credit report charge from final GFE dated 7/1/2013 reflects $12.73 however GFE column of comparison reflects $50 for Credit report. RB B B B 2 [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly GFE1 dated 5/3/2013 improper fee disclosure due to signing fee of $135 being disclosed in required services that we select section instead of being disclosed under title services. GFE2 dated 5/7/2013 improper fee disclosure due to signing fee of $135 being disclosed in required services that we select section instead of being disclosed under title services. RB B B B 2 [2]GFE1 Fees Not Disclosed Correctly [2]State - MissingBorrower's Choice of Attorney Disclosure GFE1 dated 03/20/2013 improper fee disclosure.Due to the Adjusted Origination Charges reflecting that the borrower will not receive a Charge/Credit for interest rate, box 1 should be checked; however, no boxes were checked. RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]GFE2 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly Comparison of GFE & HUD fees inaccurate; Final GFE dated 9/4/2013 reflects credit report of $50however GFE column of comparison reflects $4.50 for credit report. GFE1 dated 08/02/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. GFE2 dated 08/30/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. GFE2 dated 08/30/2013 reflects an undocumented change in loan amount from $233,000 to $212,500.The Change of circumstance letter in file only reflects changes to the loan term from 15 years to 30 years. GFE3 dated 09/04/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. RB B B B 2 [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure RB B B B 2 [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly GFE1 dated 05/16/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in Required services that we select section instead of being disclosed under title services. GFE2 dated 06/13/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in Required services that we select section instead of being disclosed under title services. GFE3 dated 07/24/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in Required services that we select section instead of being disclosed under title services. RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Missing GFE(s) [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented GFE2 dated 05/06/2013 reflects an undocumented change in loan amount from $167,000 to $87,000. GFE3 dated 06/18/2013 reflects an undocumented change in loan amount from $87,000 to $105,000. Missing GFE due to rate lock reflects the rate was locked on 06/03/2013. The GFE dated 06/03/2013 reflecting the rate lock is not enclosed in the loan file. RB B B B 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE2 Reason(s) for interest rate-related revision(s) not acceptable [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly Comparison of GFE & HUD fees inaccurate; GFE column of comparison does not reflect fees for Homeowner’s Insurance. GFE1 dated 08/23/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in required services that we select section instead of being disclosed under title services. GFE2 dated 09/19/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in required services that we select section instead of being disclosed under title services. GFE2 dated 09/19/2013 reflects an undocumented decrease in Credit for interest rate from ($536.90) to ($532.53) therefore an undocumented increase in Adjusted Origination charges from $1458.10 to $1462.47.The Change of circumstance letter in file only states that fees adjusted accordingly, does not specify which fees. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent GFE dated 09/19/2013 ; Adjusted Origination disclosed as $1458.10 increased at closing to $1462.47. No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent GFE dated 09/19/2013 of ($536.90) but final HUD discloses a credit of ($532.53). RESPA RC C C C 2 [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly GFE1 dated 07/19/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services and lender's title insurance charges. GFE2 dated 08/01/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services and lender's title insurance charges. RB B B B 1 RA A A A 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]HMDA-reportable rate spread (10/1/09 and later) Comparison of GFE & HUD fees inaccurate; final GFe dated 7/11/2013 reflects homeowner’s insurance charges of $0 and daily interest of $384.70; however GFE column of comparison reflects $40 for homeowner’s insurance and $38.39 for daily interest. GFE1 dated 05/25/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. GFE2 dated 07/11/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. Most recent GFE dated 07/11/2013 Summary of Loan Terms reflects a loan amount of $335,700 and a payment of $1,625.97 and the HUD summary of Loan Terms reflects a loan amount of $335,000 and a payment of $1,623.58. Most recent GFE dated 07/11/2013 Trade-off Table reflects a loan amount of $335,700 and a payment of $1,625.97 and the HUD Trade-off Table reflects a loan amount of $335,000 and a payment of $1,623.58. RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (10/1/09 and later) RB B B B 2 [2]State - Missing Information About Your Lender Notice [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Comparison of GFE & HUD fees inaccurate; GFE dated 05/02/2013 credit for interest rate reflects ($3301.65), adjusted orignation charges reflect ($1306.65), deposit to escrow relfects $450.03 and daily interest reflects $391.00, however GFE column of comparison reflects credit for interest ($2525.40), adjusted origination reflects ($530.00), deposit for escrow reflects $786.32 and daily interest reflects $161.00. Most recent GFE dated 05/02/2013 Summary of Loan Terms reflects a loan amount of $206,700 and a payment of $988.25 and the HUD summary of Loan Terms reflects a loan amount of $206,700 and a payment of $986.82. Most recent GFE dated 05/02/2013 Trade-off Table reflects a loan amount of $206,700 and a payment of $988.25 and the HUD summary of Loan Terms reflects a loan amount of $206,700 and a payment of $986.82. RB B B B 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [2]HMDA-reportable rate spread (10/1/09 and later) [2]State - Missing Pre-Application Dislcosure GFE2 dated 08/12/2013 reflects an undocumented decrease in Credit for interest rate from ($3292) to ($3235.11) therefore an undocumented increase in Adjusted Origination charges from ($1297.90) to ($1240.11). The Change of circumstance letter in file only reflects changes to the loan amount. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 07/22/2013; Adjusted Origination disclosed as ($1297.90) increased at closing to ($1240.11). No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 07/22/2013 of ($3292.90) but final HUD discloses a credit of ($3235.11). RESPA RC C C C 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]Change date(s) in TIL rate/payment disclosure inaccurate [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]GFE1 Fees Not Disclosed Correctly Change dates in the TIL rate/payment disclosure inaccurate. Maximum During First Five Years column should list XX/XX/XXXX (funding date) or XX/XX/XXXX(first payment date) as the change date since this is the earliest date the maximum interest rate may be reached; Final TIL shows 10/1/13. Comparison of GFE & HUD fees inaccurate; charge for specific interest rate charges from final GFE dated 08/05/2013 reflects ($2753.60) however GFE column of comparison reflects $1,843.01. Also Adjusted origination charges reflects ($758.60) however GFE column of comparison reflects $3,838.01. Initial deposit for escrow reflects $920.00 however GFE column of comparison reflects $6,360.68. Daily Interest reflects $195.00 however GFE column of comparison reflects $1,569.75. Homeowners Insurance reflects $0 however GFE column of comparison reflects $753.00. GFE1 dated 8/05/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. Most recent GFE dated 08/05/2013 Summary of Loan Terms reflects a payment of $5187.45 with interest rate of 4.25% and the HUD summary of Loan Terms reflects a payment of $4709.61 with interest rate of 3.25%. Most recent GFE dated 08/05/2013 trade-off table reflects a payment of $5187.45 with interest rate of 4.25% and the HUD summary of Loan Terms reflects a payment of $4709.61 with interest rate of 3.25%. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 8/05/2013; Adjusted Origination disclosed as ($758.60) increased at closing to $3,838.01. No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 08/05/2013 of ($2753.60) but final HUD discloses a charge of $1843.01. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is within the SOL. RESPA RC C C C 3 [3]Initial GFE Missing [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]GFE1 Fees Not Disclosed Correctly Comparison of GFE & HUD fees inaccurate for the following charges from GFE1 dated 07/20/2013: Credit for interest rate reflects ($2,268.90) however, GFE column of comparison reflects ($2,647.00); Adjusted origination charge reflects ($273.90) however, GFE column of comparison reflects ($652.00) and Initial deposit to escrow account reflects $1,120.00 however, GFE column of comparison reflects $1,125.36. GFE1 dated 07/20/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in Required services that we select section instead of being disclosed under Title services and lender's title insurance. Missing initial GFE dated 07/19/2013, as reflected on Acknowledgment of Receipt of Good Faith Estimate. RESPA RC C C C 3 [3]TIL Missing [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing NO Testing Not Required RC C C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial GFE Missing Finance charges under disclosed by $347.77 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]GFE1 Fees Not Disclosed Correctly Comparison of GFE & HUD fees inaccurate for the following charges from GFE1 dated 06/06/2013: Charge for interest rate reflects $3,858.02 however, GFE column of comparison reflects $1,493.10; Adjusted origination charge reflects $5,853.02 however, GFE column of comparison reflects $3,488.10; Initial deposit to escrow account reflects $1,977.00 however, GFE column of comparison reflects $1,690.10 and Daily interest reflects ($1,035.60) however, GFE column of comparison reflects $145.30. GFE1 dated 06/06/2013 improper fee disclosure due to signing fee of $135 being disclosed in Required services that we select section instead of being disclosed under title services. Most recent GFE dated 06/06/2013 Summary of Loan Terms reflects a loan amount of $320,700 and a payment of $2352.14 and the HUD reflects a loan amount of $270,000 and a payment of $1980.29. Most recent GFE dated 06/06/2013 Trade-Off Table reflects a loan amount of $320,700 and payment of $2352.14 and the HUD reflects a loan amount of $270,000 and a payment of $1980.29. RB B B B 3 [3]TIL Missing [3]HUD-1 Incomplete Final HUD not signed by the borrower or stamped by settlement agent. NO Testing Not Required RC C C C 1 RA A A A 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Right to Choose Insurance Provider Comparison of GFE & HUD fees inaccurate; Initial escrow deposit from final GFE dated 07/01/2013 reflects $1166.34 however GFE column of comparison reflects $2669.65 for Initial escrow deposit.Daily interest charges from final GFE dated 07/01/2013 reflects $608.96 however GFE column of comparison reflects $580.44 for Daily interest charges. GFE2 dated 07/01/2013 reflects an undocumented decrease in Credit for interest rate from ($1378) to ($712.53) therefore an undocumented increase in Adjusted Origination charges from $617 to $1282.47. The Change of circumstance letter in file only reflects changes to the loan amount. Most recent GFE dated 07/01/2013 Summary of Loan Terms reflects a loan amount of $265,700 and a payment of $1230.50 and the HUD summary of Loan Terms reflects a loan amount of $265,300 and a payment of $1228.65. Most recent GFE dated 07/01/2013 Trade-off Table reflects a loan amount of $265,700 and a payment of $1230.50 and the HUD summary of Loan Terms reflects a loan amount of $265,300 and a payment of $1228.65. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 05/09/2013; Adjusted Origination disclosed as $617 increased at closing to $1282.47. No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 05/09/2013 of ($1378.00) but final HUD discloses a credit of ($712.53). RESPA RC C C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Missing GFE(s) [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]GFE1 Fees Not Disclosed Correctly GFE1 dated 09/11/2013 improper fee disclosure due to signing fee of $135.00 being disclosed in Required services that we select section instead of being disclosed under Title services. Missing GFE due to Intent to Proceed letter reflects GFE was issued on 09/10/2013. This GFE was not enclosed in the loan file. Most recent GFE dated 09/11/2013 Summary of Loan Terms reflects a loan amount of $156,550 and a payment of $852.39 and the HUD summary of Loan Terms reflects a loan amount of $157,550 and a payment of $857.84. Most recent GFE dated 09/11/2013 Trade-off Table reflects a loan amount of $156,550 and a payment of $852.39 and the HUD Summary of Loan Terms reflects a loan amount of $157,550 and a payment of $857.84. RB B B B 2 [2]State - Missing Application Disclosure [2]State - Missing Commitment Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act RB B B B 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Notice of Right to Select Attorney [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $ 59.56 which exceeds the $35.00 tolerance for refinance transactions. Unable to determine source of under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice of Right to Select Attorney [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $100.09 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 1 RA A A A 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Incomplete [2]State - Missing Attorney/Insurance Preference Dislcosure [2]State - Missing Agency to Receive Borrower Complaints Finance charges under disclosed by $75.03 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. HUD incomplete due to reflecting a funding date of XX/XX/XXXX, however 15 days of interest was collected which coincides with a funding date of XX/XX/XXXX. TESTED APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 2 [2]Affiliated Business Doc Missing RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $47.98 which exceeds the $35tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]HUD-1 Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial TIL Missing HUD is incomplete due to being illegible. YES Indeterminable RD D D D 1 RA A A A 2 [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure RB B B B 3 [3]HUD-1 Incomplete HUD incomplete due to the file containing two HUD's. One HUD contained the incorrect funding date of XX/XX/XXXX and was not signed. The second HUD contained the correct funding date and was signed; however, page one was missing. Fees were utilized from the first HUD as the second HUD did not contain any title charges. YES HUD Deficiency RC C C C 2 [2]State - Missing Application Disclosure RB B B B 3 [3]HUD-1 Incomplete [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Commitment Letter [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Initial TIL Missing HUD-1 is illegible. YES Indeterminable RD D D D 1 RA A A A 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges underdisclosed $243.50 which exceeds the $100 tolerance for purchase transactions.Unable to determine source of under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 2 [2]Affiliated Business Doc Missing RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Borrower Information Document [2]State - Missing Commitment Letter RB B B B 2 [2]Affiliated Business Doc Missing [2]State - Missing Right to Select Attorney Disclosure RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Collateral Protection Act Disclosure Finance charges under disclosed by $128.63 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $ 90.05 which exceeds the $35.00 tolerance for Refinance transactions. TIL Itemization did not disclose: Courier fee $65.00 and Release fee for $25.00 as a prepaid finance fee. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $335.51 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose a Credit Report Fee $20, Admin Fee $450, Closing Fee $100, Email fee $25.00, Courier fee $20.00 and Misc Title fee of $3 as prepaid finance charges. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 1 RA A A A 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Estimated [2]State - Missing Application Disclosure / Advance Fee Agreement Finance charges under disclosed by $125 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose an application fee of $325 as prepaid finance charge. HUD in file is a signed estimated copy. YES APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Indeterminable RD D D D 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Estimated [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Complaints and Inquiries Notice Finance charges under disclosed by $416.22 which exceeds the $35 tolerance for refinance transactions. TIL Itemization did not disclose settlement fees: Appraisal fee $325.00, Credit Report fee $62.00 and Tax service fee $30.00 as prepaid finance charges. HUD in file is a signed estimated copy. YES APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Indeterminable RD D D D 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $200.03 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. HUD is incomplete due to missing attached Addendum. YES APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Indeterminable RD D D D 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 2 [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application RB B B B 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 3 [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]Initial GFE Missing Final TIL incomplete due to missing borrower's signature. NO Testing Not Required RC C C C 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure [2]State - Missing Commitment Disclosure [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $277.62 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Incomplete Final TIL incomplete due to missing borrower signature. TESTED Tested RC C C C 2 [2]Initial TIL Missing RB B B B 2 [2]Affiliated Business Doc Missing [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note RB B B B 3 [3]HUD-1 Missing [2]Affiliated Business Doc Missing YES Indeterminable RD D D D 3 [3]HUD-1 Incomplete [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final HUD is Incomplete due to not being signed by the borrower or stamped by settlement agent and illegible. YES Indeterminable RD D D D 2 [2]State - Missing Rate Lock RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $149.01 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose escrow fee for $125 and courier fee for $24 as prepaid finance charges. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 1 RA A A A 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance APR under disclosed by .2403 which exceeds the .125 tolerance. Finance charges under disclosed by $733.97 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of prepaid finance charges. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Broker Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 1 RA A A A 2 [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial GFE Missing RB B B B 1 RA A A A 3 [3]ROR Violation Funding date is prior to or equals the ROR End Date ROR executed by borrowers 12/17/2004 with expiration of rescission period noted as 12/21/2004. HUD reflects a funding date of 12/17/2004, equal to the rescission period execution date, and 15 days of interest was collected which coincides with a 12/17/2004 funding date. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Application Disclosure Finance charges under disclosed by $459.19which exceeds the $35 for refinances.TIL itemization disclosed not disclose a wire fee of $25, attorney fee of $400, and a courier fee of $25 as prepaid finance charges. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]HUD-1 Incomplete [2]Initial GFE Date not within 3 days of Initial Application Date Final HUD is incomplete due to missing page 3 with itemization of additional fee breakdowns. YES Indeterminable RD D D D 2 [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note RB B B B 1 RA A A A 2 [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application RB B B B 3 [3]ROR Missing [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase APR under disclosed by .1460 which exceeds the .125 tolerance. Finance charges under disclosed by $9,348.86 which exceeds the $35 tolerance for refinance transactions. Unable to determine the Index used at origination, however, the lowest Index available within the look-back period is 1.5%. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Acknowledgment of Receipt of Copies of Signed Loan Documents RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $172.05 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a closing fee of $175 as a prepaid finance charge. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $975.11 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 1 RA A A A 1 RA A A A 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $ 357.89 which exceeds the $35.00 tolerance for Refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 1 RA A A A 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incomplete Finance charges under disclosed by $493.36 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR incomplete due to ROR missing expiration date. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Missing NO Testing Not Required RC C C C 2 [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Complaints and Inquiries Notice RB B B B 1 RA A A A 2 [2]State - Missing Lock In Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]Credit Score Disclosure Not Present [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $292.08 which exceeds the $35.00 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains.Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 2 [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $546.14 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $38.06 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Application Disclosure Statement [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Borrower's Acknowledgment and Agreement Concerning Dual Capacity [2]State - Missing Disclosure and Acknowledgment of Involvement and Fees Earned by Mortgage Broker [2]State - Missing Cover Page / Social Security Disclosure RB B B B 3 [3]Rescission Period under 3 days [2]State - Missing Mortgage Broker Agreement [2]State - Missing Commitment Letter [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]Initial GFE Missing [2]Initial TIL Missing ROR executed by borrower on 11/01/2005 with expiration of rescission period noted as11/01/2005. However, final TIL was executed on 11/11/2005. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Incomplete [2]State - Missing Notice of Material Change of Mortgage Loan Terms Finance charges under disclosed by $141.52 which exceeds $35 tolerance for refinance transactions. Unable to determine reason for under disclosure due to missing TIL itemization of amount financed. HUD provided is incomplete reflecting incorrect disbursement date of 7/27/2006 on line 901. The amount of interest collected on line 901 accounts for 27 days of interest, coinciding with funding date of XX/XX/XXXX, as further stated on page 1 of HUD. TESTED APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $333.82 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 2 [2]State - Missing Notice of Consumers Right to Obtain a Security Freeze RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $924.53 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $6,667.65 which exceeds the $35.00 tolerance for Refinance transactions. Closing instructions indicate the Index used was 6.1%. The closest Index available in our look-back period is 6.35796%. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]Initial GFE Missing [2]Initial TIL Missing Final TIL is illegible. NO Testing Not Required RC C C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 2 [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 3 [3]TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present YES TIL Deficiency RC C C C 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $77.97 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) RB B B B 2 [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $478.01 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice to Cosigner [2]State - Missing Mortgage Broker Fee Agreement for Financial Services RB B B B 2 [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 3 [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor TIL incomplete due to not being excecuted by borrower. NO Testing Not Required RC C C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Incomplete [2]State - Missing Appraisal Notice Finance charges under disclosed by $353.12 which exceeds the $35 for refinances. Unable to determine under disclosure due to missing itemization of amount financed. HUD-1 incomplete due to missing disbursements exhibit and not stamped by a settlement agent. YES APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Indeterminable RD D D D 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $125.26 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $132.99 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Initial TIL Missing [2]Affiliated Business Doc Missing TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $288.05 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 1 RA A A A 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [2]GFE1 Summary of Loan Terms Not Complete [2]GFE1 Trade-off Table Not Complete [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Final GFE dated 7/11/2011 reflects Origination Charges at $2,355, Credit for interest rate ($2,490), Title Services $1,490, Transfer taxes $913, and Daily Interest $332.55; however GFE column of comparison reflects Origination Charges at $2,327, Credit for interest rate ($2,462), Title Services $1,475.10, Transfer taxes $898.40, and Daily Interest $327. Most recent GFE dated 07/11/2011 Summary of Loan Terms reflects a loan amount of $166,000 and a payment of $878.49 and the HUD summary of Loan Terms reflects a loan amount of $163,200 and a payment of $863.87. Most recent GFE dated 07/11/2011 Trade-Off Table reflects a loan amount of $166,000 and payment of $878.49 and the HUD reflects a loan amount of $163,200 and a payment of $863.87. No tolerance fees increased at closing: Credit/Charges for Interest Rate increased from most recent GFE dated 7/11/2011; Credit for Interest Rate disclosed as ($2,490) decreased at closing to ($2,462). RESPA RC C C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Homeowner's Insurance charges from final GFE dated 01/08/2010 reflects $1029 however GFE column of comparison reflects $1158 for Homeowner's Insurance. Finance charges under disclosed by $385.07 which exceeds the $35 for refinances.Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 1 RA A A A 1 RA A A A 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 3 [3]TIL Missing [3]HUD-1 Missing NO Testing Not Required RC C C C 2 [2]State - Missing Notice of Right to Select Attorney RB B B B 2 [2]State - Missing Agency to Receive Borrower Complaints [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 1 RA A A A 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 2 [2]Initial GFE Missing RB B B B 1 RA A A A 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $498.99 which exceeds the $35 for refinances transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Missing [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Initial GFE Missing NO Testing Not Required RC C C C 3 [3]TIL Incomplete [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement Final TIL is not dated. NO Testing Not Required RC C C C 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Refinance Dislcosure [2]State - Missing required broker disclosure [2]State - Missing Notice to Cosigner [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Tangible Net Benefit Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 2 [2]State - Missing Notice to Purchaser-Mortgagor RB B B B 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Notice of Right to Select Attorney [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 3 [3]HUD-1 Incomplete [2]State - Missing Application Disclosure Final HUD is incomplete due to being illegible. YES Indeterminable RD D D D 3 [3]ROR Missing ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 3 [3]ROR Missing [3]HUD-1 Missing [2]State - Missing Application Disclosure [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Affidavit of Affixation (of manufactured home) [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice [2]State - Missing Documentation of Fees paid to Third Parties [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 2 [2]State - Missing Attorney Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Mortgage Broker Agreement [2]State - Missing Lock In Agreement [2]State - Missing Initial Tax Authorization Notice [2]State - Missing Commitment Letter [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Mortgage Broker Dislcosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 2 [2]State - Missing Notice of Right to Select Attorney RB B B B 2 [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note RB B B B 2 [2]State - Missing Application Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $275.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 1 RA A A A 1 RA A A A 2 [2]State - Missing Pre-Application Dislcosure RB B B B 2 [2]Affiliated Business Doc Missing [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application RB B B B 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 2 [2]Affiliated Business Doc Missing [2]State - Missing Pre-Application Dislcosure [2]State - Missing Mortgage Loan Commitment RB B B B 3 [3]HUD-1 Incomplete [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Right to Select Attorney Disclosure HUD Incomplete due to being illegible. YES Indeterminable RD D D D 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 3 [3]TIL Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Notice of Choice of Agent or Insurer [2]Initial GFE Missing [2]Initial TIL Missing NO Testing Not Required RC C C C 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 2 [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement RB B B B 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 1 RA A A A 3 [3]HUD-1 Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Lock In Agreement Incomplete HUD due to being illegible. YES Indeterminable RD D D D 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Finance charges under disclosed by $2317.79 which exceeds the $100 tolerance for purchase transactions.Under disclosure appears to be due to lender using a lower index than available in the lookback period. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Missing [3]HUD-1 Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date NO Testing Not Required RC C C C 2 [2]Initial TIL Missing RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $152.58 which exceeds the $100 for purchase. TIL Itemization did not disclose settlement fees: Courier fee $30.00 and Closing fee $122.56.00 as prepaid finance charges. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Missing [3]HUD-1 Missing [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial GFE Missing [2]Initial TIL Missing YES Indeterminable RD D D D 3 [3]TIL Incomplete [2]Initial TIL Missing Final TIL incomplete due to not being executed by the borrower. TESTED Tested RC C C C 3 [3]TIL Incomplete [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial TIL Date not within 3 days of Initial Application Date Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment next to figures. TESTED Tested RC C C C 3 [3]State Late Charge Not Standard [2]Affiliated Business Doc Missing Late charge fee of 5% exceeds the max allowed of 4% for the state Mississippi. Late Charge RC C C C 3 [3]ROR Missing [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice of Right to Select Attorney [2]Initial TIL Missing ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Commitment Letter YES TIL Deficiency RC C C C 3 [3]HUD-1 Missing [2]State - Missing Title Insurance Notice [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application YES Indeterminable RD D D D 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]HMDA-reportable rate spread (1/1/04-10/1/09) Origination date XXXInitial GFE mailed by XXXXXXXXXXXXX on 01/17/2007 Origination date XXXInitial TIL mailed by XXXXXXXXXXXXX on 01/17/2007 RB B B B 2 [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Commitment Letter [2]GFE1 Escrow account information not complete [2]GFE2 Escrow account information not complete [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Escrow account information not correct [2]Loan is subject to IL Predatory Lending Database Program Comparison of GFE & HUD fees inaccurate; Credit for interest rate charges from final GFE dated 9/22/2010 reflects ($1,435) however GFE column of comparison reflects $0 and also Adjusted Origination from final GFE reflects ($550) however GFE column of comparison reflects $885. GFE1 dated 08/12/2010 does not disclose whether escrows will be held or not. GFE2 dated 9/22/2010 does not disclose whether escrows will be held or not. Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. Most recent GFE dated 09/22/2010 discloses no escrow account information, however Final HUD holds escrows. RB B B B 3 [3]HUD-1 Missing NO Testing Not Required RC C C C 2 [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]State Late Charge Not Standard [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Final GFE dated 08/02/2013 reflects Escrow account $1,082.10, Daily Interest $514.40, and Homwowners' Insurance $679.56; however GFE column of comparison reflects Escrow account $1,162.82, Daily Interest $462.96, and Homwowners' Insurance $1,239. Late charge fee of 4% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly [2]GFE4 Fees Not Disclosed Correctly [2]HMDA-reportable rate spread (10/1/09 and later) GFE1 dated 10/26/2012 improper fee disclosure due to scoring fee of $14.88 being disclosed in Required services that we select section instead of being disclosed under our origination charges. GFE2 dated 08/28/2012 reflects an undocumented change in loan amount from $117,060.97 to $116,057.14. GFE2 dated 10/29/2012 improper fee disclosure due to scoring fee of $16.75 being disclosed in Required services that we select section instead of being disclosed under our origination charges. GFE3 dated 11/28/2012 improper fee disclosure due to scoring fee of $14.88 being disclosed in Required services that we select section instead of being disclosed under our origination charges. GFE4 dated 03/27/2013 improper fee disclosure due to scoring fee of $12.5 being disclosed in Required services that we select section instead of being disclosed under our origination charges. GFE4 dated 03/27/2013 reflects an undocumented change in loan amount from $116,057.14 to $115,000. RB B B B 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]No tolerance fees increased at closing (Transfer Taxes) [3]GFE4 Reason(s) for interest rate-related revision(s) not documented [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]State - Missing Rate Lock Disclosure [2]State - Missing Disclosure of Facts Material to the Borrower’s Decision, Rights or Interests [2]State - Missing Disclosure of Mortgage Loan Compensation [2]State - Missing Rate Lock Agreement [2]State - Missing Mortgage Loan Summary GFE1 dated 10/03/2011 Important Dates Section, Other Settlement Charges Good Through Date is 10/14/2011, which is less than the 10 business days required. GFE4 dated 01/19/2012 reflects an undocumented decrease in Credit for interest rate from ($2603.31) to ($2411.21) therefore an undocumented increase in Adjusted Origination charges from ($1083.31) to ($891.21). No tolerance fees increase: Transfer Taxes increased; most recent GFE dated 09/19/2012 disclosed Transfer taxes as $0 increased at closing to $25.00. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 12/09/2011; Adjusted Origination disclosed as ($1083.31) increased at closing to ($891.21). No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 12/09/2012 of ($2603.31) but final HUD discloses a credit of ($2411.21). RESPA RC C C C 2 [2]State - Missing Borrower Interest Worksheet [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Most recent GFE dated 06/01/2010 Summary of Loan Terms reflects a loan amount of $475,000 and a payment of $2,477.82 and the HUD summary of Loan Terms reflects a loan amount of $473,500 and a payment of $2399.15. Most recent GFE dated 06/01/2010 Trade-Off Table reflects a loan amount of $475,000 and a payment of $2,477.82 and the HUD reflects a loan amount of $473,500 and a payment of $2399.15. RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]GFE1 Escrow account information not complete GFE1 dated 07/07/2010 does not disclose whether escrows will be held or not. YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 3 [3]ROR Missing [3]HUD1 Incomplete [3]TIL Incomplete [2]GFE2 Reason(s) for any other revision(s) not acceptable [2]GFE3 Reason(s) for any other revision(s) not acceptable Final HUD is missing page 3 with the comparison chart. Final TIL is incomplete due to TIL reflects first change will not be greater than 9%. Note and Arm rider reflects first change will not be greater than 4% or less than 2.25%. GFE2 dated 07/20/2010 does not sufficiently identify the reason for decrease in loan amount from $417,000 to $400,000. COC in file reflects the loan amount changed however does not state the reason for the change.Additionally, there is an undocumented change in the loan terms from 30 year fixed rate to a 5/1 ARM. GFE3 dated 07/28/2010 does not sufficiently identify the reason for increase in loan amount from $400,000 to $413,000. COC in file reflects the loan amount changed however does not state the reason for the change but does address the change in lock terms. TESTED ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Tested RC C C C 3 [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [3]Initial TIL Missing [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 06/15/2011 reflects an undocumented change in loan amount from $449,000 to $448,000. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains.Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is within the SOL. SOL Expired RC B C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]State - Missing Rate Lock Disclosure [2]State - Missing Oral Agreement Notice RB B B B 3 [3]Initial TIL Missing [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]HUD Summary of Loan Terms does not match Note Terms [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]GFE1 Fees Not Disclosed Correctly [2]State - MissingBorrower's Choice of Attorney Disclosure Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 07/29/2010 reflects $191.06 however GFE column of comparison reflects $735.31. GFE1 dated 07/29/2010 improper fee disclosure due to 10/01/2010 Taxes Due of $1943.15 being disclosed in Required services that you can shop for section. Taxes are not required to be disclosed on GFE. HUD summary of loan terms reflects an interest rate of 4.875% and a payment of $1,915.73 and Note reflects an interest rate of 4.75% and a payment of $1,888.36. Most recent GFE dated 07/29/2010 Summary of Loan Terms reflects an interest rate of 4.75% and a payment of $1,888.36 and the HUD summary of Loan Terms reflects an interest rate of 4.875% and a payment of $1,915.73. Most recent GFE dated 07/29/2010 Trade-Off Table reflects an interest rate of 4.75% and a payment of $1,888.36 and the HUD reflects an interest rate of 4.875% and a payment of $1,915.73. TILA - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Application Disclosure [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Title Insurance Notice [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 05/03/2011 reflects an undocumented change in loan amount from $289,925 to $290,956. RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement RB B B B 3 [3]HUD-1 Estimated [3]TIL Incomplete [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Fair Lending Notice [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Initial GFE Missing Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. HUD in file is a Stamped CTC estimated copy. YES Indeterminable RD D D D 3 [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [2]Missing GFE(s) [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Missing GFE due to Lock-In Agreement dated 04/07/2010 reflecting that the loan was locked with a loan amount of $115,000. That GFE was not enclosed in the loan file. The APR on the initial TIL (5.023) is greater than .125 less than the APR on the Final TIL (5.415). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Insurance Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment RB B B B 2 [2]Initial GFE Missing [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice RB B B B 1 RA A A A 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE3 Reason(s) for interest rate-related revision(s) not documented [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE1 Written list of service providers not given to borrower [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement GFE2 dated 08/30/2011 reflects an undocumented increase in interest rate from 3.875% to 4.125%. GFE3 dated 09/27/2011 reflects an undocumented change in loan amount from $100,262 to $100,800. GFE3 dated 09/27/2011 reflects an undocumented decrease in Credit for interest rate from ($125.33) to $378 therefore an undocumented increase in Adjusted Origination charges from $909.67 to $1413. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 08/30/2011; Adjusted Origination disclosed as $909.67 increased at closing to $1413. No tolerance fees increased at closing: credit for Interest Rate disclosed on the most recent binding GFE dated 08/30/2011 of ($125.33) but final HUD discloses a charge of $378. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains.Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is within the SOL. RESPA RC C C C 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $400.00 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Initial GFE Missing [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Tax Escrow Notice / Election of Property Tax Payment Method RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Finance charges under disclosed by $59.22 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Incomplete [2]State - Missing Disclosure of Facts Material to the Borrower’s Decision, Rights or Interests [2]State - Missing Disclosure of Mortgage Loan Compensation [2]State - Missing Freedom of Choice Insurance Disclosure [2]State - Missing Disclosure of Loans that Borrower Qualifies For [2]State - Missing Mortgage Loan Summary [2]State - Missing Authorization for Lender to Obtain Insurance [2]Initial GFE Missing Final TIL in file incomplete due to estimated figures used for APR, FinanceCharge, Amount Financed, and Total of Payments NO Testing Not Required RC C C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE GFE2 dated 06/09/2011 reflects an undocumented change in loan amount from $91,405 to $91,909. GFE3 dated 07/19/2011 reflects an undocumented change in loan amount from $91,909 to $90,342. RB B B B 3 [3]TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing MD Finance Agreement [2]State - Missing Licensee Information or Affidavit of Exemption NO Testing Not Required RC C C C 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure RB B B B 3 [3]HUD-1 Incomplete [2]State - Missing Notice of Right to Select Attorney Final HUD incomplete due to missing page 1. YES Indeterminable RD D D D 1 RA A A A 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]HUD-1 Incomplete [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Final Hud incomplete; HUD 1 LIne 1105 description of fee is missing. Finance charges under disclosed by $260.08 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. NO APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Testing Not Required RC C C C 2 [2]Affiliated Business Doc Missing [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 3 [3]HUD-1 Missing [2]State - Missing required broker disclosure [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Tangible Net Benefit Disclosure NO Testing Not Required RC C C C 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]Increase in 10% tolerance fees exceeds 10% [3]GFE3 Reason(s) for interest rate-related revision(s) not documented [3]GFE2 Reason(s) for settlement charge revision(s) not documented [2]GFE2 Reason(s) for any other revision(s) not documented [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]HMDA-reportable rate spread (10/1/09 and later) [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Interim Interest Disclosure GFE2 dated 03/22/2012 reflects an undocumented change in loan payment amount from $1249.67 to $1375.22 without any other changes to loan terms. GFE2 dated 03/22/2012 reflects an undocumented increase in required services that we select from $581.00 to $810.00. GFE3 dated 04/02/2012 reflects an undocumented increase in interest rate from 4.625% to 5.25% and Charge for interest rate from $0 to $810.00 therefore an undocumented increase in Adjusted Origination charges from $1200.00 to $2010.00. HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $1356.50 and the total collected was $1572.50, resulting in an increase of $216.00 or 15.92%. Most recent GFE dated 04/02/2012 Summary of Loan Terms reflects a payment of $1,427.84 and the HUD summary of Loan Terms reflects a payment of $1,302.29. Most recent GFE dated 04/02/2012 trade off table terms reflects a payment of $1,427.84 and the HUD summary of Loan Terms reflects a payment of $1,302.29. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 03/22/2012; Adjusted Origination disclosed as $1200.00 increased at closing to $2010.00. No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 03/22/2012 of $0.00 but final HUD discloses a charge of $810.00. RESPA RC C C C 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [2]Adjusted Origination Charges calculated not correctly on GFE1 [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock GFE1 dated 1/14/2010 Adjusted Origination Charges reflects $725.63, Origination charge of $1040 and Credit for interest rate chosen ($314.38) which calculates to Adjusted amount of $725.62. GFE2 dated 02/15/2010 reflects an undocumented decrease in Credit for interest rate from ($314.38) to $0 therefore an undocumented increase in Adjusted Origination charges from $725.63 to $1040. No tolerance fees increased at closing:Credit for specific interest rated disclosed on the most recent binding GFE dated 01/14/2010 of ($314.38) but final HUD discloses $0.00. No tolerance fees increased at closing: Adjusted Originated charges disclosed on the most recent binding GFE dated 01/14/2010 of $725.63 but final HUD discloses a charge of $990.00. RESPA RC C C C 2 [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Commitment Letter [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing RB B B B 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Complaints and Inquiries Notice [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]Affiliated Business Doc Missing [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing KY Notification to New Homeowners [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Advance Fee disclosure [2]State - Agency Disclosure [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]State - Missing Agency to Receive Borrower Complaints RB B B B 1 RA A A A 2 [2]Affiliated Business Doc Missing [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Attorney Disclosure [2]State - Missing Mortgage Broker Agreement [2]State - Missing Initial Tax Authorization Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Finance charges under disclosed by $45.99 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure RB B B B 2 [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 1 RA A A A 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Finance charges under disclosed by $193.56 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose a closing attorney fee of $200 as prepaid finance charge. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Right to Select Attorney Disclosure [2]Initial TIL Missing RB B B B 2 [2]Affiliated Business Doc Missing [2]State - Missing Attorney Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing RB B B B 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Commitment Letter [2]Loan is subject to IL Predatory Lending Database Program [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. RB B B B 2 [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]HUD-1 Missing [2]State - Missing Application Disclosure [2]Initial TIL Missing YES Indeterminable RD D D D 2 [2]Affiliated Business Doc Missing RB B B B 3 [3]HUD-1 Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final HUD-1 in file is illegible. YES Indeterminable RD D D D 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing RB B B B 2 [2]State - Missing Pre-Application Dislcosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 3 [3]TIL Missing [2]State - Missing Broker Agreement [2]State - Missing Loan Brokerage Disclosure Statement [2]Initial GFE Missing [2]Initial TIL Missing YES TIL Deficiency RC C C C 2 [2]State - Missing Interest Rate Disclosre [2]State - Missing Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 2 [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Missing Finance charges under disclosed by $45. which exceeds the $35.00 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 2 [2]State - Missing Mortgage Broker Agreement [2]State - Missing Initial Tax Authorization Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Finance charges under disclosed by $60.92 which exceeds the $35.00 tolerance for refinance transactions. The TIL Itemization did not disclose a wire fee of $75.00 as a prepaid finance charge. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]HUD-1 Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]HMDA-reportable rate spread (1/1/04-10/1/09) HUD is incomplete due to poor imaging resulting in the bottom of the page 1 being illegible. YES Indeterminable RD D D D 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Waiver of Right to Participate in Class Action Addendum to Note RB B B B 2 [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) RB B B B 2 [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 2 [2]State - Missing Mortgage Loan Origination Dislcosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Missing RB B B B 1 RA A A A 3 [3]ROR Missing [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Affiliated Business Doc Missing RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Authorization to Complete Blank Spaces [2]State - Missing Application Disclosure / Advance Fee Agreement [2]State - Missing Appraisal Notice [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 09/30/2011 reflects $285.98 however GFE column of comparison reflects $497.22 for Daily Interest charges; Title services & lender's insurance from final GFE reflects $2198, GFE column of comparison reflects $3023; Owner's title insurance from final GFE reflects $1200, GFE column of comparison reflect $1289; as well as GFE column of comparison does reflect charges for initial escrow deposit. Finance charges under disclosed by $1292.31 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $6410 and a Lender credit for $889.64 which is not itemized therefore excluded. Initial GFE dated 05/04/2011 is not within 3 days of application 05/03/2011. Initial TIL dated 05/04/2011 is not within 3 days of application 05/03/2011 or the credit report that is dated 03/21/2011. Loan is originated and closed by XXXXXXXX. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE and HUD charges not accurate.The most recent GFE dated 1/31/2012 reflects an escrow deposit of $217.26, daily interest charges of $55.94 and homeowner's insurance of $300 however the HUD comparison shows $86.66 for an escrow deposit, $46.24 for daily interest and $471 for homeowner's insurance. RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Anti-Coercion Notice [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Oral Agreement Notice Finance charges under disclosed by $103.02 which exceeds the $35.00 tolerance for refinance transactions. TIL itemization did not disclose a wire fee of $50.00, adocument download fee of $25.00 or a courier fee of $25.00 as prepaid finance charges. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Agency to Receive Borrower Complaints [2]State - Missing Mortgage Broker Fee Agreement for Financial Services [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Rate Lock RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]Initial TIL Missing RB B B B 3 [3]TIL Incomplete [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date [2]Evidence of Single Premium Credit Insurance With Disclosure Evidence of credit life insurance with a monthly payment of $78.93 and annual premium of $947.16 and credit disability insurance with a monthly payment of $77.79 and annual premium of $933.48. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. TESTED Tested RC C C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Initial TIL Missing RB B B B 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Rate Lock [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.4748 which exceeds the .125 tolerance. Finance charges under disclosed by $30,558.73 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]State Grace Period Below Minimum [3]TIL Incomplete [2]State - Missing Application Disclosure [2]State - Missing Right to Choose Attorney or Title Insurance Company [2]State - Missing Mortgage Broker Agreement [2]State - Missing Net Tangible Benefit Worksheet [2]State - Missing Written Acknowledgement of Delivery of the Note [2]State - Missing Credit Grantor Election [2]Initial TIL Missing Final TIL is marked final and was executed by the borrowers; however, reflects estimated Finance Charge and Total Payment figures. Grace period of 10 days is below the minimum of 15 days required for the state of Maryland. TESTED Tested RC C C C 3 [3]TIL Incomplete [2]State - Missing Rate Lock [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated finance charges, and total payment figures. TESTED Tested RC C C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Initial TIL Missing Evidence of single credit life insurance with a monthly payment of $42.02 and annual premium of $504.24. Insurance is optional. RB B B B 3 [3]ROR Missing [3]HUD-1 Incomplete [3]TIL Incomplete [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Credit Score Disclosure Not Present Evidence of credit life insurance with a monthly payment of $134.37 and annual premium of $48,373.20 . Insurance is optional. Final TIL is not executed by borrower at closing; and reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. HUD-1 Incomplete due to missing borrowers signature and not being certified by settlement agent. YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. HUD Deficiency RC C C C 3 [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing Non Agency Disclosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL is marked final and was signed at closing; however, reflects estimated Finance Charge and Total Payment figures. ROR executed by borrowers 05/16/2007 with expiration of rescission period noted as 05/19/2007, providing borrower with 3 day rescission period.however, mortgage/TIL reflects a notary/funding date of 05/16/2007. TESTED ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Tested RC C C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]Initial TIL Missing [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by .1.6818 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $175 and annual premium of $2100. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimatedfinance charges,and total payment figures. Finance charges under disclosed by $103,563.39 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]TIL Incomplete [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Initial TIL Missing APR under disclosed by 1.9962 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing however, reflects estimated finance charges, and total payment figures. Finance charges under disclosed by $37,841.04 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .40% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Rate Lock [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.9991 which exceeds the .125 tolerance. Evidence of joint credit life insurance with a monthly payment of $158.75 and annual premium of $1905. Insurance is optional. Evidence of joint credit disability insurance with a monthly payment of $115.03 and annual premium of $1380.36. Insurance is optional. Finance charges under disclosed by $59,950.09 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Initial TIL Missing APR under disclosed by 1.2898 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $46.27 and annual premium of $555.24. Insurance is optional. Finance charges under disclosed by $26,684.04 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Interim Interest Disclosure [2]Initial TIL Missing RB B B B 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]State - Missing Application Disclosure [2]State - Missing Oral Agreement Notice [2]State - Missing Idaho Escrow Account Disclosure [2]State - Missing Information About Your Lender Notice [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.7172 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $53,355.22 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed at closing; however, reflects estimated Finance Charge and Total Payment figures. TESTED Tested RC C C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Agency to Receive Borrower Complaints [2]State - Missing Mortgage Broker Fee Agreement for Financial Services [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Appraisal Notice [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Initial TIL Missing RB B B B 2 [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing RB B B B 2 [2]State - Missing Anti-Discrimination Notice [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Initial TIL Missing RB B B B 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.7435 which exceeds the .125 tolerance. Finance charges under disclosed by $80,758.18 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]State Grace Period Below Minimum [3]TIL Incomplete [2]State - Missing Application Disclosure [2]State - Missing Home Buyers Property Tax Payment Option [2]State - Missing MD No Escrow Account Disclosure [2]State - Missing Licensee Information or Affidavit of Exemption [2]State - Missing Net Tangible Benefit Worksheet [2]State - Missing Written Acknowledgement of Delivery of the Note [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Grace period of 10 days is below the minimum of 15 days per the state of Maryland. TESTED Tested RC C C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.5517 which exceeds the .125 tolerance. Finance charges under disclosed by $61,646.03which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Application Disclosure [2]State - Missing Initial Tax Authorization Notice [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.4951 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $42.50 and annual premium of $510. Insurance is/ is not optional. Finance charges under disclosed by $131,002.08 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Agency to Receive Borrower Complaints RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Tax Escrow Notice / Election of Property Tax Payment Method [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Attorney Disclosure [2]State - Missing Application Disclosure [2]State - Missing Mortgage Broker Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $377 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Line 1112 of the HUD reflects a combination fee including flood cert and assessments, so was tested as a miscellaneous title fee. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Incomplete [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure Evidence of credit life insurance with a monthly payment of $51.04 and annual premium of $612.48. Insurance is optional. Evidence of credit disability with a monthly payment of $47.59 and annual premium of $571.08.Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges, and total payment figures. TESTED Tested RC C C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Disclosure of Terms of Mortgage Application [2]Initial TIL Missing Evidence of credit life insurance with a monthly payment of $130.00. Insurance is optional. RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Choice of Attorney disclosure [2]Initial TIL Missing RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Choice of Insurance Disclsoure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $178.78 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a closing attorney fee of $200 as a prepaid finance charge. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 1 RA A A A 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Mortgage Broker Dislcosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 2.1186 which exceeds the .125 tolerance. Finance charges under disclosed by $66,754.15 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .40% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.5259 which exceeds the .125 tolerance. Evidence of Credit Life with a monthly payment of $87.25 and annual premium of $1047.00.Also, a disabilityinsurance with a monthly payment of$87.84 and annual premium of$1054.08. Insurance is optional. Finance charges under disclosed by $43,062.96 which exceeds the $35 tolerance for refinance transactions. Lender TIL reflects decreasing payments for a Pay Right Rewards Program that assumes each payment will be made on time; however, audited TIL makes no assumption of on-time payments. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing Right to Select Attorney Disclosure [2]Initial TIL Missing RB B B B 2 [2]State - Missing Broker Agreement RB B B B 2 [2]State - Missing Description of Underwriting Criteria and Required Documentation RB B B B 2 [2]Initial GFE Missing RB B B B 3 [3]TIL Incomplete [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Commitment Letter [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Tax Escrow Notice / Election of Property Tax Payment Method [2]Initial TIL Missing APR under disclosed by 2.1936 which exceeds the .125 tolerance. Evidence of credit disability insurance with a monthly payment of $59.62 and annual premium of $715.4. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $120,907.05which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .40% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by .3576 which exceeds the .125 tolerance. Finance charges under disclosed by $59,352.70 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .40% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.8677 which exceeds the .125 tolerance. Finance charges under disclosed by $76,247.20which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .40% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Incomplete [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Acknowledgment of Receipt of Disclosure Regarding ARM Loan Without Prepayment [2]State - Missing Tax Escrow Notice / Election of Property Tax Payment Method [2]Initial TIL Missing APR under disclosed by 1.6569 which exceeds the .125 tolerance. Evidence of joint credit life insurance with a monthly payment of $79.94 and annual premium of $959.28. Insurance is optional. Evidence of joint credit disability insurance with a monthly payment of $56.98 and annual premium of $683.76. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $49,700.40 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]TIL Incomplete [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. TESTED Tested RC C C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure [2]State - Missing Affidavit of Affixation (of manufactured home) [2]State - Missing Rate Lock [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.6964 which exceeds the .125 tolerance. Finance charges under disclosed by $51,217.64 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. ROR executed by borrowers 11/22/2006 with expiration of rescission period noted as 11/27/2006. HUD reflects a funding date of 11/22/2006, equal to the rescission period execution date. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing Agency to Receive Borrower Complaints [2]State - Missing Mortgage Broker Fee Agreement for Financial Services [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated finance charges,and total payment figures. ROR executed by borrowers XX/XX/XXXX with expiration of rescission period noted as 6/29/2007. HUD reflects a funding date of XX/XX/XXXX, equal to the rescission period execution date. TESTED ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Tested RC C C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Initial TIL Missing Evidence of single credit disability insurance with a monthly payment of $61.07 and annual premium of $732.84. Insurance is optional. RB B B B 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.4783 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of 59.50 and annual premium of 712.20. Insurance is optional.Evidence of credit disability insurance with a monthly payment of 68.47 and annual premium of 821.64. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $31.749.92 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]State - Missing Oral Agreement Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure Evidence of single life insurance with a monthly payment of $43.33 and annual premium of $519.96. Insurance is optional. ROR executed by borrowers 10/18/2006 with expiration of rescission period noted as 10/21/2006. HUD reflects no interim interest charged and the first payment is due exactly one month after closing, XX/XX/XXXX, coinciding with a funding date of 10/16/2006. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Virginia Insurance Disclosure [2]Initial TIL Missing RB B B B 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.7231 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $134,951.81which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Notice to Consumer / UCCC Addendum [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by .9438 which exceeds the .25 tolerance. Evidence of single credit life insurance with a monthly payment of $31.51 and annual premium of $378.12. Insurance is optional. Evidence of single credit disability insurance with a monthly payment of $23.29 and annual premium of $279.48. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $6287.50 which exceeds the $35 tolerance for refinance transactions.While the NOTE and amortization schedule acknowledge a discount to rate of .20% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]TIL Incomplete [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]State Grace Period Below Minimum [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing MD Finance Agreement [2]State - Missing Loan Commitment [2]State - Missing Application Disclosure [2]State - Missing Attorneys' Fees Disclosure [2]State - Missing Home Buyers Property Tax Payment Option [2]State - Missing MD No Escrow Account Disclosure [2]State - Missing Right to Choose Attorney or Title Insurance Company [2]State - Missing Licensee Information or Affidavit of Exemption [2]State - Missing Net Tangible Benefit Worksheet [2]State - Missing Written Acknowledgement of Delivery of the Note [2]State - Missing Credit Grantor Election [2]Initial TIL Missing APR under disclosed by 1.7513 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $45.91 and annual premium of $550.92. Insurance is optional. Evidence of credit disability insurance with a monthly payment of $38.87 and annual premium of $466.44. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $38,839.59which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. Grace period of 10 days is below the minimum of 15 days per the state of Maryland. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]TIL Incomplete [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice [2]State - Missing Separate and distinct Prepayment Penalty Disclosure on the Note [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]Initial TIL Missing Final TIL incomplete due to missing borrower's signature. NO Testing Not Required RC C C C 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $89.28 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Rate Lock [2]Initial GFE Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure RB B B B 3 [3]TIL Incomplete [2]State - Missing Rate Lock [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. TESTED Tested RC C C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [3]ROR Incorrect Form - Non Lender to Lender Not On H8/G8 [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Disclosure of Terms of Mortgage Application APR under disclosed by 1.7484 which exceeds the .125 tolerance. Final TIL is executed by borrower at closing; however, reflects estimated Finance Charge and Total Payment figures. Finance charges under disclosed by $82906.03 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for; therefore, TIL is tested based on original terms of Note. ROR incorrect form used for non lender to lender refinance, H8 or G8 form not used. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. Tested RC C C C 3 [3]TIL Incomplete [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure Evidence of credit life insurance with a monthly payment of $79.27 and annual premium of $951.24. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. TESTED Tested RC C C C 3 [3]TIL Incomplete [2]State - Missing Agency to Receive Borrower Complaints [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated finance charges, and total payment figures. TESTED Tested RC C C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]Initial TIL Missing [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.7067 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $42.03 and annual premium of $504.36. Insurance is optional. Evidence of credit disability insurance with a monthly payment of $28.20 and annual premium of $338.40. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges, and total payment figures. Finance charges under disclosed by $28,375.64 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Lock In Agreement [2]State - Missing Initial Tax Authorization Notice [2]Initial TIL Missing APR under disclosed by 2.0242 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $42.50 and annual premium of $510.00. Insurance is optional. Final TIL is executed by borrower at closing; however reflects estimated Finance Charge and Total Payment figures. Finance charges under disclosed by $108,082.92 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .240% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. ROR executed by borrowers 3/12/2007 with expiration of rescission period noted as XX/XX/XXXX.HUD does not reflect a funding date which coincides with a 3/12/2007 funding date. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Tested RC C C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Rate Lock [2]Initial TIL Missing Evidence of single credit life insurance with a monthly payment of $67.65 and annual premium of $811.80. Insurance is optional. Evidence of single credit disability insurance with a monthly payment of $76.01 and annual premium of $912.12. Insurance is optional. RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Virginia Insurance Disclosure [2]State - Missing signed Notice of Mortgage Broker Fee [2]State - Missing Appraisal Notice [2]Initial TIL Missing Evidence of joint credit life insurance with a monthly payment of $125.93 and annual premium of $1,511.16. Insurance is optional. RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Affiliated Business Doc Missing [2]State - Missing Rate Lock Disclosure [2]State - Missing Application Disclosure Statement / Advance Fee Agreement [2]Initial TIL Missing Evidence of credit life insurance with a monthly payment of $58.22 and annual premium of $698.64.Insurance is optional. RB B B B 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Initial TIL Missing APR under disclosed by 1.6485 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $83.33 and annual premium of $999.96. Insurance is optional. Evidence of credit disability insurance with a monthly payment of $72.78 and annual premium of $873.36. Insurance is optional. Finance charges under disclosed by $97,972.79 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]ROR Missing [3]State Late Charge Not Standard [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial TIL Missing Late charge of the greater of $29.00 or 10% exceeds the maximum of 5% allowed for the state Michigan. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 3 [3]ROR Missing [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Affiliated Business Doc Missing [2]Initial TIL Missing Evidence of credit life insurance with a monthly payment of $58.11 and annual premium of $697.32. Insurance is optional. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Incomplete [3]Violation of TX Equity Out 12 Day Cooling-Off Period [3][TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. [3][TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Acknowledgement that borrower(s) received copies of all documents signed at closing not in file. [3][TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. [3][TXH] Home Loan Provision: No evidence found that TX 50(a)(6) loan is reviewed by a Texas attorney prior to closing [2]State - Missing Complaints and Inquiries Notice [2]Initial TIL Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) [TXH] Home Loan Provision: No evidence found that TX 50(a)(6) loan is reviewed by a Texas attorney prior to closing [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Acknowledgement that borrower(s) received copies of all documents signed at closing not in file. [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. TESTED TX 50(a)(6) Statute of limitations is 4 years. A 50a6 violation may lead to forfeiture of all principal and interest. The loan is outside the SOL. TX 50(a)(6) Statute of limitations is 4 years. A 50a6 violation may lead to forfeiture of all principal and interest. The loan is outside the SOL. TX 50(a)(6) Statute of limitations is 4 years. A 50a6 violation may lead to forfeiture of all principal and interest. The loan is outside the SOL. State Issue RC C C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Application Disclosure [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]State - Missing Broker Agreement [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) RB B B B 3 [3]TIL Incomplete [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Initial TIL Missing APR under disclosed by 1.63 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges, and total payment figures. Finance charges under disclosed by $69,630.46 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.7355 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $40 and annual premium of $480. Insurance is optional. Finance charges under disclosed by $57,319.25which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Disclosure of No Interim Financing [2]Initial TIL Missing APR under disclosed by 1.6574 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $153.75 and annual premium of $1,845. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges, and total payment figures. Finance charges under disclosed by $58,975.70which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. ROR executed by borrowers 3/9/2006 with expiration of rescission period noted as 3/13/2006.HUD does not reflect a funding date which coincides with a 3/9/2006 funding date. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Tested RC C C C 3 [3]TIL Incomplete [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]State - Missing Documentation of Fees paid to Third Parties [2]Initial TIL Missing APR under disclosed by 2.1037 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $154.02 and annual premium of $1,848.24. Insurance is optional.Evidence of credit disability insurance with a monthly payment of $84.59 and annual premium of $1,015.08. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $65,562.25which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .40% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]Initial GFE Date not within 3 days of Initial Application Date APR under disclosed by 1.6229 which exceeds the .125 tolerance. Final TIL incomplete due to missing borrower's signature and reflects estimated finance charges and total payment figures. Finance charges under disclosed by $57,911.59which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure Evidence of joint credit life insurance with a monthly payment of $83.81 and annual premium of $1,005.72. Insurance is optional. ROR executed by borrowers 07/26/2006 with expiration of rescission period noted as 07/29/2006. HUD reflects no interim interest charged and the first payment is due exactly one month after closing, XXXXXXXX. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.6701 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges, and total payment figures. Finance charges under disclosed by $66,349.30 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]TIL Incomplete [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Fair Lending Notice [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]State - Missing Notice to Cosigner [2]Initial GFE Missing [2]Initial TIL Missing APR under disclosed by 1.7638 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. Finance charges under disclosed by $177,816.82 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure Evidence of disability insurance with a monthly payment of $50.56 and annual premium of $606.72. Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimatedfinance charges and total payment figures. TESTED Tested RC C C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]Initial TIL Missing RB B B B 3 [3]TIL Incomplete [3]ROR Incorrect Form - Non Lender to Lender Not On H8/G8 [2]Initial TIL Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL is marked final and was executed by the borrowers; however, reflects estimated Finance Charge and Total Payment figures. ROR incorrect form used for non lender to lender refinance, H8 or G8 form not used. TESTED ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. Tested RC C C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Commitment Letter [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Affiliated Business Doc Missing [2]State - Missing Borrower Interest Worksheet [2]Initial TIL Missing [2]Missing originator name, address, and/or license # on recorded mortgage/assignment of mortgage Evidence of credit life insurance with a monthly payment of $134.37 and annual premium of $1,612.44. Insurance is optional. RB B B B 3 [3]TIL Missing [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure Evidence of single credit life insurance with a monthly payment of $73.75 and annual premium of $885. Insurance is optional. Finance charges under disclosed by $736.10 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR executed by borrowers XX/XX/XXXX with expiration of rescission period noted as 9/14/2007. HUD reflects no funding date which coincides with XX/XX/XXXX funding date. YES Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. TIL Deficiency RC C C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.5641 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $46.74 and annual premium of $552.44. Insurance is optional. Finance charges under disclosed by $79223.32 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Initial TIL Missing RB B B B 3 [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing Rate Lock [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) ROR executed by borrowers XX/XX/XXXX with expiration of rescission period noted as XX/XX/XXXX. HUD reflects a funding date of XX/XX/XXXX, equal to the rescission period execution date. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Right to Select Attorney Disclosure RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercionn Notice [2]State - Missing Prepayment Penalty Disclosure [2]State - Missing Commitment Letter [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Missing Evidence of credit life insurance with a monthly payment of $73.75 and annual premium of $885. Insurance is optional. Evidence of credit disability insurance with a monthly payment of $47.23 and annual premium of $566.76. Insurance is optional. Evidence of credit unemployment with a monthly payment of $64.32 and annual premium of $771.84. Insurance is optional. RB B B B 3 [3]HUD-1 Incomplete [3]TIL Incomplete [3]ROR Missing [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Fair Lending Notice [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]Initial TIL Missing Final HUD not executed by the borrower or certified by the settlement agent. Final TIL was signed by the borrower at closing, however, reflects estimatedfinance charges and total payment figures. YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. HUD Deficiency RC C C C 3 [3]TIL Incomplete [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]Initial TIL Missing APR under disclosed by 1.7538 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $57.08 and annual premium of $694.96.Insurance is optional. Final TIL was signed by the borrower at closing, however, reflects estimatedfinance charges and total payment figures. Finance charges under disclosed by $53,789.62which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]TIL Incomplete [3]Violation of TX Equity Out 12 Day Cooling-Off Period [3][TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. [3][TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Acknowledgement that borrower(s) received copies of all documents signed at closing not in file. [3][TXH] Home Loan Provision: No evidence found that TX 50(a)(6) loan is reviewed by a Texas attorney prior to closing [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Complaints and Inquiries Notice [2]Initial TIL Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Collateral Protection Insurance Notice [TXH] Home Loan Provision: No evidence found that TX 50(a)(6) loan is reviewed by a Texas attorney prior to closing [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Acknowledgement that borrower(s) received copies of all documents signed at closing not in file. [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. APR under disclosed by 1.6934 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $65.51 and annual premium of $786.12. Insurance is optional Final TIL was signed by the borrower at closing however, reflects estimated finance charges, and total payment figures. Finance charges under disclosed by $54115.85 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. TX 50(a)(6) Statute of limitations is 4 years. A 50a6 violation may lead to forfeiture of all principal and interest. The loan is outside the SOL. TX 50(a)(6) Statute of limitations is 4 years. A 50a6 violation may lead to forfeiture of all principal and interest. The loan is outside the SOL. TX 50(a)(6) Statute of limitations is 4 years. A 50a6 violation may lead to forfeiture of all principal and interest. The loan is outside the SOL. State Issue RC C C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing Affidavit of Affixation (of manufactured home) [2]State - Missing Documentation of Fees paid to Third Parties [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.7688 which exceeds the .125 tolerance. Final TIL is executed by borrower at closing; however reflects estimated Finance Charge and Total Payment figures. Finance charges under disclosed by $45452.93 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. ROR executed by borrowers 6/16/2006 with expiration of rescission period noted as 6/20/2006. HUD reflects a funding date of 6/16/2006, equal to the rescission period execution date. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Tested RC C C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.6191 which exceeds the .125 tolerance. Finance charges under disclosed by $36292.35 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .3% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Initial Tax Authorization Notice [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.7282 which exceeds the .125 tolerance. Final TIL is executed by borrower at closing; however reflects estimatedFinance Charge and Total Payment figures. Finance charges under disclosed by $183,727.23 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. ROR executed by borrowers 1/22/2007 with expiration of rescission period noted as 1/25/2007. HUD reflects no funding date which coincides with a 1/22/2007 funding date. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Tested RC C C C 3 [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects estimated Finance Charge and Total Payment figures. ROR executed by borrowers XX/XX/XXXX with expiration of rescission period noted as 3/19/2007. Line 901 is blank and 30 days prior to first payment date reflects a funding date of XX/XX/XXXX, equal to the rescission period execution date. TESTED ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Tested RC C C C 3 [3]ROR Violation Funding date is prior to or equals the ROR End Date [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing Right to Select Attorney Disclosure [2]Initial TIL Missing APR under disclosed by 1.1396 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $43.03 and annual premium of $516.36.Insurance is optional. Finance charges under disclosed by $9,700.85 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. ROR executed by borrowers 3/21/2007 with expiration of rescission period noted as 3/24/2007. HUD reflects no funding date which coincides with 3/21/2007 funding date. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present APR under disclosed by 1.7286 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated finance charges, amount and total payment figures. Finance charges under disclosed by $64,014.58which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .30% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. TESTED APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Tested RC C C C 3 [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Fee Information From Your Mortgage Broker For Your Mortgage Loan [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Evidence of Single Premium Credit Insurance With Disclosure Evidence of disability insurance with a monthly payment of $107.12. Insurance is optional. Final TIL is marked final and was signed at closing; however, reflects estimated Finance Charge and Total Payment figures. ROR executed by borrowers 3/22/2007 with expiration of rescission period noted as 3/26/2007. HUD reflects no funding date which coincided with 3/22/2007 funding date. TESTED ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Tested RC C C C 3 [3]TIL Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing Agency to Receive Borrower Complaints [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL is executed by borrower at closing; however reflects estimated Finance Charge and Total Payment figures. ROR executed by borrowers 7/26/2007 with expiration of rescission period noted as 7/31/2007. HUD reflects a funding date of 7/26/2007, equal to the rescission period execution date. TESTED ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Tested RC C C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Affiliated Business Doc Missing [2]Initial TIL Missing APR under disclosed by 1.6261 which exceeds the .125 tolerance. Evidence of credit life insurance with a monthly payment of $98.75, no annual premium. Insurance is optional. Evidence of disability insurance with a monthly payment of $87.08, no annual premium. Insurance is optional. Finance charges under disclosed by $96135.08 which exceeds the $35 tolerance for refinance transactions. While the NOTE and amortization schedule acknowledge a discount to rate of .25% at the 13th month and every 12 months thereafter, said rate reduction is subject to terms and conditions that are not guaranteed and borrower may not necessarily qualify for, therefore, TIL is tested based on original terms of Note. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note [2]Initial TIL Missing Evidence of credit life insurance with a monthly payment of $68.17 and annual premium of $818.04. Insurance is optional. RB B B B 2 [2]Evidence of Single Premium Credit Insurance With Disclosure [2]Initial TIL Missing Evidence of credit life insurance with a monthly payment of $20.66 and annual premium of $ 247.94. Insurance is optional. RB B B B 1 RA A A A 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Waiver of Borrower's Rights [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter [2]State - Missing KY Notification to New Homeowners [2]Initial TIL Missing RB B B B 2 [2]State - Missing Anti-Coercion Notice RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $251.98 which exceeds the $35 for refinances.Unable to determine under disclosure due to missing TIL itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Insurance Disclosure [2]State - Missing Initial Tax Authorization Notice RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Loan Application Supplemental Disclosure [2]State - Missing Mortgage Loan Rate Lock Commitment [2]Initial TIL Missing [2]Missing originator name, address, and/or license # on recorded mortgage/assignment of mortgage RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Commitment Letter RB B B B 3 [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note Final TIL is executed by borrower at closing; however, reflects estimated Finance Charge and Total Payment figures. TESTED Tested RC C C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Credit Agreeement/Rate Lock [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Application Disclosure [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Initial TIL Missing Finance charges under disclosed by $510.02 which exceeds the $35 for refinances. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Attorney Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice Initial GFE dated 05/08/2012 is not within 3 days of application 04/30/2012. Initial TIL dated 05/08/2012 is not within 3 days of application 04/30/2012 or the credit report that is dated 04/30/2012. Loan is originated and closed by XXXXXXXX. RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Loan Product Choice / Prepayment Penalty Disclosure [2]Initial TIL Missing RB B B B 3 [3]ROR Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]Initial TIL Missing ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Fair Lending Notice [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Notice to Cosigner Initial GFE dated 07/29/2013 is not within 3 days of application 06/27/2013. Initial TIL dated 07/29/2013 is not within 3 days of application 06/27/2013 or the credit report that is dated 06/27/2013. RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]Change date(s) in TIL rate/payment disclosure inaccurate [2]State - Missing Attorney Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit Change dates in the TIL rate/payment disclosure inaccurate. Maximum during First Five Years column should list 07/24/2013 (funding date) or XX/XX/XXXX(first payment date) as the change date since this is the earliest date the maximum interest rate may be reached; Final TIL shows 08/01/2013. Finance charges under disclosed by $942.67 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing complete itemization of line 1101. There is also a seller credit of $7096.84 on line 206 which is un-itemized therefore excluded. APR/Finance Charge/TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]Initial TIL Missing RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]Initial TIL Missing Finance charges under disclosed by $330.78 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]HUD-1 Incomplete [2]Initial TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date HUD incomplete due to illegibility. YES Indeterminable RD D D D 3 [3]HUD-1 Estimated [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]Initial GFE Missing [2]Initial TIL Missing HUD in file is a Stamped CTC estimated copy. YES Indeterminable RD D D D 2 [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Mortgage Broker Agreement [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]HUD-1 Estimated [2]HMDA-reportable rate spread (1/1/04-10/1/09) HUD in file is a signed estimated copy. YES Indeterminable RD D D D 2 [2]State - Missing Fair Lending Notice [2]State - Missing Loan Commitiment [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Mortgage Broker Agreement [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure RB B B B 2 [2]Credit Score Disclosure Not Present RB B B B 2 [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Cover Page / Social Security Disclosure RB B B B 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing NO ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Testing Not Required RC C C C 3 [3]TIL Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Right to Select Attorney Disclosure YES Indeterminable RD D D D 2 [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Domestic Partnership Affidavit RB B B B 1 RA A A A 2 [2]State - Missing Attorney Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Lock In Agreement [2]State - Missing Initial Tax Authorization Notice RB B B B 1 RA A A A 2 [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 2 [2]Credit Score Disclosure Not Present RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]State Late Charge Not Standard [2]Initial TIL Missing [2]State - Missing Interest Rate Disclsoure [2]State - Missing Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Acknowledgment of Receipt of Disclosure Regarding ARM Loan Without Prepayment [2]State - MissingBorrower's Choice of Attorney Disclosure Finance charges under disclosed by $124.85 which exceeds the $35 for refinances. TIL itemization did not disclose an Doc prep fee of $125 as prepaid finance charge. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Initial TIL Missing [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Loan Agreement Rider [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Complaints and Inquiries Notice RB B B B 2 [2]Initial GFE Missing [2]Initial TIL Missing [2]Affiliated Business Doc Missing RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Application Disclosure [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Title Insurance Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure RB B B B 2 [2]State - Missing Mortgage Broker Agreement [2]State - Missing Commitment Letter [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Notice of Choice of Agent or Insurer RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 2 [2]Initial GFE Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Missing Finance charges under disclosed by $79.91 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose the $60 courier fee or the $30 funding fee as a prepaid finance charge. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Collateral Protection Insurance Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Broker Agreement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note RB B B B 2 [2]Initial TIL Missing [2]State - Missing Borrower Information Document [2]State - Missing Broker Agreement [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Loan Brokerage Disclosure Statement RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Finance charges under disclosed by $325.83 which exceeds the $100 tolerance for purchase transactions. TIL itemization did not disclose the flood cert fee of $22.50, doc prep fee of $150, closing fee of $100, recording fee paid to the title company for future assignment recording of $15 or the courier fee of $45 as prepaid finance charges. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 1 RA A A A 2 [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 2 [2]State - Missing Application Fee Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 3 [3]TIL Missing [2]Initial GFE Missing [2]Initial TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Fair Lending Notice [2]State - Missing Loan Commitiment [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure NO Testing Not Required RC C C C 1 RA A A A 1 RA A A A 2 [2]Missing GFE(s) Missing GFE due to re-disclosure changed circumstance letter reflects GFE was issued on 1/22/2013. This GFE was not enclosed in the loan file. RB B B B 2 [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly GFE1 dated 08/09/2013 improper fee disclosure due to lender's attorney fee of $350.00 being disclosed in Required services that we select section instead of being disclosed under our origination charges. GFE2 dated 08/16/2013 improper fee disclosure due to lender's attorney fee of $350.00 being disclosed in Required services that we select section instead of being disclosed under our origination charges. GFE3 dated 09/03/2013 improper fee disclosure due to loan service fee of $350.00 being disclosed in Required services that we select section instead of being disclosed under our origination charges. RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Net Tangible Benefit Worksheet [2]State - Missing MD Notice of Housing Counseling and Services disclosure RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 3 [3]HUD-1 Estimated [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Disclosure and Acknowledgment of Involvement and Fees Earned by Mortgage Broker HUD in file is a estimated copy. YES Indeterminable RD D D D 3 [3]HUD-1 Incomplete [2]State - Missing Appraisal Notice HUD incomplete due to missing the additional fees attachment. YES Indeterminable RD D D D 2 [2]Credit Score Disclosure Not Present [2]State - Missing Loan Origination and Compensation Agreement [2]State - Missing Mtg Lender Disclosures Required by Atty General Consumer Protection Regulations [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Borrower's Bill of Rights [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 3 [3]HUD-1 Incomplete [2]State - Missing Commitment Disclosure [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]Initial GFE Missing [2]Initial TIL Missing Incomplete HUD due to sticker covering up fees on the HUD. YES Indeterminable RD D D D 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing RB B B B 2 [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Title Insurance Notice [2]State - Missing Separate and distinct Prepayment Penalty Disclosure on the Note [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $35.26 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing or Incomplete Variable Rate Disclosure [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]HUD-1 Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date HUD is illegible. YES Indeterminable RD D D D 2 [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Right to Select Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]HUD-1 Estimated [2]Initial GFE Missing [2]Initial TIL Missing YES Indeterminable RD D D D 3 [3]TIL Missing [3]HUD-1 Missing [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Fair Lending Notice [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES Indeterminable RD D D D 2 [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 3 [3]TIL Incomplete [2]State - Pre-Application Disclosure Statement [2]State - Missing Acknowledgment of Receipt of Disclosure Regarding ARM Loan Without Prepayment [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice [2]Initial TIL Missing Final TIL was executed by borrower at closing; however, reflects estimated APR, Finance Charges, Amount Financed and Total Payment figures. TESTED Tested RC C C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Estimated [2]Initial TIL Missing Finance charges under disclosed by $18,517.21 which exceeds the $35 tolerance for refinance transactions. Unable to determine payment under disclosure due to missing amortization schedule from the loan file. HUD in file is a Stamped CTC estimated copy. YES APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Indeterminable RD D D D 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Estimated [2]Affiliated Business Doc Missing [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Mortgage Broker Agreement [2]Initial GFE Missing [2]Initial TIL Date not within 3 days of Initial Application Date Finance charges under disclosed by $100.02 which exceeds the $35 for refinance transactions. TIL Itemization did not disclose settlement fees: Appraisal fee $350.00 and Credit report fee $151.25 as prepaid finance charges. HUD in file is a Stamped CTC and signed estimated copy. YES APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Indeterminable RD D D D 3 [3]HUD-1 Estimated [2]HMDA-reportable rate spread (1/1/04-10/1/09) HUD in file is a signed estimated copy. NO Testing Not Required RC C C C 3 [3]HUD-1 Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Missing Broker Agreement [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Loan Product Choice / Prepayment Penalty Disclosure [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final HUD is incomplete due to missing page 1. NO Testing Not Required RC C C C 3 [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Fair Lending Notice [2]State - Missing Loan Commitiment [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Mortgage Broker Agreement [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]State - Missing Waiver of Title Insurance Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES Indeterminable RD D D D 3 [3]TIL Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Initial GFE Missing [2]Initial TIL Missing YES Indeterminable RD D D D 3 [3]TIL Missing [2]State - Missing Interest rate Lock/Float Disclosure [2]State - Missing Consumer Finance Licensee Statement of Loan Disclosure [2]State - Missing Choice of Insurance Disclsoure [2]State - Missing Non-Refundable Fee Disclosure [2]State - Missing Prepayment Penalty Notice or Notice to Refuse Payment on the Note [2]State - Missing Statute of Frauds Statement [2]State - Missing Notice Pursuant To ORS 746.201 (Force-Placed Insurance Notice) [2]State - Missing Escrow Agent Notice [2]Initial TIL Missing NO Testing Not Required RC C C C 3 [3]ROR Missing [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]Evidence of Single Premium Credit Insurance Without Disclosure [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer [2]Initial GFE Missing [2]Initial TIL Missing APR under disclosed by 1.3473 which exceeds the .125 tolerance. Finance charges under disclosed by $3414.34 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Insurance RC C C C 3 [3]HUD-1 Missing [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Authorization to Complete Blank Spaces [2]State - Missing Application Disclosure / Advance Fee Agreement [2]Initial GFE Missing [2]Initial TIL Missing Final TIL signed at closing; however, reflects estimated APR, Finance Charge, and Total Payment figures. NO Testing Not Required RC C C C 3 [3]HUD-1 Incomplete [2]State - Missing Fair Lending Notice [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Hud incomplete due to missing attachment per line 814. YES Indeterminable RD D D D 3 [3]HUD-1 Estimated [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]State - Missing Broker Application Disclsoure HUD in file is an estimated copy. ROR executed by borrowers XX/XX/XXXX with expiration of rescission period noted asXX/XX/XXXX. HUD reflects a funding date of XX/XX/XXXX. YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Right to Choose Insurance Provider RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Application Disclosure Statement [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Cover Page / Social Security Disclosure RB B B B 2 [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Fee Information From Your Mortgage Broker For Your Mortgage Loan [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]State - Missing Hazard Insurance Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Origination charges from final GFE dated 06/07/2012 reflects $7047.50, Adjusted Origination charges ($1078.45), Appraisal fee $750, and Daily interest $0.00 however GFE column of comparison reflects $6987.50 for Origination charges, ($1138.45) for Ajusted Origination, $710 for Appraisal, and $61.27 for Daily interest. GFE2 dated 04/13/2012 reflects an undocumented change in loan amount from $497,000 to $472,000. GFE4 dated 06/04/2012 reflects an undocumented change in loan amount from $472,000 to $497,000. State of CA: Applicable if hazard insurance is required. A lender must provide an applicant with a notice that no lender may require hazard insurance in an amount that exceeds the replacement value of the property securing the loan. RB B B B 2 [2]State - Missing Interest Rate Disclsoure [2]GFE3 Reason(s) for any other revision(s) not documented [2]Most Recent GFE Escrow account information not correct [2]State - MissingBorrower's Choice of Attorney Disclosure GFE3 dated 05/16/2012 reflects an undocumented change in loan amount from $330,000 to $360,000. Most recent GFE dated 05/06/2012 discloses an escrow account, however Final HUD holds no escrows. RB B B B 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Escrow account information not correct [2]Most Recent GFE Trade-off Table not accurate [2]State - MissingBorrower's Choice of Attorney Disclosure Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 05/14/2012 reflects $40.34 however GFE column of comparison reflects $403.40 for Daily Interest. Most recent GFE dated 05/14/2012 discloses an escrow account, however Final HUD holds no escrows. Most recent GFE dated 05/14/2012 Summary of Loan Terms reflects a payment of $1786.90 and the HUD reflects a payment of $1786.91. Most recent GFE dated 05/14/2012 Trade-Off Table reflects a payment of $1786.90 and the HUD reflects a payment of $1786.91. RB B B B 3 [3]State Late Charge Not Standard [3]Initial TIL Missing [2]State - Missing Insurance Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]GFE1 Other Settlement Charges Good Through Date Not Completed [2]State - MissingFair Credit Reporting Act Notice GFE1 dated 6/04/2012 important date(s) section number 2; Other settlement charges left blank. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 8/13/2012 reflects $1027.35 however GFE column of comparison reflects $684.90 for Daily Interest. RB B B B 3 [3]State Late Charge Not Standard [3]No tolerance fees increased at closing (Transfer Taxes) [3]GFE5 Reason(s) for settlement charge revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 01/18/2013 reflects $843.90 however GFE column of comparison reflects $1,631.54 for Daily interest charges. GFE5 dated 09/23/2012 reflects an undocumented increase in in Transfer taxes from $70.50 to $195.50. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. No tolerance fees increase: Transfer Taxes increased; most recent binding GFE dated 09/20/2012 disclosed Transfer taxes as $70.50 increased at closing to $108.00. RESPA RC C C C 3 [3]State Late Charge Not Standard [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 08/29/2012 reflects an undocumented change in loan amount from $317,00 to $308,000. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $2228.96 which exceeds the $100 tolerance for purchase transactions. There is a Selling Agent credit on page one of HUD for $1500 which is not itemized therefore excluded. No itemization of direct bill credit of 10,480.02, lender credit of $555, or selling agent credit of $1500 found in file.Without itemization, JCIII reviews conservatively and applies credit to non-APR affecting fees first prior to APR-affecting fees. Initial GFE dated 11/15/2012 is not within 3 days of application09/11/2012. Initial TIL dated 11/15/2012 is not within 3 days of application 09/12/2012 or the credit report that is dated 09/11/2012. Loan is originated and closed by XXXXXXXX APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]State Late Charge Not Standard [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure GFE1 dated 10/16/2012 improper fee disclosure due to travel fee of $150.00 and title closer fee of $250.00 being disclosed in Required services that you can shop for section instead of being disclosed under Title services and lender's title insurance. GFE2 dated 12/14/2012 improper fee disclosure due to travel fee of $150.00 and title closer fee of $250.00 being disclosed in Required services that you can shop for section instead of being disclosed under Title services and lender's title insurance. GFE2 dated 12/14/2012 reflects an undocumented change in loan amount from $375,000 to $356,250. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Disclosure of Terms of Mortgage Application [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Choice of Settlement Agent Disclosure Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 03/27/2013 reflects $214.32 however GFE column of comparison reflects $160.74 for Daily Interest. Finance charges under disclosed by $404.00 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $2000 which is not itemized therefore excluded. There is a Lender credit on line 208 for $404 which is un-itemized therefore excluded. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [2]GFE2 Reason(s) for any other revision(s) not documented Finance charges under disclosed by $380.20 which exceeds the $35.00 tolerance for Refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. GFE2 dated 03/20/2012 reflects an undocumented increase in interest rate from 4.25% to 4.375%. The APR on the initial TIL (4.4897) is greater than .125 less than the APR on the Final TIL (4.6147). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. APR/Finance Charge/TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - MissingBorrower's Choice of Attorney Disclosure GFE1 dated 4/11/2012 Important Dates Section, Other Settlement Charges Good Through Date is 4/23/2012, which is less than the 10 business days required. Most recent GFE dated04/11/2012 Trade-Off Table reflects an interest rate of 4.125% and a payment of $872.37 and the HUD reflects an interest rate of 4% and a payment of $1,034.39. Most recent GFE dated 04/11/2012 Summary of Loan Terms reflects an interest rate of 4.125% and a payment of $872.37 and the HUD summary of Loan Terms reflects an interest rate of 4% and a payment of $1,034.39. RB B B B 2 [2]GFE2 Reason(s) for any other revision(s) not documented [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure GFE2 dated 05/22/2012 reflects an undocumented change in loan amount from $567,765 to $599,307. Most recent GFE dated 12/10/2010 Trade-Off Table reflects a loan amount of $599,307, an interest rate of 3.75%, and a payment of $3359.55 and the HUD reflects a loan amount of $558,000, an interest rate of 4%, and a payment of $3008.08. Most recent GFE dated 5/22/2012 Summary of Loan Terms reflects a loan amount of $599,307, an interest rate of 3.75%, and a payment of $3359.55 and the HUD summary of Loan Terms reflects a loan amount of $558,000, an interest rate of 4%, and a payment of $3008.08. RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Interim Interest Disclosure [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Finance charges under disclosed by $172.50 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization. Most recent GFE dated 05/31/2012 Summary of Loan Terms reflects a loan amount of $375,000 and a payment of $1,736.68 and the HUD summary of Loan Terms reflects a loan amount of $385,000 and a payment of $1,783.00. Most recent GFE dated 05/31/2012 Trade-Off Table reflects a loan amount of $375,000 and a payment of $1,736.68 and the HUD reflects a loan amount of $385,000 and a payment of $1,783.00. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Most recent GFE dated 06/04/2012 Summary of Loan Terms reflects a loan amount of $105,000, an interest rate 3.625% and a payment of $478.85and the HUD summary of Loan Terms reflects a loan amount of $103,000, an interest rate of 3.875% and a payment of $484.34. Most recent GFE dated 06/04/2012 Trade-off Table reflects a loan amount of $105,000, an interest rate 3.625% and a payment of $478.85 and the HUD reflects a loan amount of $103,000, an interest rate of 3.875% and a payment of $484.34. RB B B B 2 [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement Missing Mortgage Loan Disclosure Statement that is required to be issued by DRE licensed lenders, Originator XXXXXXXXXXXXXX is a DRE licensed. RB B B B 1 RA A A A 2 [2]GFE1 Written list of service providers not given to borrower [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Cover Page / Social Security Disclosure Most recent GFE dated 06/27/2012 Summary of Loan Terms reflects a loan amount of $73,000 and a payment of $369.88 and the HUD summary of Loan Terms reflects a loan amount of $63,750 and a payment of $323.01. Most recent GFE dated 06/27/2012 Trade-Off Table reflects a loan amount of $73,000 and a payment of $369.88 and the HUD reflects a loan amount of $63,750 and a payment of $323.01. RB B B B 3 [3]State Late Charge Not Standard [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - MissingBorrower's Choice of Attorney Disclosure Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Most recent GFE dated 7/09/2012 Summary of Loan Terms reflects a loan amount of $500,000 and a payment of $2,608.24 and the HUD summary of Loan Terms reflects a loan amount of $487,024 and a payment of $2,467.68. Most recent GFE dated 7/09/2012 Trade-Off Table reflects a loan amount of $500,000 and a payment of $2,608.24 and the HUD reflects a loan amount of $487,024 and a payment of $2,467.68. Late Charge RC C C C 2 [2]Credit Score Disclosure Not Present [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 09/01/2012 reflects an undocumented change in loan amount from $209,000 to $209,450. RB B B B 2 [2]State - Missing Insurance Disclsoure [2]State - Missing Tax Escrow Account Designation [2]State - MissingFair Credit Reporting Act Notice RB B B B 1 RA A A A 2 [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 03/20/2013 reflects an undocumented change in loan amount from $359,900 to $299,950 and an undocumented increase in interest rate from 3.625% to 4.375%. RB B B B 1 RA A A A 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Financing Agreement [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Initial GFE dated 11/23/2012 is not within 3 days of application 08/28/2012. Most recent GFE dated 11/23/2012 Summary of Loan Terms reflects a loan amount of $506,706 and a payment of $2,455.75 and the HUD summary of Loan Terms reflects a loan amount of $533,850 and a payment of $2,626.22. Most recent GFE dated 11/23/2012 Trade-Off Table reflects a loan amount of $506,706 and a payment of $2,455.75 and the HUD reflects a loan amount of $533,850 and a payment of $2,626.22. RB B B B 2 [2]State - Missing Choice of Settlement Agent Disclosure RB B B B 2 [2]GFE2 Reason(s) for any other revision(s) not documented [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate GFE2 dated 12/15/2012 reflects an undocumented change in loan amount from $101,000 to $104,254. Most recent GFE dated 02/25/2013 Summary of Loan Terms reflects a loan amount of $104,254 and a payment of $512.87 and the HUD reflects a loan amount of $104,154 and a payment of $512.38. Most recent GFE dated 02/25/2013 Trade-Off Table reflects a loan amount of $104,254 and payment of $512.87 and the HUD reflects a loan amount of $104,154 and a payment of $512.38. RB B B B 3 [3]State Late Charge Not Standard [2]HUD Summary of Loan Terms does not match Note Terms [2]GFE2 Reason(s) for any other revision(s) not documented [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - MissingBorrower's Choice of Attorney Disclosure GFE2 dated 01/10/2013 reflects an undocumented change in loan amount from $540,000 to $612,000 and an undocumented increase in interest rate from 3.75% to 4.375%. HUD summary of loan terms reflects a loan amount of $610,000 and Note reflects loan amount of $609,000. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Most recent GFE dated 01/10/2013 Summary of Loan Terms reflects a loan amount of $612,000, interest rate of 4.375%, and a payment of $3,055.63 and the HUD summary of Loan Terms reflects a loan amount of $610,000, interest rate of 3.625%, and a payment of $2,777.35. Most recent GFE dated 01/10/2013 Trade-Off Table reflects a loan amount of $612,000, interest rate of 4.375%, and a payment of $3,055.63 and the HUD reflects a loan amount of $610,000, interest rate of 3.625%, and a payment of $2,777.35. Late Charge RC C C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Choice of Settlement Agent Disclosure Finance charges under disclosed by $503.56 which exceeds the $100 tolerance for purchase transactions. There is a Realtor credit on line 206 of HUD for $12,700 and Seller credit on line 207 for $400 which is not itemized therefore excluded. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Domestic Partnership Affidavit [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Most recent GFE dated 02/07/2013 Summary of Loan Terms reflects a loan amount of $557,200 and a payment of $2987.19 and the HUD summary of Loan Terms reflects a loan amount of $555,500 and a payment of $2978.08. Most recent GFE dated 02/07/2013 Trade-Off Table reflects a loan amount of $557,200 and payment of $2987.19 and the HUD reflects a loan amount of $555,500 and a payment of $2978.08. RB B B B 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Domestic Partnership Affidavit [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Initial GFE dated 03/06/2013 is not within 3 days of application 02/14/2013. Most recent GFE dated 03/06/2013 Summary of Loan Terms reflects a loan amount of $94,850 and a payment of $459.69 and the HUD summary of Loan Terms reflects a loan amount of $126,000 and a payment of $610.66. Most recent GFE dated 03/06/2013 Trade-Off Table reflects a loan amount of $94,850 and a payment of $459.69 and the HUD reflects a loan amount of $126,000 and a payment of $610.66. RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Mortgage Banker Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Initial deposit for your escrow account charges from final GFE dated 04/04/2013 reflects $0 however GFE column of comparison reflects $307.79 for Initial deposit for your escrow account. Finance charges under disclosed by $459.83 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed.There is a Seller credit on page one of HUD for $3215 which is not itemized therefore excluded. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Initial TIL Missing TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2][REGZS] Home Loan Provision: If OCC and app date or > 4/6/11 (excluding HELOCs) - Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or "safe harbor" to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. [2]Comparison of GFE and HUD-1 Charges Not Accurate [REGZS] Home Loan Provision: If OCC and app date or > 4/6/11 (excluding HELOCs) - Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or "safe harbor" to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. Comparison of GFE & HUD fees inaccurate; Title services and lender's title insurance from final GFE dated 11/05/2012 reflects $1,374.25 however GFE column of comparison reflects $1,424.25for Title services and lender's title insurance. RB B B B 2 [2]GFE2 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Charge for specific rate chosen from final GFE dated 03/13/2013 reflects $391 however GFE column of comparison reflects $500, Adjusted origination charge from final GFE reflects $1286 however GFE column of comparison reflects $1395, Transfer taxes from final GFE reflects $860.50 however GFE column of comparison reflects $1100, Government recording from final GFE reflects $233.10 however GFE column of comparison reflects $274.10,and Title Services and lender's title insurance from final GFE reflects $1207 however GFE column of comparison reflects $1475. GFE2 dated 03/13/2013 reflects an undocumented change in loan amount from $200,000 to $156,400. RB B B B 2 [2]GFE2 Reason(s) for any other revision(s) not acceptable [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]State - MissingBorrower's Choice of Attorney Disclosure GFE1 dated 03/12/2012 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however no box was checked. GFE2 dated 07/16/2012 does not sufficiently identify the reason for decrease in loan amount from $625,500 to $615,000. COC in file reflects the loan amount changed however does not state the reason for the change. GFE2 dated 07/16/2012 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however no box was checked. Most recent GFE dated 07/16/2012 Trade-Off Table reflects a payment of $2936.10 and the HUD reflects a payment of $2891.96. Most recent GFE dated 7/16/2012 Summary of Loan Terms reflects a payment of $2936.10 and the HUD summary of Loan Terms reflects a payment of $2891.96. RB B B B 3 [3]Initial GFE Missing [3]Initial TIL Missing [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]HUD Summary of Loan Terms does not match Note Terms [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate HUD summary of loan terms reflects a loan amount of $130,000 and payment of $0 and Note reflects loan amount of $130,700 and payment of $614.60. Initial GFE missing due to Written list of service providers reflects GFE was issued on 7/10/2012. This GFE was not enclosed in the loan file. Most recent GFE dated 8/02/2012 Summary of Loan Terms reflects a loan amount of $130,700 and a payment of $614.60 and the HUD summary of Loan Terms reflects a loan amount of $130,000 and a payment of $0. Most recent GFE dated 8/02/2012 Trade-Off Table reflects a loan amount of $130,700 and a payment of $614.60 and the HUD reflects a loan amount of $130,000 and a payment of $0. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. RESPA RC C C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly [2]GFE4 Fees Not Disclosed Correctly [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $59.22 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose an appraisalfee paid to affiliate of $450 as prepaid finance charge. There was no invoice in the file. GFE1 dated 09/06/2012 Important Dates Section, Other Settlement Charges Good Through Date is 09/17/2012, which is less than the 10 business days required. GFE1 dated 09/06/2012 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however box #2 was checked. GFE2 dated 09/12/2012 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however box #2 was checked. GFE3 dated 10/04/2012 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however box #2 was checked. GFE4 dated 10/12/2012 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however box #2 was checked. GFE4 dated 10/12/2012 reflects an undocumented change in loan amount from $111,900 to $109,100.bThe GFE changed circumstance letter in file only reflects that the rate lock was extended. Initial GFE dated 09/06/2012 is not within 3 days of application 08/22/2012. Initial TIL dated 09/06/2012 is not within 3 days ofthe credit report that is dated 08/22/2012. Loan is originated and closed by XXXXXXXX. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Childhood Lead Poisoning Prevention [2]State - Missing Stated Income Disclosure [2]State - Missing Carbon Monoxide Detector Certification and Indemnification Agreement [2]State - Missing Fire Prevention / Smoke Detector Certification and Indemnification Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 3 [3]HUD-1 Estimated [2]HMDA-reportable rate spread (1/1/04-10/1/09) HUD in file is a signed estimated copy. YES Indeterminable RD D D D 3 [3]HUD-1 Estimated [2]State - Missing Mortgage Broker Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date HUD in file is a Stamped CTC estimated copy. YES Indeterminable RD D D D 2 [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Purchase Money Borrower Notification Dislcosure [2]State - Missing Broker Application Disclsoure [2]State - Missing Disclosure of Terms of Mortgage Application [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Prepayment penalty disclosure RB B B B 2 [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Interim Interest Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 3 [3]ROR Missing [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]Initial GFE Missing ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Affiliated Business Doc Missing [2]State - Missing Virginia Insurance Disclosure [2]Initial GFE Missing RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Interest Rate Disclosre [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $238.81 which exceeds the $35 for refinances. TIL itemization did not disclose a Mobile closing fee of $250 as prepaid finance charge. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Rescission Period under 3 days [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock ROR executed by borrowers XX/XX/XXXX with expiration of rescission period noted as XX/XX/XXXX, only providing borrower with 2 day rescission period. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing RB B B B 2 [2]State - Missing Appraisal Notice RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $361 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Estimated [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $256.86 which exceeds the $35 for refinances. TIL itemization reflects an interim interest credit of $343.42 offsetting finance charge calculation while actual interim interest on HUD is $68.68 resulting in a finance charge under disclosure. HUD in file is a Stamped CTC and Signed estimated copy. ROR executed by borrowers on 08/31/2005 with expiration of rescission period noted as 09/03/2005 and the HUD reflects a funding date 8/31/2005. YES APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 3 [3]ROR Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing NO ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Testing Not Required RC C C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Application Disclosure Statement [2]State - Missing Commitment Letter Finance charges under disclosed by $1894.75 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]HUD-1 Missing [3]State Late Charge Not Standard [2]State - Missing Borrower Information Document [2]State - Missing Broker Agreement [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement [2]Initial GFE Missing [2]Initial TIL Missing Late charge of 6% exceeds the maximum of 5% per the stae of Illinois. NO Testing Not Required RC C C C 3 [3]ROR Violation Funding date is prior to or equals the ROR End Date [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 ROR executed by borrowers XX/XX/XXXX with expiration of rescission period noted as XX/XX/XXXX. HUD reflects a funding date of XX/XX/XXXX, equal to the rescission execution date, and 17 days of interest was collected which coincides with a XX/XX/XXXX funding date. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. // ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains.Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Missing [2]State - Missing Anti-Coercion Notice [2]Initial GFE Missing [2]Initial TIL Missing NO Testing Not Required RC C C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor Finance charges under disclosed by $208.87 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]Initial GFE Missing RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $407.60 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $444.37 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]State - Missing Fee Information From Your Mortgage Broker For Your Mortgage Loan RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Written Acknowledgement of Delivery of the Note RB B B B 2 [2]Affiliated Business Doc Missing [2]State - Missing Automated Valuation Model Notice [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Notice to Cosigner [2]State - Missing Waiver of Title Insurance Disclosure [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]State - Missing Credit Agreeement/Rate Lock [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Anti-Coercion Notice [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $266.15 which exceeds the $35.00 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Missing [3]HUD-1 Incomplete [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final HUD is incomplete due to not being signed by the borrower or stamped by settlement agent. YES HUD Deficiency RC C C C 3 [3]HUD-1 Incomplete [3]Initial TIL Missing [3]TIL Missing [2]Credit Score Disclosure Not Present [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Disclosure of Multiple Roles in a Consumer Real Estate Transaction [2]State - Missing Disclosure Statement Required for Residential Construction Contract [2]State - Missing Complaints and Inquiries Notice [2]Initial GFE Missing Final HUD is incomplete due to not being signed by the borrower. YES TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. HUD Deficiency RC C C C 3 [3]Initial TIL Missing [3]TIL Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Disclosure of Multiple Roles in a Consumer Real Estate Transaction [2]State - Missing Disclosure Statement Required for Residential Construction Contract [2]State - Missing Complaints and Inquiries Notice [2]Initial GFE Missing YES TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Indeterminable RD D D D 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Automated Valuation Model Notice [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Fair Lending Notice [2]State - Missing Loan Commitiment [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Mortgage Broker Agreement [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Condominium Earthquake Insurance Disclosure [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]State - Missing Notice to Cosigner [2]State - Missing Home Equity Loan Disclosure [2]State - Missing Waiver of Title Insurance Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 3 [3]TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Disclosure of Multiple Roles in a Consumer Real Estate Transaction [2]State - Missing Disclosure Statement Required for Residential Construction Contract [2]State - Missing Complaints and Inquiries Notice [2]Initial GFE Missing [2]Initial TIL Missing YES TIL Deficiency RC C C C 2 [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]TIL Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES TIL Deficiency RC C C C 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 1 RA A A A 3 [3]ROR Missing [3]Missing MA Borrower's Interest Worksheet [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing [2]State - Missing Borrower Interest Worksheet MA Borrower's Interest worksheet missing from file.Required for all MA Refinance of principal residence within 60 months of consummation of existing loan. A violation may be used as a defense to foreclosure, as with many other issues.Before a borrower can allege a violation, the lender can require that the borrower give the lender notice and give the lender the option to resolve any issue.If this is done, and the borrower refuses the lender’s offer to make the situation right, the borrower cannot recover costs and atty’s fees.The burden of proof as far as complying with the Borrowers' Interest standard is on the lender, but it appears there is minimal risk in a missing worksheet. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. State Issue RC C C C 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Commitment Letter [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Lock In Disclosure [2]State - Missing Virginia Insurance Disclosure [2]State - Missing Dual Capacity Disclosure [2]State - Missing signed Notice of Mortgage Broker Fee [2]State - Missing Choice of Settlement Agent Disclosure [2]State - Missing Appraisal Notice [2]State - Missing Agent's Certification As to the Validity of Power of Attorney and Agent's Authority [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 2 [2]State - Missing Choice of Insurance Disclsoure [2]State - Missing Non-Refundable Fee Disclosure [2]GFE3 Reason(s) for any other revision(s) not documented [2]State - MissingLate Charge Notice [2]State - Missing Escrow Agent Notice GFE3 dated 10/8/2012 reflects an undocumented change in loan amount from $270,800 to $229,000. RB B B B 2 [2]Missing NV Net Tangible Benefit Worksheet [2]State - Missing Cover Page / Social Security Disclosure RB B B B 2 [2]State - Missing Finance Lender Information Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; government recording charges from final hudreflects $85 however hud column of comparison reflects $87 for government recording charges. RB B B B 3 [3]State Late Charge Not Standard [2]GFE2 Reason(s) for any other revision(s) not documented [2]State - MissingBorrower's Choice of Attorney Disclosure GFE2 dated 01/04/2013 reflects an undocumented increase in interest rate from 3.5% to 3.875%. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 3 [3]Initial GFE Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]GFE1 Written list of service providers not given to borrower [2]State - Missing Complaints and Inquiries Notice Missing GFE due to Rate Lock reflects GFE was issued on 11/26/2012 . This GFE was not enclosed in the loan file. RESPA RC C C C 2 [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Homeowner’s Insurance charges from final GFE dated 6/21/2013 reflects $683 however GFE column of comparison reflects $0 for Homeowner’s Insurance, Initial deposit for your escrow account charges from final GFE reflects $1539.33 however GFE column of comparison reflects $1536.97, Daily Interest charges from final GFE reflects $262 however GFE column of comparison reflects $225.48. GFE2 dated 06/12/2013 reflects an undocumented increase in interest rate from 3.625% to 4.125%. GFE3 dated 06/16/2013 reflects an undocumented change in loan amount from $332,500 to $319,500. GFE4 dated 06/21/2013 reflects an undocumented change in loan amount from $319,500 to $331,321. RB B B B 2 [2]State - Missing Real Property Recordation and Transfer Tax (Form FP 7/C) [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Financing Agreement RB B B B 3 [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]State - Missing Right to Select Attorney Disclosure GFE2 dated 05/17/2013 reflects an undocumented increase in interest rate from 3.5% to 3.625%. GFE3 dated 05/23/2013 reflects an undocumented change in loan amount from $400,000 to $398,400. The APR on the initial TIL (3.6246) is greater than .125 less than the APR on the Final TIL (3.743). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. APR/Finance Charge/TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Pre-Application Dislcosure [2]GFE3 Reason(s) for any other revision(s) not documented GFE3 dated 03/19/2013 reflects an undocumented change in loan amount from $138,000 to $136,000. RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Supplement to Good Faith Estimate (GFE) Tradeoff Table [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 6/3/13 reflect $18.04 however GFE column of comparison reflects $270.60 for Daily Interest charges. Initial GFE dated 1/18/2013 is not within 3 days of application 11/23/2012. Initial TIL dated 1/18/2013 is not within 3 days of application 11/23/2012 or the credit report that is dated 11/23/2012. Loan is originated and closed by XXXXXXXX RB B B B 2 [2]State - Missing Real Property Recordation and Transfer Tax (Form FP 7/C) [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Mortgage Disclosure Form RB B B B 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Initial deposit to escrow from final GFE dated 05/03/2013 reflects $1434.02 and Daily interest $385.89 however, GFE column of comparison reflects $2829.40 for Initial deposit for escrow and $336.16 for daily interest. RB B B B 3 [3]State Late Charge Not Standard [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure Finance charges under disclosed by $525.00 which exceeds the $100 tolerance for purchase transactions. TIL itemization did not include Appraisal fee of $445.00 paid to the affiliate XXXX, and Tax Service fee of $80.00 as prepaid finance charge with no invoice in the file. There is a Lender credit on line 207 for $80.00 which is un-itemized therefore excluded. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingFair Credit Reporting Act Notice RB B B B 3 [3]State Late Charge Not Standard [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]Most Recent GFE Escrow account information not correct [2]State - MissingBorrower's Choice of Attorney Disclosure GFE1 dated 3/27/2013 Important Dates Section, Other Settlement Charges Good Through Date is 4/8/2013, which is less than the 10 business days required. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Most recent GFE dated 4/5/2013 discloses an escrow account, however Final HUD holds no escrows. Late Charge RC C C C 3 [3]State Late Charge Not Standard [2]State - Missing Interest Rate Disclsoure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Escrow account information not correct [2]State - Missing Lock-In Agreement [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure Comparison of GFE & HUD fees inaccurate; Daily interest charges from final GFE dated 6/11/2013 reflects $431.20 however GFE column of comparison reflects $409.64 for daily interest charges. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Most recent GFE dated 6/11/2013 discloses an escrow account, however Final HUD holds no escrows. Late Charge RC C C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Commitment Letter [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE6 Reason(s) for any other revision(s) not documented [2]GFE8 Reason(s) for any other revision(s) not documented [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate GFE4 dated 11/13/2012 reflects an undocumented change in loan amount from $133,320 to $134,310. GFE6 dated 1/11/2013 reflects an undocumented change in loan amount from $134,310 to $132,000. GFE8 dated 4/11/2013 reflects an undocumented change in loan amount from $132,000 to $138,000. Initial GFE dated 3/26/2012 is not within 3 days of application 3/20/2012. Initial TIL dated 3/26/2012 is not within 3 days of application 3/20/2012 or the credit report that is dated 3/20/2012. Loan is originated and closed by XXXXXXXX Most recent GFE dated 4/11/2013 Summary of Loan Terms reflects a loan amount of $138,000 and a payment of $639.10 and the HUD summary of Loan Terms reflects a loan amount of $139,650 and a payment of $636.88. Most recent GFE dated 4/11/2013 Trade-Off Table reflects a loan amount of $138,000 and a payment of $639.10 and the HUD reflects a loan amount of $139,650 and a payment of $636.88. RB B B B 3 [3]State Late Charge Not Standard [2]State - Missing Mtg Lender Disclosures Required by Atty General Consumer Protection Regulations Late charge fee of 5% exceeds the max allowed of 3% for the state Massachusetts. Late Charge RC C C C 1 RA A A A 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Charge for interest rate from final GFE dated 2/15/2013 reflects $626.25 however GFE column of comparison reflects $0, Your adjusted origination charges from final GFE reflects $1816.25 however GFE column of comparison reflects $1190, Government Recording Charges from final GFE reflects $0 however GFE column of comparison reflects $169, Appraisal fee charges from final GFE reflects $540 however GFE column of comparison reflects $440 and Title services and lender's title insurance from final GFE reflects $940 however GFE column of comparison reflects $1200. GFE2 date 10/02/2012 reflects an undocumented change in the loan program from a arm to a fixed rate program and an undocumented change in loan amount from $208,587 to $96,700. GFE3 dated 12/5/2012 reflects an undocumented change in loan amount from $96,700 to $120,000. GFE4 dated 02/15/2013 reflects an undocumented change in loan amount from $120,000 to $125,250. RB B B B 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure RB B B B 1 RA A A A 1 RA A A A 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]HUD Summary of Loan Terms does not match Note Terms [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Comparison of GFE & HUD fees inaccurate; final GFE dated 11/25/2012 reflects $1190 for origination charges, $1190 for adjusted origination charges, $745 for the appraisal, $22 for credit report, $1450 for title services and lender's title insurance, $19 for flood certificate, $65 for tax service fee, $169 for government recording charges, $93.24 for daily interest charges and $588 for homeowner's insurance, however the GFE column of comparison does not reflects charges for these fees. HUD summary of loan terms reflects a loan amount of $0.00 and Note reflects loan amount of $417,000. Initial GFE dated 11/25/2012 is not within 3 days of application 11/20/2012. Most recent GFE dated 11/25/2012 Summary of Loan Terms reflects a loan amount of $412,500 and a payment of $1,999.18 and the HUD summary of Loan Terms reflects a loan amount of $0.00 and a payment of $0.00. Most recent GFE dated 11/25/2012 Trade-Off Table reflects a loan amount of $412,500 and a payment of $1,999.18 and the HUD summary of Loan Terms reflects a loan amount of $0.00 and a payment of $0.00. RB B B B 2 [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]State - Missing signed Notice of Mortgage Broker Fee [2]State - Missing Choice of Settlement Agent Disclosure GFE2 dated 12/17/2012 reflects an undocumented change in loan amount from $251,069 to $252,939.60. GFE3 dated 05/01/2013 reflects an undocumented increase in interest rate from 3.75% to 3.875%. RB B B B 2 [2]State - Missing Finance Lender Information Disclosure RB B B B 2 [2]State - Missing MD Finance Agreement [2]State - Missing Right to Choose Attorney or Title Insurance Company [2]State - Missing Net Tangible Benefit Worksheet RB B B B 3 [3]State Late Charge Not Standard [2]State - MissingBorrower's Choice of Attorney Disclosure Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 1 RA A A A 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]HMDA-reportable rate spread (10/1/09 and later) Comparison of GFE & HUD fees inaccurate; Final GFE dated 04/02/2013 reflects Origination charges $1224.00, Adjusted origination $1224.00, Credit report $20.00, Title services and lender's title insurance $1346.00, Owner's title insurance $220.28, Government recording charges $300.00, Initial deposit for your escrow account $1652.71, Homeowner's insurance $1631.00, and Daily interest $147.56 however GFE column of comparison reflects $1120.00 for Origination charges, $1120.00 for Adjusted origination, $11.00 for Credit report, $990.00 for Title services and lender's title insurance, $473.20 for Owner's title insurance, $370.00 for Government recording charges, $741.67 for Initial deposit for your escrow account, $1000.00 for Homeowner's insurance, and $84.83 for Daily interest. RB B B B 3 [3]State Late Charge Not Standard [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]GFE1 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]Credit Score Disclosure Not Present [2]HUD Summary of Loan Terms does not match Note Terms [2]Missing GFE(s) HUD summary of loan terms reflects an interest rate of 3.75% and Note reflects an interest rate of 3.375%. Missing GFE's due to Document Status Form reflects GFE was issued on 12/12/2012. This GFEs is not enclosed in the loan file. RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; final GFE dated 1/8/2013 reflects $0 for credit for interest rate chosen, $1190 for adjusted origination charges, $169 for government recording charges and $478.05 for daily interest charges, however the GFE column of comparison reflects ($3173) for credit for interest rate chosen, ($1983) for adjutsed origination charges, $125 for government recording charges and $0 for daily interest charges. GFE2 dated 01/08/2013 reflects an undocumented increase in interest rate from 4% to 4.125%. RB B B B 3 [3]State Late Charge Not Standard [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]Missing GFE(s) [2]GFE1 Written list of service providers not given to borrower [2]Credit Score Disclosure Not Present Late charge fee of 5% exceeds the max allowed of 4% for the state North Carolina. Missing GFE's due to doc status letter reflects aGFE was issued on 1/30/2013. This GFE is not enclosed in the loan file. Late Charge RC C C C 2 [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]Missing GFE(s) [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 03/13/2013 reflects an undocumented change in loan amount from $597,000 to $590,000 and the interest rate from 3.625% to 3.75%. Missing GFE due to Written list of service providers reflects GFE was issued on 03/21/2013. This GFE was not enclosed in the loan file. RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Application Disclosure [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Initial GFE dated 02/08/2013 is not within 3 days of application dated 01/24/2013. Initial TIL dated 02/08/2013 is not within 3 days of the application dated 1/24/2013 or the credit report that is dated 01/24/2013. Loan is originated and closed by XXXXXXXX Most recent GFE dated 02/20/2013 Summary of Loan Terms reflects an interest rate of 3.50% and payment of $628.66 and the HUD reflects an interest rate of 3.625% and a payment of $638.47. Most recent GFE dated 02/20/2013 Trade-Off Table reflects an interest rate of 3.50% and payment of $628.66 and the HUD reflects an interest rate of 3.625% and a payment of $638.47. RB B B B 3 [3]State Late Charge Not Standard [2]GFE3 Reason(s) for any other revision(s) not documented [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure GFE3 dated 03/08/2013 reflects an undocumented change in loan amount from $417,000 to $396,000. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]Credit Score Disclosure Not Present [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]GFE2 Reason(s) for any other revision(s) not documented [2]State - Missing Disclosure of Multiple Roles in a Consumer Real Estate Transaction GFE2 dated 07/15/2013 reflects an undocumented change in loan amount from $388,800 to $389,142. RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Missing GFE(s) [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 date 02/21/2013 reflects an undocumented change in the loan amount from $400,000 to $388,000. Missing GFE due to document status form indicating that a GFE was issued on 3/20/2013. This GFE was not enclosed in the loan file. RB B B B 2 [2]GFE1 Written list of service providers not given to borrower RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure RB B B B 2 [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Most Recent GFE Escrow account information not correct Most recent GFE dated 03/21/2013 discloses no escrow account, however Final HUD holds escrows. RB B B B 3 [3]State Late Charge Not Standard [2]State - Missing Insurance Disclsoure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Lock-In Agreement [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]GFE2 Reason(s) for any other revision(s) not documented [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Prepayment penalty disclosure GFE2 dated 05/22/2013 reflects an undocumented change in loan amount from $351,130 to $292,000. Initial GFE dated 04/02/2013 is not within 3 days of application 03/14/2013. Most recent GFE dated 05/22/2013 Summary of Loan Terms reflects an interest rate of 3.625% and a payment of $1331.67 and the HUD summary of Loan Terms reflects an interest rate of 3.75% and a payment of $1352.30. Most recent GFE dated 05/22/2013 Trade-Off Table reflects an interest rate of 3.625% and payment of $1331.67 and the HUD reflects an interest rate of 3.75% a payment of $1352.30. RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure RB B B B 1 RA A A A 3 [3]TIL Incomplete [2]State - Missing Mortgage Banker Disclosure [2]GFE3 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Comparison of GFE & HUD fees inaccurate; final GFE dated 5/7/2013 reflects $1451.72 for title services, $128 for government recording charges, $2691.60 for initial escrow deposit and $172.56 for daily interest; however GFE column of comparison reflects $1421.12 for title services and lender's title insurance, $112 for government recording charges, $2405.05 for initial escrow deposit and $64.71 for daily interest charges. Final TIL incomplete due to not being dated by borrowers. GFE3 dated 5/7/2013 reflects an undocumented change in loan amount from $62,851 to $61,851, change in terms increased from a 15 year to a 30 year and increase in interest rate from 3.75% to 4.25%. NO Testing Not Required RC C C C 3 [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [2]GFE3 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Notice to Purchaser-Mortgagor Comparison of GFE & HUD fees inaccurate; Initial deposit for escrow account from HUD dated reflects $4055.35; however, HUD column of comparison reflects $4383.20 for initial deposit for escrow account. GFE3 dated 8/1/2013 reflects an undocumented change in loan amount from $236,000 to $248,000. The APR on the initial TIL (3.5253) is greater than .125 less than the APR on the Final TIL (4.642). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclosure [2]State - Missing Domestic Partnership Affidavit Initial GFE dated 3/14/2013 is not within 3 days of application 3/6/2013. RB B B B 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [3]HUD-1 Incomplete [2]State - Missing Rate Lock Disclosure [2]State - Missing Application Disclosure Statement / Advance Fee Agreement [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of HUD & HUD fees inaccurate; HUD reflects on line #809 attached breakdown fee of $320.01 however the HUD column of comparison does not reflect this fee. GFE2 dated 4/29/2013 reflects an undocumented increase in Charge for interest rate from $0.00 to $952.50 therefore an undocumented increase in Adjusted Origination charges from $1,307.50 to $1,942.50. HUD1 incomplete due to missing addendum referenced on line #809 for $320.01. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 3/11/2013; Adjusted Origination disclosed as $1,307.50 increased at closing to $1,942.50. No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 3/11/2013 of $0.00 but final HUD discloses a charge of $952.50. NO RESPA RC C C C 3 [3]State Late Charge Not Standard [2]State - Missing Insurance Disclsoure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]GFE2 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Comparison of GFE & HUD fees inaccurate; Homeowner’s Insurance charges from final GFE dated 3/26/2013 reflects $1,000 however GFE column of comparison reflects $0 for Homeowner’s Insurance. Final HUD reflects Homeowner's Insurance of $1,311 however HUD column of comparison reflects $0 for Homeowner's Insurance. GFE2 dated 3/26/2013 reflects an undocumented change in loan amount from $220,000 to $275,000. Initial GFE dated 3/19/2013 is not within 3 days of application 3/13/2013. Initial TIL dated 3/19/2013 is not within 3 days of application 3/13/2013 or the credit report that is dated 3/13/2013. Loan is originated and closed by XXXXXXXX Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; final GFE dated 4/4/2013 reflects appraisal fee of $440 and title services and lender's title insurance of $2112 however GFE column of comparison reflects $757 appraisal fee and $0 for title services and lender's title insurance. RB B B B 2 [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]State - Missing Right to Choose Insurance Provider GFE2 dated 05/01/2013 reflects an undocumented change the monthly payment from $1593.84 to $1593.85, there were no ther changes to the loan terms. GFE3 date 07/18/2013 reflects an undocumented increase in interest rate from 3.375% to 4.375%. RB B B B 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Homeowner’s Insurance charges from final GFE dated 03/29/2013 reflects $709.55 however GFE column of comparison reflects $79.55 for Homeowner’s Insurance. RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure [2]HUD Summary of Loan Terms does not match Note Terms HUD summary of loan terms does not reflect whether an escrow account is applicable and is blank. RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 05/16/2013 reflects an undocumented change in loan amount from $495,000 to $489,000. RB B B B 2 [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Most recent GFE dated 05/08/2013 Summary of Loan Terms reflects a loan amount of $296,000 and a payment of $1,456.14 and the HUD summary of Loan Terms reflects a loan amount of $298,400 and a payment of $1,467.95. Most recent GFE dated 05/08/2013 Trade-Off Table reflects a loan amount of $296,000 and a payment of $1,456.14 and the HUD summary of Loan Terms reflects a loan amount of $298,400 and a payment of $1,467.95. RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Initial GFE dated 05/04/2013 is not within 3 days of application 04/03/2013. Initial TIL dated 5/04/2013 is not within 3 days of application 04/03/2013 or the credit report that is dated 04/03/2013 Loan is originated and closed by XXXXXXXX RB B B B 3 [3]State Late Charge Not Standard [2]State - Missing Insurance Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]State - Missing Notice of Right to Select Attorney RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Homeowner’s Insurance charges from final GFE dated 04/05/2013 reflects $0 however GFE column of comparison reflects $1000 for Homeowner’s Insurance. RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure [2]Missing GFE(s) [2]GFE1 Written list of service providers not given to borrower Initial TIL dated 4/11/2013 is not within 3 days of application 4/7/2013 or the credit report that is dated 4/7/2013. Loan is originated and closed by XXXXXXXX Missing GFE due to document status form reflects GFE was issued on 4/11/2013. This GFE was not enclosed in the loan file. RB B B B 2 [2]GFE1 Trade-off Table Not Complete [2]GFE1 Written list of service providers not given to borrower [2]Most Recent GFE Escrow account information not correct GFE1 dated 4/9/2013 is missing page 3 which contains the trade off table. Most recent GFE dated 4/9/2013 discloses no escrow account, however Final HUD reflects escrows collected. RB B B B 3 [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Most recent GFE dated 04/23/2013 Summary of Loan Terms reflects an interest rate of 3.5% and a payment of $774.60 and the HUD summary of Loan Terms reflects an interest rate of 3.75% and a payment of $798.87. Most recent GFE dated 04/23/2013 Trade-Off Table reflects an interest rate of 3.5% and a payment of $774.60 and the HUD reflects an interest rate of 3.75% and a payment of $798.87. The APR on the initial TIL (3.5316%) is greater than .125 less than the APR on the Final TIL (3.7852%). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC C C C 2 [2]Credit Score Disclosure Not Present RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented GFE2 dated 04/11/2013 reflects an undocumented increase in interest rate from 3.75% to 3.875%. GFE3 dated 07/18/2013 reflects an undocumented change in loan amount from $540,000 to $539,000. RB B B B 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Comparison of GFE & HUD fees inaccurate; Credit for interest rate charges from final GFE dated 05/29/2013 reflects ($460.00) however GFE column of comparison reflects $460.00 Charge for interest rate. Most recent GFE dated 05/29/2013 Summary of Loan Terms reflects a loan amount of $368,000 and a payment of $2,019.64 and the HUD summary of Loan Terms reflects a loan amount of $368,400 and a payment of $1,981.93. Most recent GFE dated 05/29/2013 Trade-Off Table reflects a loan amount of $368,000 and a payment of $2,019.64 and the HUD reflects a loan amount of $368,400 and a payment of $1,981.93. RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice of Consumers Right to Obtain a Security Freeze Initial GFE dated 04/17/2013 is not within 3 days of the application dated 04/04/2013. Initial TIL dated 04/16/2013 is not within 3 days ofthe application dated 04/04/2013 or the credit report that is dated 04/04/2013. Loan is originated and closed by XXXXXXXXXXX RB B B B 3 [3]State Late Charge Not Standard [2]State - Missing Insurance Disclsoure [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Credit Score Disclosure Not Present Comparison of GFE & HUD fees inaccurate; HUD column of comparison reflects an appraisal fee of $573.82; however the HUD reflects $473.82 for appraisal fee. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]State - Missing Pre-Application Dislcosure RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; final GFE dated 4/19/2013 reflect $0.00 for credit/charge for interest rate and $1190 for adjusted origination charges; however the GFE column of comparison reflects a credit for interest rate of ($2806.00) and adjusted origination charge of ($1616.00). RB B B B 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Initial GFE dated 4/24/2013 is not within 3 days of the initial application dated 4/11/2013. Most recent GFE dated 4/24/2013 Summary of Loan Terms reflects an interest rate of 3.375% and a monthly payment of $1,105.24 and the HUD Summary of Loan Terms reflects an interest rate of 3.625% and a monthly payment of $1,140.13. Most recent GFE dated 4/24/2013 Trade-Off Table reflects an interest rate of 3.375% and a monthly payment of $1,105.24 and the HUD Summary of Loan Terms reflects an interest rate of 3.625% and a monthly payment of $1,140.13. RB B B B 3 [3]State Late Charge Not Standard [2]State - Missing Prevailing Commitment Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice GFE2 dated 08/30/2013 reflects an undocumented change in loan amount from $290,000 to $285,500. Late charge fee of 5% exceeds the max allowed of 2% for the State of New York. Most recent GFE dated 4/24/2013 Trade-Off Table reflects a monthly payment of $1,482.90 and the HUD reflects a monthly payment of $1,490.04. Most recent GFE dated 8/30/2013 Summary of Loan Terms reflects a monthly payment of $1,482.90 and the HUD Summary of Loan Terms reflects a monthly payment of $1,490.04. Late Charge RC C C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Domestic Partnership Affidavit [2]GFE2 Reason(s) for any other revision(s) not documented Finance charges under disclosed by $749.98 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Also, there is a $4000 seller credit on line 213 which is not itemized therefore excluded. GFE2 dated 6/18/2013 reflects an undocumented change in loan amount from $251,750 to $256,155. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Consumer Disclosure Statement [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 05/23/2013 reflects an undocumented change in loan amount from $113,000 to $120,000. RB B B B 2 [2]State - Missing Borrower Information Document [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Loan is subject to IL Predatory Lending Database Program Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Missing GFE(s) [2]GFE1 Written list of service providers not given to borrower Missing GFE due to Written list of service providers reflects GFE was issued on 05/29/2013. This GFE was not enclosed in the loan file. RB B B B 2 [2]State - Missing Consumer Disclosure Statement [2]State - Missing Notice of Choice of Agent or Insurer RB B B B 2 [2]State - Missing Non Agency Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Notice of Right to Cancel Private Mortgage Insurance [2]State - Missing Right to Choose Insurance Provider Comparison of GFE & HUD fees inaccurate; Credit for specific interest rate chosen from final GFE dated 06/22/2013 reflects $0and Adjusted Origination charges of $540.00 however GFE column of comparison reflects ($900.00) for Credit for interest rate chosen and Adjusted Origination charges of ($360.00) RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing MD Finance Agreement [2]State - Missing Written Acknowledgement of Delivery of the Note [2]State - Missing Credit Grantor Election Initial GFE dated 5/8/2013 is not within 3 days of application 5/3/2013. Initial TIL dated 5/8/2013 is not within 3 days of application 5/3/2013 or the credit report that is dated 5/3/2013. Loan is originated and closed byXXXXXXXXXXXXXX RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]GFE1 Written list of service providers not given to borrower RB B B B 2 [2]Missing GFE(s) [2]GFE1 Written list of service providers not given to borrower [2]State - Missing Right to Select Attorney Disclosure Missing GFE due to Rate Lock Agreement reflects rate was locked on XX/XX/XXXX. This GFE was not enclosed in the loan file. RB B B B 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 05/11/2013 reflects $106.80; however, GFE column of comparison reflects $267.00 for Daily Interest charges RB B B B 2 [2]State - Missing Anti-Coercion Notice [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]State - Missing Prepayment penalty disclosure [2]State - Missing Oral Agreement Notice RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 05/11/2013 reflects an undocumented increase in interest rate from 4.125% to 4.5%. RB B B B 2 [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]State - Missing Prepayment penalty disclosure [2]State - Missing Oral Agreement Notice RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 2 [2]State - Missing Notice of Choice of Agent or Insurer [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented GFE3 dated 07/19/2014 reflects an undocumented change in loan amount from $170,000 to $149,000. GFE4 dated 07/19/2013 reflects an undocumented change in loan amount from $149,000 to $137,500. RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]GFE3 Reason(s) for any other revision(s) not documented GFE3 dated 05/21/2013 reflects an undocumented change in loan amount from $241,000 to $239,000. RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]GFE3 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Initial deposit for your escrow account charges from final GFE dated 07/03/2013 reflects $3615.31 however GFE column of comparison reflects $3201.02 for Initial deposit for your escrow account. GFE3 dated 06/15/2013 reflects an undocumented change in loan amount from $297,000 to $305,000. RB B B B 2 [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Virginia Insurance Disclosure RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]Most Recent GFE Escrow account information not correct Most recent GFE dated 5/27/2013 discloses an escrow account, however Final HUD holds no escrows. RB B B B 3 [3]GFE2 Reason(s) for settlement charge revision(s) not documented [2]Initial GFE Date not within 3 days of Initial Application Date GFE2 dated 06/14/2013reflects an undocumented increase in required services that we select from $782 to $907. Initial GFE dated 06/05/2013 is not within 3 days of application 05/28/2013. RESPA RC C C C 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure RB B B B 2 [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Notice of Choice of Agent or Insurer RB B B B 1 RA A A A 2 [2]State - Missing Insurance Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice RB B B B 2 [2]State - Missing Choice of Settlement Agent Disclosure RB B B B 1 RA A A A 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Application Disclosure Statement [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay Comparison of GFE & HUD fees inaccurate; Government recording fee from final GFE dated 06/13/2013 reflects $148.00 and Initial deposit for escrow $329.35 however, GFE column of comparison reflects Government recording fee $134.00 and Initial deposit for escrow $392.35. Finance charges under disclosed by $305.35 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing complete itemization of line 1101. Itemization in file reflects a break down for a total of $1223.98, HUD reflects title charges in the amount of $1522.55. Audit sheet in file only reflects discount fee of $217.31 and daily interest charges of $23.22 for finance charges. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Insurance Disclosure [2]State - Missing Domestic Partnership Affidavit [2]GFE2 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Owners title insurance charges from final GFE dated 06/26/2013 reflects $703.57 however GFE column of comparison reflects $715.00 for Owners title insurance. Finance charges under disclosed by $1365.93 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $3000 which is not itemized therefore excluded. GFE2 dated 06/25/2013 reflects an undocumented change in loan amount from $103,500 to $109,665 and interest rate from 3.75% to 4.25%. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]Initial GFE Date not within 3 days of Initial Application Date Initial GFE dated XX/XX/XXXXis not within 3 days of application 06/24/2013. RB B B B 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [2]GFE3 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Comparison of GFE & HUD fees inaccurate; Transfer Taxes from final GFE dated 08/12/2013 reflects $4882.50 however GFE column of comparison reflects $0, Government recording charge from final GFE reflects $292.00 however GFE column of comparison reflects $0, Title services and lender's title insurance from final GFE reflects $1082.72 however GFE column of comparison reflects $0, Owner's title insurance from final GFE reflects $2327.25 however GFE column of comparison reflects $0, Initial deposit for your escrow account charges from final GFE reflects $6476.63 however GFE column of comparison reflects $5505.01, and Homeowner's Insurance from final GFE reflects $1060.00 however GFE column of comparison reflects $1683.00. GFE3 dated 08/07/2013 reflects an undocumented change in loan amount from $315,000 to $310,000. No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 08/12/2013 of ($1007.50) but final HUD discloses a credit of ($602.50). RESPA RC C C C 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Finance Lender Information Disclosure RB B B B 2 [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 08/01/2013 reflects an undocumented change in loan amount from $96,000 to $88,000. RB B B B 2 [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 08/12/2013 reflects an undocumented change in loan amount from $160,000 to $157,200. RB B B B 1 RA A A A 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Mortgage Banker Disclosure Finance charges under disclosed by $1160.93 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $3500 which is not itemized therefore excluded. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [3]Rate value(s) in TIL Rate/Payment Disclosure inaccurate [3]Payment value(s) in TIL Rate/Payment Disclosure inaccurate [3]Finance Charge underdisclosed >$100 for Purchase [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock APR under disclosed by .3769 which exceeds the .125 tolerance. Final TIL reflects P&I Payment of $658.34. Calculated P&I Payment at the note rate of 4.25% is $688.72. The variance is due to an error on the note and was later corrected with a note modification. Finance charges under disclosed by $10,973.58 which exceeds the $100 tolerance for purchase transactions. The underdisclosure is being caused by the error on the note signed on XX/XX/XXXX with the incorrect interest rate. The underdisclosure is due to the difference in payments ($30.38 difference*360 $10,936.80). FIle contains a note modification to correct the note rate and monthly payment. GFE2 dated 06/20/2013 reflects an undocumented increase in interest rate from 3.625% to 3.875%. GFE3 dated 6/20/2013 reflects an undocumented change in loan amount from $145,848 to $140,000 and an undocumented increase in interest rate from 3.875% to 4.25%. Rate value in TIL Rate/Payment Disclosure inaccurate. Interest rate on the Final TIL is 3.875, however the interest rate on the note is 4.25%. The APR on the Initial TIL (3.704) is greater than .125 less than the audited APR (4.2580) which is based on the under-disclosure. The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. APR/Finance Charge/TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 1 RA A A A 3 [3]Initial TIL Missing [2]Loan is subject to IL Predatory Lending Database Program Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]State Late Charge Not Standard [2]State - Missing Carbon Monoxide Detector Certification and Indemnification Agreement [2]State - Missing Fire Prevention / Smoke Detector Certification and Indemnification Agreement [2]GFE4 Reason(s) for any other revision(s) not documented GFE4 dated 04/23/2013 reflects an undocumented change in loan amount from $195,000 to $200,000. Late charge fee of 5% exceeds the max allowed of 3% for the state Massachusetts. Late Charge RC C C C 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Pre-Application Dislcosure [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Government recording fee from final GFE dated 05/15/2013 reflects $302.00, Daily interest $144.36, and Title services and lender's title insurance $1090.40 however GFE column of reflects $344.50 for Government recording fee, $252.63 for Daily interest, and $1232.50 for Title services and lender;s title insurance. GFE1 dated 05/15/2013 Important Dates Section, Other Settlement Charges Good Through Date is 11/28/2012, which is less than the 10 business days required. Initial GFE dated 05/15/2013 is not within 3 days of application 11/14/2012. RB B B B 3 [3]State Late Charge Not Standard [2]GFE4 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - MissingBorrower's Choice of Attorney Disclosure Comparison of GFE & HUD fees inaccurate; Appraisal fee from final GFE dated 05/082013 reflects $795.00 and Title services and lender's title insurance $3757.00 however GFE column of comparison reflects $0 for appraisal fee and $850.00 for Title services and lender's title insurance. GFE4 dated 05/08/2013 reflects an undocumented change in loan amount from $625,000 to $622,000. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 3 [3]Increase in 10% tolerance fees exceeds 10% [3]GFE2 Reason(s) for settlement charge revision(s) not documented [3]GFE3 Reason(s) for settlement charge revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Missing GFE(s) [2]State - Missing Agency to Receive Borrower Complaints Comparison of GFE & HUD fees inaccurate; Title services and lender's title insurance from final GFE dated 03/07/2013 reflects $615.00, Owner's title insurance $284.86, Survey $300.00, Government recording charges $37.00, and Daily interest $149.00 however GFE column of comparison reflects $179.00 for Title services and lender's title insurance, $462.25 for Owner's title insurance, $0 for Survey, $48.00 for Government recording charges, and $184.76 for Daily interest. GFE2 dated 02/28/2013 reflects an undocumented increase in required services that we select from $406.00 to $681.00. GFE3 dated 03/07/2013 reflects an undocumented increase in required services that you can shop for from $89.00 to $389.00 and title services and lender's title insurance from $179.00 to $615.00. HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed from binding GFE dated 01/11/2013 in the amount of $532.00 and the total collected was $818.00, resulting in an increase of $286.00 or 53.76%. Missing GFE dated 1/17/2013 per the sellers rebuttal XXXXXXXX. RESPA RC C C C 2 [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Comparison of GFE & HUD fees inaccurate; Homeowner’s Insurance charges from most recent GFE dated 3/1/2013 reflects $288 however GFE column of comparison reflects $566 for Homeowner’s Insurance. Most recent GFE dated 3/1/2013 Summary of Loan Terms reflects an Interest rate of 4.125% and the HUD summary of Loan Terms reflects an Interest rate of 4.375%. Most recent GFE dated 3/1/2013 Trade-Off Table reflects an Interest rate of 4.125% and the HUD summary of Loan Terms reflects an Interest rate of 4.375%. RB B B B 3 [3]State Late Charge Not Standard [3]Initial TIL Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Escrow account information not correct Comparison of GFE & HUD fees inaccurate; final GFE dated 05/04/2013 reflects $735 for appraisal fee and $860 for title services and lender's title insurance; however GFE column comparison reflects $635 for appraisal fee and $885 for title services and lender's title insurance. Late charge fee of 5% exceeds the max allowed of 4% for the state North Carolina. Most recent GFE dated 05/04/2013 discloses an escrow account, however Final HUD holds no escrows. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Choice of Settlement Agent Disclosure Comparison of GFE and HUD charges not accurate. Title services and lender's title insurance charges from final GFE dated 07/01/2013 $1145.16, Owner's title insurance $439.12, Government recording of $117.00, and Transfer taxes $735.00 however GFE column of comparison reflects $1025.00 for Title services and lender's title insurance, $372.80 for Owner's title insurance, $0 for Government recording, and $0 for Transfer taxes. Finance charges under disclosed by $615.02 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose settlement fees: Administrative transfer fee $350.00 and Title service fee $265.00 as prepaid finance charges. There is a Lender credit on page one of HUD for $621.67 which is not itemized therefore excluded. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE3 Reason(s) for interest rate-related revision(s) not documented [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE5 Reason(s) for any other revision(s) not documented [2]State - Missing Title Protection Disclosure GFE2 dated 08/13/2013 reflects an undocumented change in loan amount from $156,400 to $158,000. GFE3 dated 08/26/2013 reflects an undocumented decrease in credit for interest rate from ($1,580) to $1,185 therefore an undocumented increase in Adjusted Origination charges from ($980) to $1,785. GFE4 dated XX/XX/XXXX reflects an undocumented change in loan amount from $158,000 to $165,000. GFE5 dated 09/3/2013 reflects an undocumented change in loan amount from $165,000 to $175,000 and an undocumented increase in interest rate from 4.5% to 4.875%. No tolerance fees increased at closing: Adjusted origination charges disclosed on the most recent binding GFE dated 08/13/2013; Adjusted Origination disclosed as ($980) increased at closing to $1,037.50. No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 08/13/2013 of ($1,580) but final HUD discloses a charge of $437.50. RESPA RC C C C 2 [2]State - Missing Financing Agreement [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly GFE1 dated 12/20/2012 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however no box was checked. GFE2 dated 01/28/2013 improper fee disclosure due to the Adjusted Origination Charges reflects the borrower will not receive a charge/credit for interest rate, box 1 should be checked however no box was checked. RB B B B 3 [3]State Late Charge Not Standard [2]State - Missing Insurance Disclsoure [2]GFE2 Reason(s) for any other revision(s) not documented [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingFair Credit Reporting Act Notice GFE2 dated 07102013 reflects an undocumented change in loan amount from $200,000. to $163,000 and an undocumented increase in interest rate from 2.75% to 3.5% Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]GFE2 Reason(s) for any other revision(s) not documented RB B B B 3 [3]State Late Charge Not Standard [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice Finance charges under disclosed by $4042.22 which exceeds the $100 for purchase. TIL Itemization did not disclose appraisal fee $670, origination fee $4570, credit report $22, tax service fee $80 and flood cert $19 as prepaid finance charges. There is a lender credit for $14,420 which is unitemized and therefore excluded. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 06/26/2013 reflects an undocumented change in loan amount from $150,000 to $223,816. RB B B B 3 [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE3 Reason(s) for interest rate-related revision(s) not documented [2]State - Missing Licensee Information or Affidavit of Exemption [2]State - Missing Net Tangible Benefit Worksheet [2]State - Missing Written Acknowledgement of Delivery of the Note [2]State - Missing MD Finance Agreement [2]State - Missing Guarantee Of Loan Program GFE3 dated 06/02/2013 reflects an undocumented increase in Origination charges from $655 to $805, therefore an undocumented increase in Adjusted Origination charges from $170 to $320. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 5/24/2013; Adjusted Origination disclosed as $170 increased at closing to $320. No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 05/24/2013 disclosed Origination charges as $655 increased at closing to $805. RESPA RC C C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Appraisal Notice [2]GFE3 Reason(s) for any other revision(s) not documented GFE3 dated 04/16/2013 reflects an undocumented increase in interest rate from 3.25% to 3.875%. The Change of circumstance letter in file only reflects changes to Loan amount and loan program. Initial GFE dated 04/09/2013 is not within 3 days of application 04/04/2013. Initial TIL dated 04/09/2013 is not within 3 days of application 04/04/2013. Loan is originated and closed by XXX RB B B B 2 [2]State - Missing Dower / Homestead Waiver Rider to Mortgage RB B B B 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 3 [3]State Late Charge Not Standard [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Lock-In Agreement [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice Comparison of GFE & HUD fees inaccurate;Daily interest charges from final GFE dated 9/10/2012 reflects $557.43 however GFE column of comparison reflects $459.06 for Daily interest. Late charge fee of 5% exceeds the max allowed of 2% for the State New York. Late Charge RC C C C 3 [3]State Late Charge Not Standard [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - MissingBorrower's Choice of Attorney Disclosure Comparison of GFE & HUD fees inaccurate; Origination charges from final GFE dated 10/31/2012 reflects $749.00 however GFE column of comparison reflects $699.00 for Origination charges and Adjusted Origination charges from final GFE reflects $749.00 however GFE column of comparison reflects $699.00 for Adjusted Origination charges. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 3 [3]State Late Charge Not Standard [2]GFE2 Reason(s) for any other revision(s) not documented [2]State - MissingBorrower's Choice of Attorney Disclosure GFE2 dated 10/12/2012 reflects an undocumented change in loan amount from $620,000 to $536,250. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Notice of Consumers Right to Obtain a Security Freeze Comparison of GFE & HUD fees inaccurate; Charge for interest rate chosen from final GFE dated 10/19/2012 reflects $895.00, Adjusted Origination charges $1700.00, Title Services and lender's title insurance $1123.75, Initial deposit for your escrow account $810.00, Daily Interest charges $0 and Homeowners Insurance $0 however GFE column of comparison reflects $910.00 for Charge for interest rate chosen, $1715.00 for Adjusted Origination charges, $1127.50 for Title Services and lender's title insurance, $879.20 for Initial deposit for your escrow account, $96.60 for Daily Interest charges and $763.00 for Homeowner’s Insurance. Most recent GFE dated 10/19/2012Trade-Off Table reflects a loan amount of $89,500 and a payment of $420.87 and the HUD reflects a loan amount of $90,060 and a payment of $423.50. Most recent GFE dated 10/19/2012 Summary of Loan Terms reflects a loan amount of $89,500 and a payment of $420.87 and the HUD summary of Loan Terms reflects a loan amount of $90,060 and a payment of $423.50. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent GFE dated 10/19/2012; Adjusted Origination disclosed as $1,700.00 increased at closing to $1,705.60. No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent GFE dated 10/19/2012 of $895.00 but final HUD discloses a charge of $900.60. RESPA RC C C C 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice RB B B B 3 [3]State Late Charge Not Standard [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Initial deposit for your escrow account charges from final GFE dated 06/25/2013 reflects $253.34 however GFE column of comparison reflects $1665.23 for Initial deposit for your escrow account and Daily interest charges from final GFE reflects $397.88 however GFE column of comparison reflects $233.24 for Daily interest. Late charge fee of 5% exceeds the max allowed of 4% for the state North Carolina. Late Charge RC C C C 3 [3]State Late Charge Not Standard [2]State - Missing Interest Rate Disclsoure [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE5 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - MissingBorrower's Choice of Attorney Disclosure Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 05/23/2013 reflects $418.14 however GFE column of comparison reflects $379.12 for Daily Interest. GFE3 dated 04/25/2013 reflects an undocumented increase in interest rate from 4.125% to 4.25%. GFE4 dated 05/07/2013 reflects an undocumented change in loan amount from $390,000 to $407,000. GFE5 dated 05/23/2013 reflects an undocumented change in loan amount from $407,000 to $399,000 and an undocumented change in the escrow account information from Yes to No. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 1 RA A A A 3 [3]State Late Charge Not Standard [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 2 [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Domestic Partnership Affidavit RB B B B 3 [3]State Late Charge Not Standard [2]GFE2 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - MissingBorrower's Choice of Attorney Disclosure Comparison of GFE & HUD fees inaccurate; Daily Interest charges from final GFE dated 06/26/2012 reflects $566.25 however GFE column of comparison reflects $717.25 for Daily Interest. GFE2 dated 06/26/2012 reflects an undocumented increase in interest rate from 3.875% to 4%. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 03/06/2013 reflects an undocumented change in loan amount from $149,900 to $152,100. RB B B B 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 3 [3]State Late Charge Not Standard [2]Inaccurate Adjusted Origination Charges on HUD [2]State - MissingBorrower's Choice of Attorney Disclosure Adjusted Origination Charges reflects $294.00, Origination charge of 899 and Credit or Charge for interest rate chosen $0 which calculates to Adjusted amount of $899. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure RB B B B 3 [3]State Late Charge Not Standard [2]Missing GFE(s) [2]State - MissingBorrower's Choice of Attorney Disclosure Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Missing GFE due to Written list of service providers reflects GFE was issued on 11/27/2012. This GFE was not enclosed in the loan file. Late Charge RC C C C 1 RA A A A 2 [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Domestic Partnership Affidavit [2]Missing GFE(s) [2]State - Missing Right to Select Attorney Disclosure Missing GFE due to Doc Screen Status letter reflects a GFE was issued on 12/29/2012. This GFE was not enclosed in the loan file. RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]Missing GFE(s) Missing GFE due to Docs Status Screen letter reflects GFE was issued on 1/08/2013. This GFE was not enclosed in the loan file. RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Domestic Partnership Affidavit [2]Missing GFE(s) Missing GFE due to Document Status Screen letter reflects GFE was issued on 2/22/2013. This GFE was not enclosed in the loan file. RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Interim Interest Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Homeowner’s Insurance charges from final GFE dated 2/19/2013 reflects $0 however GFE column of comparison reflects $596.00 for Homeowner’s Insurance. GFE2 dated 02/19/2013 reflects an undocumented change in loan amount from $193,000 to $189,000. RB B B B 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]State - Missing Non-Refundable Fee Disclosure [2]Missing GFE(s) Missing GFE due to Rate Lock Agreement reflects that the rate was locked on 11/28/2012 with a loan amount of $322,000. This GFE was not enclosed in the loan file. RB B B B 3 [3]State Late Charge Not Standard [2]GFE3 Reason(s) for any other revision(s) not documented GFE3 dated 05/31/2013 reflects an undocumented change in loan amount from $107,000 to $105,175. Late charge fee of 5% exceeds the max allowed of 4% for the state North Carolina. Late Charge RC C C C 2 [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application RB B B B 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Credit for interest rate chosen from final GFE dated 2/07/2013 reflects ($2860) however GFE column of comparison reflects $0 for Credit for interest rate chosen and Adjusted origination charges from final GFE reflects ($1670) however GFE column of comparison reflects $1190for Adjusted origination charges. RB B B B 1 RA A A A 2 [2]State - Missing Domestic Partnership Affidavit [2]Comparison of GFE and HUD-1 Charges Not Accurate Comparison of GFE & HUD fees inaccurate; Homeowner's Insurance charges from final GFE dated 1/9/2013 reflects $847.97 however GFE column of comparison reflects $847.96 for Homeowner's Insurance. RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]GFE3 Reason(s) for any other revision(s) not documented GFE3 dated 4/10/2013 reflects an undocumented change in loan amount from $193,200 to $168,000. RB B B B 2 [2]State - Missing Mortgage Consumer Disclosure [2]Missing GFE(s) Missing GFE due to Rate Lock Agreement dated 1/07/2013 reflecting that the loan was locked with a loan amount of $138,550.That GFE was not enclosed in the loan file. RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]HUD Summary of Loan Terms does not match Note Terms [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate HUD summary of loan terms reflects a loan amount of $185,500 and Note reflects loan amount of $182,500. Most recent GFE dated 1/18/2013 Summary of Loan Terms reflects a loan amount of $183,000 and a payment of $847.50 and the HUD summary of Loan Terms reflects a loan amount of $185,500 and a payment of $845.19. Most recent GFE dated 1/18/2013 Trade-Off Table reflects a loan amount of $183,000 and a payment of $847.50 and the HUD reflects a loan amount of $185,500 and a payment of $845.19. RB B B B 3 [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Domestic Partnership Affidavit Comparison of GFE & HUD fees inaccurate; Owner's Title Insurance charges from final GFE dated 1/15/2013 reflects $1,531.63 however GFE column of comparison reflects $1,531 for Owner's Title Insurance. GFE1 dated 1/15/2013 Important Dates Section, Other Settlement Charges Good Through Date is 1/26/2013, which is less than the 10 business days required. Most recent GFE dated 1/15/2013 Summary of Loan Terms reflects a 3.625% interest rate and a payment of $1,140.13 and the HUD summary of Loan Terms reflects a 3.875% interest rate and a payment of $1,175.59. Most recent GFE dated 1/15/2013 Trade Off Table reflects a 3.625% interest rate and a payment of $1,140.13 and the HUD reflects a 3.875% interest rate and a payment of $1,175.59. The APR on the initial TIL (3.7157) is greater than .125 less than the APR on the Final TIL (3.9669). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. TILA - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Increase in 10% tolerance fees exceeds 10% [2]GFE5 Reason(s) for any other revision(s) not documented [2]Credit Score Disclosure Not Present [2]State - Missing Domestic Partnership Affidavit GFE5 dated 4/10/2013 reflects an undocumented change in loan amount from $182,000 to $195,000. HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $2,575.09 and the total collected was $2,860.40, resulting in an increase of $285.31 or 11.08%. RESPA RC C C C 2 [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Domestic Partnership Affidavit [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 02/28/2013 reflects an undocumented change in loan amount from $298,500 to $281,250. RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 4/02/2013 reflects an undocumented change in loan amount from $141,000 to $160,000 and an undocumented change in escrow account from Yes to No. RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Escrow account information not correct Comparison of GFE & HUD fees inaccurate; Charge for interest rate from final GFE dated 2/05/2013 reflects $0, Adjusted Origination charge $1190.00, and Daily Interest $9.38 however GFE column of comparison reflects $832.50 for Charge for interest rate, $2,022.50 Adjusted Origination charge, and $8.62 Daily Interest. Most recent GFE dated 2/05/2013 does not disclose an escrow account, however Final HUD holds escrows. RB B B B 2 [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Cover Page / Social Security Disclosure Most recent GFE dated 2/15/2013 Summary of Loan Terms reflects an interest rate of 3.625% and the HUD summary of Loan Terms reflects an interest rate of 4%. Most recent GFE dated 2/15/2013 Trade Off Table reflects an interest rate of 3.625% and the HUDreflects an interest rate of 4%. RB B B B 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]Missing GFE(s) Missing GFE due to Rate Lock Agreement dated 2/11/2013 reflecting that the loan was locked with a loan amount of $211,200. That GFE was not enclosed in the loan file. RB B B B 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 02/18/2013 reflects an undocumented change in loan amount from $200,000 to $199,077. RB B B B 1 RA A A A 3 [3]State Late Charge Not Standard [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]State - Missing Domestic Partnership Affidavit [2]Missing GFE(s) Missing GFE due to Doc Status Screen letter reflects GFE was issued on 3/22/2013. That GFE was not enclosed in the loan file. RB B B B 1 RA A A A 1 RA A A A 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]Missing GFE(s) [2]GFE Other Settlement Charges Good Through Date < 10 business days from GFE Date GFE1 dated 3/12/2013 Important Dates Section, Other Settlement Charges Good Through Date is 3/22/2013, which is less than the 10 business days required. Missing GFE due to Rate Lock Agreement reflects that the rate was locked on 03/20/2013 with an interest rate of 4.25%. This GFE was not enclosed in the loan file. RB B B B 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 3 [3]State Late Charge Not Standard [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Late charge fee of 5% exceeds the max allowed of 4% for the state North Carolina. Late Charge RC C C C 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 3 [3]State Late Charge Not Standard Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Domestic Partnership Affidavit RB B B B 1 RA A A A 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Non Agency Disclosure Finance charges under disclosed by $304.41 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed.There is a Lender credit per the HUD fee itemization for the orgination charge of $540 however this credit was not reflected on page one of the HUD therefore must be excluded. APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions.Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice RB B B B 2 [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented GFE2 dated 04/22/2013 reflects an undocumented change in loan amount from $82,500 to $81,650. GFE3 dated 05/01/2013 reflects an undocumented change in loan amount from $81,650 to $80,879. GFE4 dated 05/31/2013 reflects an undocumented change in loan amount from $80,879 to $80,606. RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Initial GFE dated 4/18/2013 is not within 3 days of application 4/12/2013. Initial TIL dated 4/18/2013 is not within 3 days of application 4/12/2013 or the credit report that is dated 4/12/2013. Loan is originated and closed by XXXXXXXXXXX RB B B B 1 RA A A A 2 [2]Credit Score Disclosure Not Present RB B B B 1 RA A A A 2 [2]State - Missing Acknowledgment of Receipt of Copies of Signed Loan Documents [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented GFE2 dated 05/11/2013 reflects an undocumented change in loan amount from $129,800 to $129,300. GFE3 dated 06/19/2013 reflects an undocumented change in loan amount from $129,300 to $128,130. RB B B B 3 [3]State Late Charge Not Standard [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented GFE2 dated 06/04/2013 reflects an undocumented change in the loan term from 20 year to 30 year and an undocumented increase in the interest rate from 4% to 4.375%. GFE3 dated 07/19/2013 reflects an undocumented change in loan amount from $205,000 to $202,800. GFE4 dated 07/25/2014 reflects an undocumented change in loan amount from $202,800 to $206,000. Late charge fee of 5% exceeds the max allowed of 2% for the State of New York. Late Charge RC C C C 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]GFE3 Reason(s) for any other revision(s) not documented [2]GFE4 Reason(s) for any other revision(s) not documented [2]GFE5 Reason(s) for any other revision(s) not documented GFE3 dated 8/8/2013 reflects an undocumented change in loan amount from $274,000 to $270,300. GFE4 dated 8/9/2013 reflects an undocumented change in loan amount from $270,300 to $271,500. GFE5 dated 8/22/2013 reflects an undocumented change in loan amount from $271,500 to $268,000. RB B B B 3 [3]State Late Charge Not Standard [2]State - Missing Choice of Attorney disclosure Late charge fee of 5% exceeds the max allowed of 4% for the state North Carolina. Late Charge RC C C C 1 RA A A A 3 [3]No tolerance fees increased at closing (Origination Charge) [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock [2]State - Missing Application Disclosure Comparison of GFE & HUD fees inaccurate; Final GFE dated 03/08/2013 reflects origination charge of $899, charge for interest rate chosen $2085, adjusted origination $2984 and Title services and lender's title insurance of $3413.20 however the GFE column of comparison reflects origination charge of $2984, charge for interest rate chosen $0, adjusted origination $2984 and Title services and lender's title insurance of $2688.20. Also, HUD column of comparison reflects owners title insurance of $475, government recording charges of $186 and Transfer taxes of $5150, however the HUD reflects owners title insurance of $559, government recording charges of $218 and Transfer taxes of $5360 . No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 02/08/2013 disclosed Origination charges as $899 increased at closing to $2984. RESPA RC C C C 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Most Recent GFE Summary of Loan Terms Does Not Match Loan Terms on HUD-1 [2]Most Recent GFE Trade-off Table not accurate Comparison of GFE & HUD fees inaccurate; Title services and lender's title insurance from final GFE dated 04/01/2013 reflects $1,175 and Government recording charges reflect $169 however GFE column of comparison reflects $1,050 for Title services and lender's title insurance and $115 for Government recording charges. Most recent GFE dated 04/01/2013 Summary of Loan Terms reflects a loan amount of $120,000 and a payment of $564.29 and the HUD summary of Loan Terms reflects a loan amount of $124,000 and a payment of $583.10. Most recent GFE dated 04/01/2013 Trade-Off Table reflects a loan amount of $120,000 and a payment of $564.29 and the HUD reflects a loan amount of $124,000 and a payment of $583.10. RB B B B 1 RA A A A 2 [2]State - Missing KY Fair Housing Law Disclosure RB B B B 1 RA A A A 2 [2]State - Missing MD Finance Agreement [2]State - Missing Wet Settlement / Delivery of Net Proceeds Authorization [2]State - Missing First Time Home Buyer Affidavit [2]State - Missing Written Acknowledgement of Delivery of the Note [2]State - Missing Credit Grantor Election RB B B B 2 [2]State - Missing Attorney Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or “safe harbor” to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]GFE2 Reason(s) for any other revision(s) not documented [2]GFE3 Reason(s) for any other revision(s) not documented [2]Comparison of GFE and HUD-1 Charges Not Accurate Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or “safe harbor” to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. Comparison of GFE & HUD fees inaccurate; Homeowner’s Insurance charges from final GFE dated 09/24/2013 reflects $0 however GFE column of comparison reflects $2,152.56 for Homeowner’s Insurance. GFE2 dated 09/11/2013 reflects an undocumented change in escrow account from No to Yes. GFE3 dated 09/24/2013 reflects an undocumented change in the loan program from a fixed to an adjustable rate program. RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]GFE3 Written list of service providers not given to borrower Finance charges under disclosed by $400 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 12/7/2011; Adjusted Origination disclosed as $(3201.00) increased at closing to ($77.00). This is due to the fact that GFE4 dated 01/09/2012 reflects an undocumented increase in Adjusted Origination charges from ($3201) to $53. No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 12/7/2011 of $(11946.00) but final HUD discloses a charge of $(8692.00). This is due to the fact that GFE4 dated 01/09/2012 reflects an undocumented decrease in in Credit for interest rate from ($11946) to ($8692). Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. RESPA RC C C C 2 [2]State - Missing Interest Rate Disclsoure [2]GFE2 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Impound Authorization Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date APR under disclosed by .1369 which exceeds the .125 tolerance. Finance charges under disclosed by $7853.95 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. There is a Lender credit on line 204 for $8033.50 which is un-itemized therefore excluded. Initial GFE dated 3/21/2012 is not within 3 days of application 2/28/2012. Initial TIL dated 03/21/2012 is not within 3 days of application 02/28/2012 or the credit report that is dated 08/23/2012. Loan is originated and closed by XXXXXXXX APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 1 RA A A A 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]GFE2 Written list of service providers not given to borrower [2]State - Missing Appraisal and Consumer Report Notice [2]Initial TIL Date not within 3 days of Initial Application Date Finance charges under disclosed by $80 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Initial TIL dated 5/18/2012 is not within 3 days of application 2/29/2012 or the credit report that is dated 2/29/2012. There is No evidence in file as to when the lender received the application from the broker. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Lock-In Agreement Finance charges under disclosed by $250 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a Title Closer fee of $250 as prepaid finance charge. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 1 RA A A A 2 [2]State - Missing Tax Escrow Account Designation RB B B B 2 [2]State - Missing Insurance Disclsoure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 2 [2]State - Missing Broker Compensation Disclosure [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 1 RA A A A 2 [2]State - Missing Broker Compensation Disclosure [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]GFE2 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 2 [2]State - Missing Broker Compensation Disclosure RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]State Late Charge Not Standard [2]State - Missing Tax Escrow Account Designation [2]State - Missing Appraisal and Consumer Report Notice Finance charges under disclosed by $139 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed.There is a lender credit on line 1506 of the final Hud in the amount of $139 which is not itemized therefore excluded. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]State Late Charge Not Standard [2]State - Missing Application Disclosure [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure Finance charges under disclosed by $175.11 which exceeds the $35 tolerance for Refinance transactions. Unable to determine under-disclosure due to missing itemization of amount financed. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]HMDA-reportable rate spread (10/1/09 and later) RA A A A 3 [3]State Late Charge Not Standard [2]GFE1 Written list of service providers not given to borrower Late charge fee of 5% exceeds the max allowed of 2% for the state of New York. Late Charge RC C C C 1 RA A A A 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]HMDA-reportable rate spread (10/1/09 and later) Finance charges under disclosed by $125.23 which exceeds the $35 tolerance for refinance transactions. Per Itemization of Amount Financed in file, Post Closing Final Inspection fee $125 was not included in the Final TIL calculation. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure RB B B B 2 [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Lock-In Agreement RB B B B 2 [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 1 RA A A A 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Tax Escrow Account Designation [2]GFE1 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure Finance charges under disclosed by $477.16 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 1 RA A A A 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Pre-Application Disclosure Statement [2]State - Missing Lock-In Agreement [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice RB B B B 1 RA A A A 2 [2]GFE1 Written list of service providers not given to borrower RB B B B 2 [2]State - Missing Tax Escrow Account Designation [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice RB B B B 2 [2]GFE1 Written list of service providers not given to borrower RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - MissingBorrower's Choice of Attorney Disclosure Finance charges under disclosed by $245.01 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. There is a Lender credit on line 206 for $531.25 which is un-itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 1 RA A A A 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Application Disclosure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure Finance charges under disclosed by $326.43 which exceeds the $35.00 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. There is a Lender credit on line 206 for $500 which is un-itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or “safe harbor” to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or “safe harbor” to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. Initial GFE dated 3/29/12 is not within 3 days of application 3/14/12, per lender credit report. Initial TIL dated 3/29/12 is not within 3 days of application 3/14/12, per lender credit report. Loan is originated and closed by XXXXXXXX RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present Finance charges under disclosed by $76.07 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. There is a Lender credit on line 204 for $91.50 which is un-itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date APR under disclosed by .1261 which exceeds the .125 tolerance. Finance charges under disclosed by $1687.08 which exceeds the $100 tolerance for purchase transactions. TIL itemization did not disclose an origination fee of $895, a closing fee of $800 as prepaid finance charges. There is a Lender credit on line 209 for $2540 which is un-itemized therefore excluded. Initial GFE dated 04/17/2012 is not within 3 days of application 01/06/2012. Initial TIL dated 04/17/2012 is not within 3 days of application 01/06/2012 or the credit report that is dated 01/06/2012. Loan is originated and closed by XXXXXXXX. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]State Late Charge Not Standard [2]Initial TIL Date not within 3 days of Initial Application Date Initial TIL dated 05/17/2012 is not within 3 days of application 05/08/2012 or the credit report that is dated 05/08/2012. Loan is originated and closed by XXXXXXXX Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 2 [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]GFE1 Written list of service providers not given to borrower RB B B B 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure RB B B B 3 [3]Initial TIL Date < 7 Days Prior to Origination Date [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Initial TIL in file is dated 9/12/2012 which is 2 days prior to closing. TILA - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]No tolerance fees increased at closing (Transfer Taxes) [2]State - Missing Application Disclosure [2]State - Missing Title Insurance Notice No tolerance fees increase: Transfer Taxes increased; most recent GFE dated 03/01/2013 disclosed Transfer taxes as $213.67 increased at closing to $230.77. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 1/18/2013; Adjusted Origination disclosed as $251.27 increased at closing to $1172.77. This is due to the fact that GFE2 dated 02/08/2013 reflects an undocumented decrease in Credit for interest rate from ($1173.73) to ($245.00) therefore an undocumented increase in Adjusted Origination charges from $251.27 to $1180.00. No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 1/18/2013 of ($1173.73) but final HUD discloses a credit of ($252.23). This is due to the fact that GFE2 dated 02/08/2013 reflects an undocumented decrease in Credit for interest rate from ($1,73.73) to ($245.00) therefore an undocumented increase in Adjusted Origination charges from $251.27 to $1180.00. RESPA RC C C C 2 [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms RB B B B 3 [3]State Late Charge Not Standard [2]State - Missing Loan Application Supplemental Disclosure Late charge fee of 5% exceeds the max allowed of 3% for the state of Massachussets. Late Charge RC C C C 1 RA A A A 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Mortgage Banker Disclosure Initial GFE dated 1/9/2013 is not within 3 days of application 12/20/2012. RB B B B 2 [2]State - Missing Virginia Insurance Disclosure [2]State - Missing Appraisal Notice RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $1871.25 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $5000 which is not itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Oral Agreement Notice Finance charges under disclosed by $352.73 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $4000 which is not itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Domestic Partnership Affidavit [2]GFE1 Written list of service providers not given to borrower [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $1068.84 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $3000 which is not itemized therefore excluded. Initial GFE dated 2/15/2013 is not within 3 days of application 01/29/2013. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Pre-Application Dislcosure RB B B B 2 [2]Flood Insurance Cert Missing [2]State - Missing Loan Commitiment [2]State - Missing Interim Interest Disclosure RB B B B 3 [3]State Late Charge Not Standard [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Late charge fee of 5% exceeds the max allowed of 4% for the state of North Carolina. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 2/25/2013; Adjusted Origination disclosed as $650.00 increased at closing to $1269.13. This is due to the fact that GFE2 dated 02/25/2013 reflects an undocumented increase in Origination charges from $650.00 to $1269.13therefore an undocumented increase in Adjusted Origination charges from $650.00 to $1269.13. No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 02/25/2013 disclosed Origination charges as $650.00 increased at closing to $1269.13. This is due to the fact that GFE2 dated 02/25/2013 reflects an undocumented increase in Origination charges from $650.00 to $1269.13 therefore an undocumented increase in Adjusted Origination charges from $650.00 to $1269.13. RESPA RC C C C 1 RA A A A 2 [2]Initial GFE Date not within 3 days of Initial Application Date Initial GFE dated 03/06/2013 is not within 3 days of application 01/24/2013. RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure RB B B B 3 [3]Initial TIL Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Signature page 2 of TIL dated 3/27/2013 provided, page 1 is missing. TILA - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]State - Missing Interim Interest Disclosure [2]GFE1 Written list of service providers not given to borrower RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]State - Missing Home Equity Loan Disclosure RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure RB B B B 2 [2]State - Missing Refinance Dislcosure [2]State - Missing Right to Choose Insurance Provider RB B B B 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 04/06/2013; Adjusted Origination disclosed as ($1360) increased at closing to ($130).This is due to the fact that GFE3 dated 04/24/2013 reflects an undocumented decrease in Credit for interest rate from ($2550) to ($1320) therefore an undocumented increase in Adjusted Origination charges from ($1360) to ($130). No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 04/06/2013 of ($2550) but final HUD discloses a charge of ($1344.38).This is due to the fact that GFE3 dated 04/24/2013 reflects an undocumented decrease in Credit for interest rate from ($2550) to ($1320) therefore an undocumented increase in Adjusted Origination charges from ($1360) to ($130). RESPA RC C C C 2 [2]State - Missing Right to Choose Insurance Provider RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure RB B B B 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Domestic Partnership Affidavit No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 4/19/2013; Adjusted Origination charges disclosed as $(345.63) increased at closing to $(126.25).This is due to the fact that GFE2 dated 05/13/2013 reflects an undocumented decrease in Credit for interest rate from ($1,535.63) to ($1,316.25) therefore an undocumented increase in Adjusted Origination charges from $(345.63) to $(126.25). No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 04/19/2013 of $(1,535.63) but final HUD discloses a charge of $(1,316.25).This is due to the fact that GFE2 dated 05/13/2013 reflects an undocumented decrease in Credit for interest rate from ($1,535.63) to ($1,316.25) therefore an undocumented increase in Adjusted Origination charges from $(345.63) to $(126.25). RESPA RC C C C 2 [2]State - Missing Interest Rate Disclosre [2]State - Missing Mortgage Originator Disclosure [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Conventional Loan Disclosures RB B B B 1 RA A A A 1 RA A A A 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]State - Missing Guaranty Terms Agreement [2]State - Missing Credit Agreeement/Rate Lock No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 5/09/2013; Adjusted Origination disclosed as $975.00 increased at closing to $2970.00. This is due to the fact that GFE2 dated 06/07/2013 reflects an undocumented increase in charge for interest rate from $0 to $1995 therefore an increase in Adjusted Origination charges from $975.00 to $2970.00. No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 05/09/2013 of $0.00 but final HUD discloses a charge of $1995.00. This is due to the fact that GFE2 dated 06/07/2013 reflects an undocumented increase in charge for interest rate from $0 to $1995 therefore an increase in Adjusted Origination charges from $975.00 to $2970.00. RESPA RC C C C 2 [2]State - Missing MD Finance Agreement RB B B B 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]State - Missing Attorney Disclosure No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 05/13/2013; Adjusted Origination disclosed as $767.75 increased at closing to $771.50. This is due to that fact that GFE2 dated 06/03/2013 reflects an undocumented decrease in Credit for interest rate from ($131.25) to ($127.50) therefore an undocumented increase in Adjusted Origination charges from $767.75 to $771.50. No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 05/13/2013 of ($131.25) but final HUD discloses a credit of ($127.50). This is due to the fact that GFE2 dated 06/03/2013 reflects an undocumented decrease in Credit for interest rate from ($131.25) to ($127.50) therefore an undocumented increase in Adjusted Origination charges from $767.75 to $771.50. RESPA RC C C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclosure Initial GFE dated 06/11/2013 is not within 3 days of application 05/13/2012. Initial TIL dated 06/11/2013 is not within 3 days of application 05/13/2013 or the credit report that is dated 05/13/2013. Loan is originated and closed by XXXXXXXX RB B B B 2 [2]State - Missing Pre-Application Dislcosure RB B B B 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]GFE1 Written list of service providers not given to borrower RB B B B 2 [2]GFE1 Written list of service providers not given to borrower RB B B B 3 [3]State Late Charge Not Standard [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) Late charge fee of 5% exceeds the max allowed of 2% for the state of New York. No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 12/3/2011; Adjusted Origination disclosed as $236.50 increased at closing to $1161.50. This is due to the fact that GFE2 dated 2/23/2012 reflects an undocumented increase in Adjusted Origination charges from $236.50 to $930.25 No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 12/3/2011 of ($462.50) but final HUD discloses a credit of $0. This is due to the fact that GFE2 dated 2/23/2012 reflects an undocumented decrease in Credit for interest rate from ($462.50) to ($0). No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 12/3/2011 disclosed Origination charges as $699 increased at closing to $1161.50.This is due to the fact that GFE2 dated 2/23/2012 reflects an undocumented increase in origination cahrges from $699 to $930.25. RESPA RC C C C 2 [2]State - Missing Application Disclosure [2]State - Missing Interest Rate Lock/Float Information [2]State - Missing Oral Agreement Notice [2]State - Missing Lock In Agreement [2]State - Missing Idaho Escrow Account Disclosure [2]State - Missing Information About Your Lender Notice RB B B B 1 RA A A A 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Right to Select Attorney Disclosure Finance charges under disclosed by $927.75 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $4000 which is not itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 1 RA A A A 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure RB B B B 3 [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) APR under disclosed by .3116 which exceeds the .125 tolerance. Finance charges under disclosed by $2056.26 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. There is a seller credit on line 206 of HUD for $3600 which is not itemized therefore excluded. The APR on the Initial TIL (4.693) is greater than .125 less than the audited APR (4.6908) which is based on the under-disclosure. The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. TILA - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Non Agency Disclosure RB B B B 2 [2]State - Missing Lock In Disclosure RB B B B 3 [3]TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Interim Interest Disclosure Initial GFE dated 08/10/2012 is not within 3 days of application 07/21/2012. Initial TIL dated 08/10/2012 is not within 3 days of application 07/21/2012. Loan is originated and closed by XXXXXXXX. Missing initial TIL for construction phase closed on 10/19/12 YES TIL Deficiency RC C C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial TIL Date not within 3 days of Initial Application Date Finance charges under disclosed by $628.31 which exceeds the $100 tolerance for purchase transactions. TIL Itemization disclose the closing fee as $1224.20 when listed as $200and a Processing Fee as $295 when listed as $344.50 on the HUD. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]ROR Missing [2]State - Missing Notice to Purchaser-Mortgagor ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]TIL Incomplete [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was executed by the borrower at closing, however, it reflects estimated finance charge and total payment figures. TESTED Tested RC C C C 3 [3]TIL Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL is marked was signed at closing; however, reflects estimated Finance Charge and Total Payment figures. TESTED Tested RC C C C 2 [2]Credit Score Disclosure Not Present [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]Affiliated Business Doc Missing [2]State - Missing MD Finance Agreement [2]State - Missing Loan Commitment [2]State - Missing Application Disclosure [2]State - MissingResidential Property Disclosure / Homeowner's Certification of Principal Residence [2]State - Missing Attorneys' Fees Disclosure [2]State - Missing Guarantee Of Loan Program [2]State - Missing Home Buyers Property Tax Payment Option [2]State - Missing MD Mandatory Arbitration Disclosure [2]State - Missing MD No Escrow Account Disclosure [2]State - Missing Right to Choose Attorney or Title Insurance Company [2]State - Missing Wet Settlement / Delivery of Net Proceeds Authorization [2]State - Missing Disclosure of Seller-Paid Fees [2]State - Missing First Time Home Buyer Affidavit [2]State - Missing Licensee Information or Affidavit of Exemption [2]State - Missing Net Tangible Benefit Worksheet [2]State - Missing Office of Finance, Treasury Division Finance Affidavit [2]State - Missing Written Acknowledgement of Delivery of the Note [2]State - Missing Credit Grantor Election [2]State - Missing MD Notice of Housing Counseling and Services disclosure RB B B B 1 RA A A A 3 [3]ROR Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial GFE Missing [2]Initial TIL Missing ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Incomplete [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. NO Testing Not Required RC C C C 2 [2]Affiliated Business Doc Missing RB B B B 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $250.00 which exceeds the $100 tolerance for Purchase transactions.Unable to determine under disclosure due to missing TIL itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]HUD-1 Estimated [2]Affiliated Business Doc Missing [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $269.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. HUD in file is a signed estimated copy. NO Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Testing Not Required RC C C C 1 RA A A A 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE RB B B B 2 [2]Affiliated Business Doc Missing RB B B B 1 RA A A A 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing KY Notification to New Homeowners RB B B B 2 [2]Affiliated Business Doc Missing RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $247.50 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a closing fee of $250 as a prepaid finance charge. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing NO ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Testing Not Required RC C C C 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $64 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE RB B B B 2 [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 1 RA A A A 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $175 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose the closing settlement fee of $175 as a prepaid finance charge. There is an application fee credit on line 204 of the HUD for $250 which is un-itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]HUD-1 Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Final HUD not executed by the borrower or certified by the settlement agent. Finance charges under disclosed by $120.00 which exceeds the $100.00 tolerance for purchase transactions.Unable to determine the reason for under disclosure due to missing itemization of amount financed. NO Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Testing Not Required RC C C C 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]Initial TIL Missing RB B B B 2 [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]APR Tolerance UnderDisclosed 0.125 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure APR under disclosed by .2751 which exceeds the .125 tolerance. Finance charges under disclosed by $642.56 which exceeds the $100 tolerance for purchase transactions.Unable to determine under disclosure due to missing itemization of amount financed. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Loan Product Choice / Prepayment Penalty Disclosure [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement Finance charges under disclosed by $367.50 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. NO Testing Not Required RC C C C 3 [3]HUD-1 Estimated [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE HUD in file is a signed estimated copy. NO Testing Not Required RC C C C 2 [2]Affiliated Business Doc Missing RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $1,518.48 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Optional Credit Insurance Disclosure RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing Finance charges under disclosed by $156.21 which exceeds the $100 tolerance for purchase transactions. Unable to determine the under disclosure due to missing the itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Estimated [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Finance charges under disclosed by $40.11 which exceeds the $35.00 tolerance for refinance transactions.Unable to determine under disclosure due to missing itemization of amount financed. HUD in file is a signed estimated copy. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. YES Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. Indeterminable UAL State RD D D D 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $396.36 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose the application fee of $350, closing fee of $250 or the courier fee of $25 as prepaid finance charges, and also did not reflect the $224.46 interest credit. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Affiliated Business Doc Missing RB B B B 2 [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Broker Agreement [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Notice to Borrower/Prospective Borrower / Homeowner Protection Notice [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]TIL Incomplete [2]State - Missing Mortgage Loan Commitment Final TIL has signature cut off and reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. NO Testing Not Required RC C C C 3 [3]TIL Missing [3]HUD-1 Missing [2]Initial GFE Missing [2]Initial TIL Missing NO Testing Not Required RC C C C 3 [3]TIL Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects an estimated finance charge and total payment figures. TESTED Tested RC C C C 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms RB B B B 2 [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]State Grace Period Below Minimum [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Grace period of 14 days is below the minimum of 15 days required for the state of North Carolina. Late Charge RC C C C 3 [3]ROR Missing [3]HUD-1 Missing [3]State Grace Period Below Minimum [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Final TIL incomplete due to missing date. Grace period of 14 days is below the minimum of 15 days per the state of North Carolina. NO ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Testing Not Required RC C C C 3 [3]ROR Incorrect Form - Non Lender to Lender Not On H8/G8 [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice ROR incorrect form used for non lender to lender refinance, H8 or G8 form not used. ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment RB B B B 3 [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however reflects estimated APR, Finance Charge, Amount Financed, and Total Payment figures. NO Testing Not Required RC C C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Pre-Application Dislcosure Finance charges under disclosed by $40.68 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $168.77 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing complete itemization. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]State - Missing Fee Information From Your Mortgage Broker For Your Mortgage Loan Finance charges under disclosed by $470 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. TESTED Tested RC C C C 3 [3]HUD-1 Incomplete [2]Credit Score Disclosure Not Present Final HUD incomplete due to missing page 3 addit'l disb. exhibit, all fees may have not been tested. YES Indeterminable RD D D D 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 3 [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Rate Lock [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. TESTED Tested RC C C C 3 [3]TIL Incomplete [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated finance charges and total payment figures. TESTED Tested RC C C C 2 [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation RB B B B 2 [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate RB B B B 3 [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. NO Testing Not Required RC C C C 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Choice of Attorney disclosure RB B B B 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 3 [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Broker Agreement [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. NO Testing Not Required RC C C C 3 [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Final TIL incomplete due to not being signed by the borrower. NO Testing Not Required RC C C C 3 [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Indeterminable RD D D D 3 [3]TIL Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimatedfinance charges and total payment figures. TESTED Tested RC C C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE RB B B B 3 [3]TIL Incomplete [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present Final TIL indicates a final balloon payment. There is no other evidence in file to indicate this is a balloon loan. NO Testing Not Required RC C C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $487.57 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. NO Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Testing Not Required RC C C C 3 [3]TIL Incomplete [2]State - Missing Rate Lock [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is executed by borrower at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. NO Testing Not Required RC C C C 3 [3]TIL Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. NO Testing Not Required RC C C C 3 [3]ROR Missing [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $62.50 which exceeds the $35 for refinances. Unable to determine under disclosure due to missing TIL itemization of amount financed. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) RB B B B 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]Initial TIL Missing RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement Finance charges under disclosed by $345.97 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing Finance charges under disclosed by $119.45 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE RB B B B 3 [3]TIL Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Initial GFE Missing [2]Initial TIL Missing NO Testing Not Required RC C C C 3 [3]TIL Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) NO Testing Not Required RC C C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $120.04 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Lock In Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. NO Testing Not Required RC C C C 3 [3]TIL Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. NO Testing Not Required RC C C C 3 [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. NO Testing Not Required RC C C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Finance charges under disclosed by $125.19 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. There is a seller credit on line 206 of the HUD for $2,000 that is not itemized, therefore, applied to non-APR fees first. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Credit Score Disclosure Not Present RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present RB B B B 2 [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing KY Notification to New Homeowners [2]State - Missing Advance Fee disclosure RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Finance charges under disclosed by $1020.94 which exceeds the $100 tolerance for purchase transactions. Unable to determine the reason for the under disclosure due to being without an amortization schedule. Unable to determine the $100 fee under disclosure due to missing the itemization of amount financed. NO Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Testing Not Required RC C C C 2 [2]State - Missing Borrower Information Document RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present RB B B B 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Estimated [2]Affiliated Business Doc Missing Finance charges under disclosed by $60 which exceeds the $35 tolerance for refinance transactions. Unable to determine the reason for under disclosure due to missing itemization of amount financed. HUD in file is a signed estimated copy. YES Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Indeterminable UAL State RD D D D 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing KY Notification to New Homeowners [2]State - Missing Advance Fee disclosure [2]State - Agency Disclosure RB B B B 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) RB B B B 3 [3]TIL Missing [3]ROR Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter [2]State - Missing Advance Fee disclosure [2]State - Agency Disclosure [2]Initial GFE Missing [2]Initial TIL Missing YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. TIL Deficiency RC C C C 3 [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Lock In Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. NO Testing Not Required RC C C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present RB B B B 2 [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing KY Fair Housing Law Disclosure RB B B B 2 [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing KY Notification to New Homeowners RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $297.79 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Rate Lock RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present RB B B B 2 [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock RB B B B 2 [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Borrower Information Document [2]State - Missing Application Disclosure Statement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer Finance charges under disclosed by $409.76 which exceeds the $35.00 tolerance for Refinance transactions. Unable to apply the $305.81 and $415.28 lender and broker credit on line 204 and 205 of the HUD due to missing the credit itemization. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Credit Score Disclosure Not Present [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure RB B B B 1 RA A A A 1 RA A A A 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Commitment Letter RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment RB B B B 2 [2]Credit Score Disclosure Not Present RB B B B 1 RA A A A 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 2 [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $136.58 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Notice of Choice of Agent or Insurer RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment RB B B B 3 [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. NO Testing Not Required RC C C C 2 [2]State - Missing Virginia Insurance Disclosure [2]State - Missing Appraisal Notice RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Agency to Receive Borrower Complaints RB B B B 3 [3]ROR Missing [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]Loan is subject to IL Predatory Lending Database Program Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $345.83 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $62.16 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Missing NV Commercially Reasonable Means of Mechanism Worksheet [2]State - Missing Disclosure and Acknowledgment of Involvement and Fees Earned by Mortgage Broker [2]State - Missing Application Disclosure Statement Possible NV AB440 Violation.Stated Income loan with limited evidence of lender's assessment of borrower's ability to repay (VVOE, VOD, and credit report only).NV published a Commercially Reasonable Means or Mechanism Worksheet to demonstrate compliance with this requirement.Worksheet properly documenting compliance with requirement to assess borrower's repayment ability using commercially reasonable means or mechanism not found in file, unable to determine that loan conclusively complies with NV AB440 provision. No SOL found. No explicit assignee liability but a violation can expose “lender” to potential civil and criminal penalties under ULPA.Under AB 440, a “lender” is defined as a mortgagee, beneficiary of a deed of trust or other creditor who holds a mortgage, deed of trust or other instrument that encumbers home property as security for the repayment of a home loan.It is unclear whether a purchaser or assignee may be subject to liability for acquiring loans that are known to violate the ULPA ability to repay provision. State Issue RC C C C 2 [2]Credit Score Disclosure Not Present [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing KY Notification to New Homeowners RB B B B 2 [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Loan is subject to IL Predatory Lending Database Program [2]State - Missing Loan Brokerage Disclosure Statement Loan is subject to IL predatory Lending Database Program. Certificate of Compliance from IL Anti-Predatory Lending Database Program found in file. RB B B B 2 [2]Credit Score Disclosure Not Present [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]TIL Missing [3]Initial GFE Missing [3]ROR Missing [3]HUD-1 Incomplete [3]Initial TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Commitment Letter [2]Credit Score Disclosure Not Present Final HUD-1 provided is not signed or stamped. YES ROR - 3yrs for rescindable transactions. The loan is outside the SOL. TILA - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. HUD Deficiency/RESPA RC C C C 3 [3]TIL Missing [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment NO Testing Not Required RC C C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider RB B B B 3 [3]State Late Charge Not Standard [3]TIL Incomplete [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Application Disclosure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. TESTED Tested RC C C C 2 [2]Credit Score Disclosure Not Present [2]State - Missing Refinance Dislcosure [2]State - Missing required broker disclosure RB B B B 2 [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $831.77 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 1 RA A A A 3 [3]TIL Missing [2]Initial GFE Missing NO Testing Not Required RC C C C 2 [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $365 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Broker Agreement [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing KY Notification to New Homeowners Finance charges under disclosed by $815 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Commitment Letter [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $364.03 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure RB B B B 3 [3]TIL Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Final TIL incomplete due to improper imaging; signature portion of the page is cut off. NO Testing Not Required RC C C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $689 which exceeds the $100 tolerance for purchase transactions. Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 1 RA A A A 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]HUD-1 Incomplete [3]APR Tolerance UnderDisclosed 0.125 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure APR under disclosed by .1954 which exceeds the .125 tolerance. Final HUD incomplete due to page 2 of 2 missing fees from line 1107 down. Finance charges under disclosed by $676.20 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. NO APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Testing Not Required RC C C C 3 [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. NO Testing Not Required RC C C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Collateral Protection Act Disclosure Finance charges under disclosed by $152.19 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present NO Testing Not Required RC C C C 2 [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 1 RA A A A 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing RB B B B 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - MissingFreedom to Choose Insurance Provider disclosure RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE RB B B B 2 [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing KY Notification to New Homeowners RB B B B 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure RB B B B 2 [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Finance charges under disclosed by $45.55 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $194.99 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $215.57 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to being without itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing KY Fair Housing Law Disclosure ROR executed by borrowers 9/20/07 with expiration of rescission period noted as 9/24/2007. HUD reflects a funding date of 9/24/2007, equal to the rescission period expiration date. ROR - 3yrs for rescindable transactions. The loan is outside the SOL. SOL Expired RC B C C 3 [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 YES Indeterminable RD D D D 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $599.63 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $427.03 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Attorney Disclosure [2]State - Missing Application Disclosure [2]State - Missing Mortgage Broker Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $913.34 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Documentation of Fees paid to Third Parties Finance charges under disclosed by $87.48 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]APR Tolerance UnderDisclosed 0.25 [3]TIL Incomplete [2]Initial GFE Missing [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by .2949 which exceeds the .25 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $10,634.29 which exceeds the $100 tolerance for purchase transactions. It appears a lower index was used at origination than in the look-back period. The lowest Index available within the look-back period is 3.76%. NO Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Testing Not Required RC C C C 2 [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing KY Notification to New Homeowners RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [3]APR Tolerance UnderDisclosed 0.125 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE APR under disclosed by .242 which exceeds the .125 tolerance. Finance charges under disclosed by $876.20 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. APR - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing KY Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing KY Notification to New Homeowners RB B B B 2 [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]State - Missing Fee Information From Your Mortgage Broker For Your Mortgage Loan [2]Initial GFE Missing Finance charges under disclosed by $746.26 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose Origination fees $755.50 as prepaid finance charges. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Agency to Receive Borrower Complaints [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Broker Agreement [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Application Disclosure [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note [2]State - Missing Lock-In Agreement RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider RB B B B 2 [2]State - Missing Application Disclosure [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing Right to Select Attorney Disclosure RB B B B 2 [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure RB B B B 3 [3]HUD-1 Incomplete [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Initial GFE Missing Final HUD not signed by the borrower or stamped by settlement agent. NO Testing Not Required RC C C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $150 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a closing fee of $150 as prepaid finance charge. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $80 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Mortgage Broker Agreement [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Choice of Settlement Agent Disclosure [2]State - Missing Appraisal Notice [2]State - Missing Agent's Certification As to the Validity of Power of Attorney and Agent's Authority [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]Affiliated Business Doc Missing RB B B B 2 [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Initial GFE Missing RB B B B 1 RA A A A 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Broker Compensation Disclosure [2]State - Missing Application Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $850.02 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a closing attorney fee of $550 or closing settlement fee of $300 as a prepaid finance charges. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Application Disclosure [2]State - Missing Oral Agreement Notice [2]State - Missing Information About Your Lender Notice RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Lock-In Agreement [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate RB B B B 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]State - Missing or Incomplete Variable Rate Disclosure RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Insurance Disclsoure [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $250.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 1 RA A A A 2 [2]State - Missing Virginia Insurance Disclosure [2]State - Missing Choice of Settlement Agent Disclosure [2]State - Missing Appraisal Notice [2]State - Missing Agent's Certification As to the Validity of Power of Attorney and Agent's Authority RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure RB B B B 2 [2]State - Missing Credit Agreeement/Rate Lock [2]State - Missing Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Interest rate Lock/Float Disclosure RB B B B 2 [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 3 [3]HUD-1 Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final HUD not signed by the borrower or stamped by settlement agent. NO Testing Not Required RC C C C 2 [2]Credit Score Disclosure Not Present [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]State - Missing or Incomplete Variable Rate Disclosure RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure RB B B B 2 [2]HMDA-reportable rate spread (1/1/04-10/1/09) RA A A A 1 RA A A A 2 [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]State - Missing Prepayment penalty disclosure RB B B B 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing RB B B B 2 [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Application Fee Disclosure RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE RB B B B 2 [2]State - Missing Application Disclosure [2]State - Missing Interest Rate Lock/Float Information [2]State - Missing Oral Agreement Notice [2]State - Missing Lock In Agreement [2]State - Missing Idaho Escrow Account Disclosure [2]State - Missing Information About Your Lender Notice RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Missing Broker Agreement [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Loan Product Choice / Prepayment Penalty Disclosure [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement [2]State - Missing FHA/VA Allowed / Disallowed Borrower Paid Charges Disclosure Finance charges under disclosed by $359.74 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]Initial TIL Missing RB B B B 3 [3]TIL Incomplete [2]State - Missing Supplement to Good Faith Estimate (GFE) Tradeoff Table [2]State - Missing Appraisal Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) TIL incomplete due to not being executed by borrower(s) at closing. TIL executed at closing did not acknowledge monthly MI payment in payment stream. NO Testing Not Required RC C C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Notice of Choice of Agent or Insurer RB B B B 2 [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date RB B B B 3 [3]Initial TIL Missing [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Tax Escrow Account Designation [2]GFE2 Written list of service providers not given to borrower [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure TILA - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 3 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Application Disclosure [2]State - Missing Prevailing Commitment Disclosure [2]GFE2 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure Finance charges under disclosed by $44.97 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose an escrow service fee of $83.56 as prepaid finance charge. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Notice of Right to Select Attorney RB B B B 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingFair Credit Reporting Act Notice RB B B B 2 [2]State - Missing KY Fair Housing Law Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) RB B B B 2 [2]State - Missing Application Disclosure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 2 [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]HMDA-reportable rate spread (10/1/09 and later) RB B B B 3 [3]TIL Missing [2]State - Missing Initial Tax Authorization Notice YES TIL Deficiency RC C C C 2 [2]State - Missing Application Disclosure [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Domestic Partnership Affidavit RB B B B 1 RA A A A 2 [2]State - Missing Complaints and Inquiries Notice RB B B B 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 3 [3]State Late Charge Not Standard [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Initial GFE Date not within 3 days of Initial Application Date Initial GFE dated 4/4/2013 is not within 3 days of application 11/21/2012. Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement RB B B B 2 [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Choice of Settlement Agent Disclosure RB B B B 2 [2]State - Missing Application Disclosure [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Notice to Consumer / UCCC Addendum [2]Borrower ID verification form Unsigned (Customer Identification Program/Patriot Act) [2]Borrower ID verification form Incomplete (Customer Identification Program/Patriot Act) RB B B B 1 RA A A A 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Finance charges under disclosed by $271.66 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) RB B B B 2 [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement RB B B B 2 [2]State - Missing KY Fair Housing Law Disclosure RB B B B 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure RB B B B 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]GFE2 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclsoure [2]State - Missing Application Disclosure [2]State - Missing Prevailing Commitment Disclosure Initial TIL dated 2/7/2012 is not within 3 days of application 01/27/2012 . Loan is originated and closed by XXXXXXXXXXXXXX. No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 1/27/2012; Adjusted Origination resulted from binding Origination fee of $7022.50 and binding Credit for Interest rate of ($5113.96) for a new Adjusted Origination total of ($1909.14), which increased at closing to $4428.50. This is due to the fact that GFE2 dated 03/30/2012 reflects an undocumented decrease in Credit for interest rate from ($5113.36) to $2032.64, therefore an undocumented increase in Adjusted Origination charges from $2,036.89 to $9,168.89. No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 01/27/2012 of ($5113.36) but final HUD discloses a credit of ($2574). This is due to the fact that GFE2 dated 03/30/2012 reflects an undocumented decrease in Credit for interest rate from ($5113.36) to $2032.64, therefore an undocumented increase in Adjusted Origination charges from $2,036.89 to $9,168.89. RESPA RC C C C 2 [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Tax Escrow Account Designation [2]GFE2 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingJunior / Subordinate Lien Disclosure RB B B B 2 [2]State - Missing Tax Escrow Account Designation [2]GFE2 Written list of service providers not given to borrower [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) RB B B B 1 RA A A A 2 [2]State - Missing Broker Compensation Disclosure [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Borrower ID verification form Unsigned (Customer Identification Program/Patriot Act) [2]Borrower ID verification form Incomplete (Customer Identification Program/Patriot Act) RB B B B 2 [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 2 [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement RB B B B 2 [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 2 [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Rate Lock Finance charges under disclosed by $115.01 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $5000 which is not itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclsoure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Initial TIL dated 04/30/2012 is not within 3 days of application 04/11/2012. Loan is originated and closed by XXXXXXXX RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]GFE1 Written list of service providers not given to borrower RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) RB B B B 3 [3]State Late Charge Not Standard [2]State - Missing Application Disclosure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]State - Missing Non Agency Disclosure RB B B B 2 [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) RB B B B 3 [3]State Late Charge Not Standard [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Borrower ID verification form Unsigned (Customer Identification Program/Patriot Act) [2]Borrower ID verification form Incomplete (Customer Identification Program/Patriot Act) Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]Flood Insurance Cert Missing [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Loan Commitiment [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) [2]Credit Score Disclosure Not Present RB B B B 3 [3]Federal Higher-Priced Mortgage Loan [2]Loan is subject to IL Predatory Lending Database Program [2]HMDA-reportable rate spread (10/1/09 and later) [2]State - Missing Borrower Information Document Federal Higher-Priced Mortgage Loan - stated APR (5.574%) and audited APR (5.5735%) exceeds the HPML threshold of 5.22% (1.5% over applicable APOR, 3.72%). Loan appears to be a compliant Fed HPML. Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. Federal Higher-Priced Mortgage Loan - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. FHPML Compliant RC C C C 2 [2]State - Missing Real Property Recordation and Transfer Tax (Form FP 7/C) [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Financing Agreement [2]State - Missing Mortgage Disclosure Form [2]Borrower ID verification form Incomplete (Customer Identification Program/Patriot Act) RB B B B 2 [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) RB B B B 2 [2]State - Missing Virginia Insurance Disclosure RB B B B 2 [2]State - Missing Insurance Disclsoure [2]State - Missing Application Disclosure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]GFE2 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 1 RA A A A 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure Initial TIL dated 2/23/2012 is not within 3 days of application dated 2/16/2012. Loan is originated and closed by XXXXXXXXXXXXXX RB B B B 2 [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Tax Escrow Account Designation [2]State - MissingBorrower's Choice of Attorney Disclosure Initial TIL dated 03/08/2012 is not within 3 days of application 03/02/2012 or the credit report that is dated 03/02/2012. There is No evidence in file as to when the lender received the application from the broker. RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Servicing Transfer Disclosure Missing [2]State - Missing Interest Rate Disclsoure [2]State - Missing Commitment [2]State - Missing Insurance Disclsoure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]GFE2 Written list of service providers not given to borrower [2]State - Missing Appraisal and Consumer Report Notice [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Initial TIL dated 05/24/2012 is not within 3 days of application 05/17/2012 or the credit report that is dated 05/17/2012. Loan is originated and closed by XXXXXXXX RB B B B 2 [2]State - Missing Acknowledgment of Receipt of Copies of Signed Loan Documents RB B B B 2 [2]State - Missing Application Disclosure [2]State - Missing Guarantee Of Loan Program [2]State - Missing Home Buyers Property Tax Payment Option RB B B B 2 [2]Credit Score Disclosure Not Present [2]State - MissingFair Credit Reporting Act Notice RB B B B 2 [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 2 [2]State - Missing Anti-Coercion Notice [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]State - Missing Rate Lock Disclosure [2]State - Missing Prepayment penalty disclosure [2]State - Missing Oral Agreement Notice RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]Borrower ID verification form Unsigned (Customer Identification Program/Patriot Act) [2]Borrower ID verification form Incomplete (Customer Identification Program/Patriot Act) RB B B B 2 [2]State - Missing Statute of Frauds Statement [2]State - Missing Escrow Agent Notice RB B B B 3 [3]State Late Charge Not Standard Late charge fee of 5% exceeds the max allowed of 4% for the state North Carolina. Late Charge RC C C C 2 [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]State - Missing Domestic Partnership Affidavit RB B B B 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Initial GFE dated 05/24/2013 is not within 3 days of application 05/15/2013. RB B B B 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Agency to Receive Borrower Complaints Initial TIL dated 6/1/13 is not within 3 days of application 5/24/13. Loan is originated and closed by XXXXXXXXXXXXXX. RB B B B 2 [2]State - Missing Application Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) RB B B B 3 [3]Finance Charge underdisclosed >$100 for Purchase [2]HMDA-reportable rate spread (10/1/09 and later) [2]Borrower ID verification form Unsigned (Customer Identification Program/Patriot Act) [2]Borrower ID verification form Incomplete (Customer Identification Program/Patriot Act) Finance charges under disclosed by $590 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $1000 which is not itemized therefore excluded. Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Application Disclosure [2]State - Missing Oral Agreement Notice [2]State - Missing Information About Your Lender Notice RB B B B 2 [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) RB B B B 1 RA A A A 2 [2]State - Missing Application Disclosure [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 2 [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application RB B B B 3 [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Interim Interest Disclosure Incorrect ROR form used for lender to lender refinance, H9 or G9 form not used. There were new funds advanced on a same creditor refinance, therefore rescission period is required, and ROR form H9 or G9 would apply. ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. SOL Expired RC B C C 2 [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Tax Escrow Account Designation [2]State - Missing Lock-In Agreement [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) RB B B B 2 [2]State - Missing Broker Compensation Disclosure [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 3 [3]HUD-1 Incomplete [2]State - Missing Domestic Partnership Affidavit Final HUD not signed by the borrower or stamped by settlement agent. YES HUD Deficiency RC C C C 3 [3]State Late Charge Not Standard [3]No tolerance fees increased at closing (Transfer Taxes) [3]Increase in 10% tolerance fees exceeds 10% [2]GFE1 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Servicing Transfer Disclosure Missing [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Prevailing Commitment Disclosure HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed from most recentGFE dated 09/14/2012 in the amount of $3864.00 and the total collected was $4407.48, resulting in an increase of $543.48 or 14.07%. Late charge fee of 5% exceeds the max allowed of 2% for the State of New York. No tolerance fees increase: Transfer Taxes increased; most recent binding GFE dated 09/14/2012 disclosed Transfer taxes as $0.00 increased at closing to $21.00. RESPA RC C C C 3 [3]State Late Charge Not Standard [2]State - Missing Application Disclosure [2]State - Missing Prevailing Commitment Disclosure [2]GFE1 Written list of service providers not given to borrower [2]State - MissingBorrower's Choice of Attorney Disclosure Late charge fee of 5% exceeds the max allowed of 2% for the State of New York. Late Charge RC C C C 3 [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]State - Missing Right to Select Attorney Disclosure No tolerance fees increased at closing: Adjusted Origination charges increased from most recent GFE dated 03/12/2013; Adjusted Origination disclosed as $194.01 increased at closing to $209.69. No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent GFE dated 03/12/2013 of ($460.99) but final HUD discloses a charge of ($445.31). RESPA RC C C C 2 [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 2 [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingJunior / Subordinate Lien Disclosure RB B B B 2 [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Initial GFE dated 02/17/2012 is not within 3 days of application 2/9/2012. RB B B B 2 [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Lock-In Agreement [2]State - MissingBorrower's Choice of Attorney Disclosure RB B B B 2 [2]State - Missing Mortgage Originator Disclosure RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) RB B B B 3 [3]State Late Charge Not Standard [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) Late charge fee of 5% exceeds the max allowed of 2% for the State of New York. Late Charge RC C C C 2 [2]State - Missing Notice to Purchaser-Mortgagor RB B B B 2 [2]State - Missing Non Agency Disclosure [2]State - Missing Notice of Right to Discontinue Escrow RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]GFE1 Written list of service providers not given to borrower RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Impound Authorization Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) RB B B B 2 [2]State - Missing Domestic Partnership Affidavit [2]GFE1 Written list of service providers not given to borrower [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) RB B B B 2 [2]State - Missing Cover Page / Social Security Disclosure [2]Missing or Illegible Borrower ID's; Borrower ID verification form also not in file (Customer Identification Program/Patriot Act) RB B B B 3 [3]State Late Charge Not Standard [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Borrower ID verification form Unsigned (Customer Identification Program/Patriot Act) [2]Borrower ID verification form Incomplete (Customer Identification Program/Patriot Act) Late charge fee of 5% exceeds the max allowed of 2% for the state New York. Late Charge RC C C C 2 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Initial GFE dated 02/27/2013 is not within 3 days of application 02/22/2013. Initial TIL dated 2/27/2013 is not within 3 days of application 02/22/20103 or the credit report that is dated 02/22/2013. Loan is originated and closed by XXXXXXXX. RB B B B 2 [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Virginia Insurance Disclosure RB B B B 1 RA A A A
